 



Exhibit 10.18
SECOND AMENDED AND RESTATED
SYMANTEC ONLINE STORE AGREEMENT
Certain confidential information contained in this document, marked by
asterisks, has been omitted
and filed separately with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



This nonexclusive Second Amended and Restated Symantec Online Store Agreement
(the “Agreement”) is entered into as of the Effective Date between Symantec
Corporation, a Delaware corporation maintaining its principal place of business
at 20330 Stevens Creek Boulevard, Cupertino, California 95014, Symantec Limited,
an Irish corporation maintaining its principal place of business at Ballycoolen
Industrial Park, Blanchardstown, Co. Dublin 15, Ireland (collectively,
“Symantec”), Digital River, Inc., a Delaware corporation maintaining its
principal place of business at 9625 West 76th Street, Eden Prairie, Minnesota
55344, and Digital River Ireland Limited, Bay E7 Shannon Free Zone, Shannon, Co
Clare, Ireland (collectively, “Digital River”) (the parties collectively
referred to herein as the “Parties” and individually as a “Party”) and
supersedes and replaces the prior Authorized Symantec Electronic Reseller for
Shop Symantec Agreement with an Effective Date of December 20, 2000 and the
Amended and Restated Symantec Online Store Agreement with an Amended Date of
July 1, 2003. All Statements of Work and Site Initiation Forms (including
Backend Provider Agreements) under the prior Agreements will continue in full
force and effect. This Agreement shall be effective as of the Effective Date.
Unless otherwise defined herein, the capitalized terms used in this Agreement,
shall have the meanings given to them in Exhibit A .
RECITALS
A. Symantec designs, publishes, manufactures and distributes computer software
products, including the Symantec Products, which products Symantec licenses to
End Users under the terms of Symantec’s EULAs.
B. Digital River has developed or otherwise acquired rights in a system
comprising of software and hardware used by Digital River to distribute software
products to third parties by allowing such third parties to download the
software products through the Internet (as more particularly described in
Section A(5), the “Reseller System”).
C. Symantec and Digital River desire that Digital River obtain the right to
resell Symantec Products to End Users through Symantec’s Storefront, in
accordance with the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:
A. APPOINTMENT AS AUTHORIZED ELECTRONIC RESELLER.
1. Outsourcer Appointment to the Storefront. Subject to the terms and conditions
set forth herein, Symantec hereby appoints Digital River, and Digital River
hereby accepts such appointment, as an independent, nonexclusive electronic
reseller of Symantec Products through the Storefront, solely within the
Territory. Symantec is under no obligation to use solely Digital River for
operations related to its Storefront, Sub-sites, Sites or Partner Sites within
the Territory and Symantec may, in its sole discretion, engage multiple
suppliers, back end providers and/or perform any or all aspects in house.
Digital River shall perform as Symantec’s outsourcer for operating the
Storefront in the Territory until the termination or expiration of this
Agreement. Digital River’s appointment under this Agreement as an electronic
reseller shall be limited to reselling the Symantec Products (i) through the
Storefront and (ii) to Customers located within the geographic limits of the
Territory. Digital River’s appointment only grants to Digital River a license to
market, distribute, and transfer the Symantec Products to Customers, and does
not otherwise transfer any right, title or interest in any such software to
Digital River. Digital River agrees that it will not purchase Symantec Products
from a source other than Symantec, a Symantec authorized distributor, or any
other party authorized by Symantec.
Digital River, Inc. shall have all rights and duties necessary in order to
perform the obligations under this Agreement with respect to transactions
conducted with End Users located within the United States. Digital River
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



Ireland Limited (“Digital River, Ltd.”) shall have all rights and duties
necessary in order to perform the obligations under this Agreement with respect
to transactions conducted with End Users located outside of the United States.
Either Digital River, Inc. or Digital River Ltd. may sell to End Users, as
authorized under the Agreement, through other wholly-owned subsidiaries of
Digital River via a back-to-back sale, under a commissionaire arrangement, or
under any similar inter-company agreement. Digital River will be responsible for
any liability resulting from its use of any such inter-company agreement(s).
2. Limitations. The appointment in Section A(1) pertains only to the
distribution through the Storefront of Symantec Products listed on Exhibit R as
it may be amended from time to time to include new Symantec Products or remove
Symantec Products that Symantec chooses not to offer its resellers or
distributors. The deletion or addition of Symantec Products from Exhibit R shall
be consistent with Symantec’s deletion or addition of Symantec products for sale
to End Users through Symantec’s reseller and distributor channel for the
Territory, with the exception of product, product bundle or price promotions
that may be offered by Symantec to select resellers or distributors from time to
time. This Agreement does not pertain to the resale of Symantec Products by
Digital River other than through the Storefront using the Reseller System;
provided, however, that the foregoing limitation shall not preclude Digital
River from distributing packaged Symantec Products to End Users who conduct the
purchase of such packaged products through the Storefront, subject to the
limitations set forth in Section B(13) hereof. Digital River’s appointment is
additionally limited to distribution of Symantec Products to End Users on a
single or multi-user basis.
3. Nature of Appointment. With respect to any Symantec Product, Digital River’s
appointment only grants to Digital River such rights as are set out in this
Agreement, and does not transfer any right, title or interest in any such
software to Digital River. Use of the terms “sell,” “purchase,” license,” and
“price” in this Agreement shall be interpreted in accordance with Section A(1)
and this Section A(3).
4. Symantec’s Reserved Rights.
     a. Changes in Number of Electronic Resellers. Symantec reserves the right,
from time to time and in its sole discretion, to increase or decrease the number
of authorized Symantec distributors and resellers (including electronic
resellers) and to distribute Symantec Products directly to all types of
Customers using its own personnel or independent sales representatives.
     b. Symantec Accounts. Symantec reserves the right to distribute Symantec
Products to any person or entity.
     c. Symantec Products; Changes in Products. Symantec reserves the right, in
its sole discretion and without liability to Digital River, to add to and/or
delete from the list of Symantec Products, any products distributed by Symantec.
Any addition or deletion from the list of Symantec Products shall be indicated
by Symantec’s unilateral amendment of Exhibit R to this Agreement and notice
thereof to Digital River. Symantec reserves the right, in its sole discretion
and without liability to Digital River, to delete and add Symantec Products from
time to time. Any addition or deletion from the list of Symantec Products shall
be indicated by Symantec’s delivery to Digital River of an updated product list,
subject to the following conditions: (x) any addition or deletion of Symantec
Products from the product list shall be consistent with Symantec’s deletion or
addition of Products for sale to End Users through Symantec’s authorized
distribution and reseller channel for the Territory, (y) Symantec may
unilaterally add Symantec Products to the product list if such products have an
ERP of $19.95 or greater, and the parties must mutually agree to the addition to
the product list of Symantec Products having an ERP of less than $19.95 and (z)
in the case of a Product Bundle, Symantec may unilaterally add such Product
Bundle to the product list so long as the average ERP for each Symantec Product
contained in the Product Bundle (determined by dividing the total ERP for the
Product Bundle by the number of individual products contained in the Product
Bundle) is at least $19.95, regardless of whether any one or more of the
products contained in the Product Bundle may individually have an
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



ERP of less than $19.95. Symantec may in its sole discretion determine the
regions for which certain Symantec Products are appropriate, and Digital River
shall offer the Symantec Products only through the Sub-site for such regions.
5. Reseller System. The following is a general description of the Reseller
System and certain obligations of Digital River with respect thereto, subject to
the additional terms and conditions contained in this Agreement:
     a. Symantec will provide Digital River with a master copy for each Purchase
First and Try/Buy Symantec Product. Digital River will secure, store, and
distribute Symantec Products in accordance with the terms and conditions of this
Agreement, including the Exhibits attached hereto, and any SOWs mutually agreed
upon by the Parties.
     b. When an End User visits the Storefront website and decides to obtain a
Symantec Product, Digital River shall provide the End User with an electronic
order form and, in the case of Purchase First products, shall obtain credit card
or other acceptable payment information for authorization. Upon Digital River’s
acceptance of the order form and the credit card or other acceptable payment
information (in the case of Purchase First), Digital River shall permit the
download of the applicable BOB or cryptographic keys that support or control
functionality for Symantec Products (“Keys”). Digital River shall provide to
Symantec free downloads of Try/Buy products by End Users [*].
     c. Digital River will distribute BOBs only as packaged in accordance with
this Agreement, with all Symantec provided warranties, disclaimers and EULAs
intact. Digital River shall honor any refund requests received from End Users
for Symantec Products distributed by Digital River pursuant to the terms of the
applicable EULA for such product. Digital River agrees not to take any action
contrary to Symantec’s EULA with regard to refunds unless such action is
expressly and unambiguously allowed under this Agreement or otherwise required
by law. When Digital River acts in accordance with this Section A(5)(c), it will
advise Symantec of the action taken and its reasons for the same, and will
indemnify Symantec under Section I(1) against any losses related to the same.
     d. Digital River is strictly prohibited from sublicensing the right to
provide ESD or, except as otherwise provided for under Section A(1) or Exhibit Z
of this Agreement, distribute any Symantec Products in any form and shall not
make any ESD available to any third party for further download distribution,
unless specifically authorized by Symantec in a fully executed Amendment, SOW or
other agreement with Symantec.
B. OBLIGATIONS OF DIGITAL RIVER.
In recognition of the particular expertise and commitment necessary to support
Symantec Products properly, Digital River warrants and represents and agrees
with Symantec that Digital River has, and during the term of this Agreement will
continue to maintain, the capacity, technology, facilities and personnel
reasonably necessary to perform such functions as are required to carry out its
obligations under this Agreement, and that it is ready and willing to do so.
Digital River shall also perform the following obligations:

1.  Staffing and Storefront Requirements.

     a. General Staffing. Digital River will retain sufficient fully trained
staff at all times reasonably necessary to maintain and provide the level of
Customer support detailed in Exhibit S, including during periods of promotional
programs, high sales volume and staff attrition. Digital River shall notify
Symantec of any anticipated material changes in staffing and management
immediately upon becoming aware of such anticipated changes. As Symantec
increases and adds more features and services on line for its Customers through
the various marketing programs, campaigns and web sites, as indicated to Digital
River, Digital River agrees make best efforts to add its own
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



staffing and infrastructure, at no cost to Symantec, as necessary to scale its
environment to meet the demands for such aforementioned services.
     b. Dedicated Team. The Dedicated Team will: (a) work solely on Symantec
projects and requests at a one hundred percent (100%) utilization rate; (b) work
only [*] per person, per week, or [*], per person, per quarter (less any
holidays) (the “Dedicated Team Hours”). Digital River will be responsible for
all costs and fees related to the Dedicated Team. Digital River will provide a
weekly written report to Symantec in substantially the form it has used to
report on the team’s utilization throughout 2005. To the extent Symantec
requires work by the Dedicated Team in excess of the Dedicated Team Hours,
Symantec will request such work in writing, and will pay the Consulting Rate for
all such work.
     c. Account Management Team. Digital River will maintain an account
management team sufficient to support the worldwide nature and level of the
Storefront business. The Account Management Team will not work on infrastructure
or systems related projects — which projects are the responsibility of Digital
River’s general staff or the Dedicated Team, depending on the nature of the
project — but will work on marketing, Storefront content changes, adding or
deleting Symantec Products on the Storefront, and the relative placement of such
Symantec Product, and related tasks. The nature of the work performed by the
Account Management Team is discussed in further detail below.
          i. [*] of [*] Account Management Time per Month. Digital River will
provide, at [*], [*] per month of account manager time for making updates or
changes to the Storefront on Symantec’s behalf, which updates or changes could
be made by Symantec through the DRCC.
          ii. In Excess of [*] of Account Management Time per Month. Symantec
shall pay Digital River the Consulting Rate for Digital River account manager
time used beyond the initial [*] per month to make updates or changes to the
Storefront that could be made by Symantec through the DRCC. Digital River shall
obtain Symantec’s written approval to exceed [*] in making updates or changes to
the Storefront in a given month, and shall not bill Symantec for any hours spent
without obtaining Symantec’s prior written approval. Digital River shall provide
reasonable assistance to Symantec if they encounter problems making changes
using the DRCC Digital River shall follow the procedures and schedules set forth
on Exhibit C with respect to the changes and updates it is obligated to make to
the Storefront hereunder.
     d. Storefront Requirements. Digital River shall host the Storefront on its
servers and shall operate the Storefront 24 X 7 X 365, with the no less than the
minimum amount of Up Time required by Exhibit F hereto. Digital River shall also
perform the following obligations with respect to the Storefront:
          i. Initial Storefront Design; Look and Feel; Style Guidelines. The
Storefront, including all Sub-sites, will meet Symantec’s specifications and
quality assurance testing requirements. All websites used in connection with the
Storefront must: (a) comply with Symantec’s style guidelines; and (b) contain
all features, including graphical components that comprise the “look and feel”
of Symantec’s Storefront. The Storefront must have Symantec’s look and feel as
if Customers are buying directly from Symantec. However: (a) as directed and
approved by Symantec, or (b) as required by law and without such direction and
approval, but with written notice to Symantec, a clear and prominent statement
indicating that Digital River is Symantec’s contracted vendor, with Digital
River’s full legal corporate name, address and contact details must be present
on the Storefront. When Digital River acts without Symantec’s direction or
approval in accordance with this Section B(1)(d)(i), it will advise Symantec of
the action taken and its reasons for the same, will indemnify Symantec under
Section I(1) against any losses related to the same, and will incorporate any
reasonable changes requested by Symantec.
          ii. Content Changes and Updates.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------



 



               a. Symantec shall have sole discretion regarding the Content
(other than pricing information for the Symantec Products), structure and look
and feel of the Storefront. Digital River may make changes to the Storefront
that are immaterial or that relate to pricing of the Symantec Products upon
prior email notification to Symantec, but shall obtain Symantec’s prior approval
of all other changes. Nothing in this section, or anywhere else in this
Agreement, is intended to limit Digital River’s right to change the content or
placement of disclosures on the Storefront relating to Digital River’s data
handling policies and processes, terms and conditions of sale, its role as a
reseller, or any related disclosure to Customers, provided all of the foregoing
are required by law. Digital River will: (a) inform Symantec in writing of any
legally required changes discussed in the foregoing sentence; & coordinate the
implementation of such changes with at least a Director in Symantec’s Global
Online Sales team; and (c) incorporate any reasonable changes requested by
Symantec. Similarly, nothing in this section, or anywhere else in this
Agreement, is intended to limit Symantec’s right to change the content or
placement of disclosures on the Storefront relating to Symantec’s data handling
policies and processes, or any related disclosure to Customers.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------



 



               b. Symantec will provide an account manager to make all changes
to the Storefront and Sub-Sites requested by Symantec, including posting new
Symantec Products, making product information changes and making the changes
listed on Exhibit C. Digital River requires Symantec to utilize the DRCC to
enter the ERPs directly into the pricing information of the Storefront either
manually or when technology permits, automatically from Symantec’s own computer
systems; provided however that Symantec agrees that Digital River has the right
to change the actual sale prices to Consumers and set the prices as Digital
River decides in its sole discretion. Digital River shall provide reasonable
assistance to Symantec if they encounter problems making changes using the DRCC
and Digital River shall follow the procedures and schedules set forth on
Exhibit C with respect to the changes and updates it is obligated to make to the
Storefront hereunder.
               c. Digital River shall provide the DRCC to permit Symantec to
make certain modifications to the layout and Content of the Storefront remotely.
The access provided to Symantec by such remote management tool shall include but
not be limited to front page and category page product assignment and ranking
and product description modifications; provided, however, that Digital River
shall ensure that such online tool allows Digital River to control Symantec’s
ability to alter or update any prices of the Symantec Products offered or sold
through the Storefront, at Digital River’s sole direction.
               d. If Symantec should need to request assistance from Digital
River, the following types of Storefront changes and updates requested by
Symantec will be provided by the Account Management Team: product arrangement on
the front page of the Storefront, arrangement of products within categories,
adding or deleting products from the Storefront and modification of existing
products (including but not limited to product name, item listing, marketing
information, product description and box shot changes) adding new Symantec
Product IDs and email campaign activities that could be done by Symantec with
the Enterprise Campaign Manager (ECM) tool (including uploading Customer
Information, segmenting of Customer Information, and creating graphics text and
html); Storefront template (including but not limited to the “look and feel” of
the Storefront) changes, navigation bar changes, and shopping cart changes. Any
additional types of Storefront changes or updates not identified herein shall
also be provided by the Account Management Team [*]. If neither the Agreement
nor any SOW specifies which Party is responsible for a particular area, Digital
River shall not charge Symantec for a change or update relating to such area
unless the Parties have previously agreed in writing to the scope of the work to
be performed by Digital River and the rate to be charged.
               e. The time required to make any Storefront changes or updates
that are necessary because of an error on the part of Digital River will be
fixed by Digital River at no cost to Symantec.
               f. All changes counted as part of the Account Management time
shall be completed by Digital River within two business days after Symantec
makes the request and provides all necessary materials to Digital River;
provided, however, that in the case of mis-posted products, items on the
Storefront in error or any other situation reasonably deemed an emergency by
Symantec, Digital River shall use its best efforts to complete the requested
change as soon as reasonably possible following Symantec’s request, but in no
event later than two business days after Symantec’s request.
               g. Digital River shall maintain a spreadsheet to track the
following data relating to all Storefront changes or updates requested by
Symantec: change requested, site(s) within the Storefront to which the change
applies, name of person requesting the change, date requested, estimated and
actual completion dates, and estimated and actual completion hours. Digital
River shall provide monthly updates of the spreadsheet to Symantec until such
time as the Parties may mutually agree in writing that Digital River shall
provide bi-monthly updates of such spreadsheet to Symantec.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------



 



2. Sub-sites. The Storefront shall contain the Sub-sites, which Sub-sites are
subject to change or addition from time to time at the sole discretion of
Symantec. Upon Symantec’s request for Digital River to design and set up a new
Sub-site, the Parties shall prepare a SIF for the work to be performed. Digital
River shall develop each new site as described in the applicable SIF [*]. All
current Sub-sites as of the Effective Date, which Sub-sites are shown on
Exhibit U shall continue unless Symantec requests Digital River to discontinue.
Unless otherwise agreed to in writing by Symantec, each Sub-site will be subject
to the following provisions:
     a. Featured Partner Spots. Each Sub-site must have one to four graphic
spots for featuring Symantec-designated partners that are online retailers of
Symantec Products. The specific number of graphic spots in each Sub-site shall
be specified by Symantec, and Symantec will provide the graphics and applicable
links. Digital River shall make needed changes to feature spots on Sub-sites as
requested by Symantec with two weeks’ advanced notice, [*] to Symantec. Changes
to Sub-sites feature spots shall not be requested by Symantec more than one time
per month for each Sub-Site.
     b. Banners. Each Sub-site must have a section to accommodate a minimum of
three (3) rotating marketing banners that promote Symantec Products and
Symantec-designated links to other web sites. Symantec shall create any such
banners, which may be different for each Sub-site. Digital River shall update
banner rotation upon two weeks’ advance notice by Symantec at [*]. Symantec’s
requested changes to marketing banners shall not exceed once each two weeks.
Notwithstanding the foregoing, in the event of an outdated banner, obsolete
product, virus outbreak or other event reasonably deemed an emergency by
Symantec, Digital River shall update the applicable banner promptly following
Symantec’s request.
     c. Purchase Options. Each Sub-site must have a section that outlines
ordering options available to Symantec Customers. The section is to contain a
link to the www.symantec.com web site. The following ordering options shall be
available for purchasing Symantec Products:
          i. Toll Free or Toll Share Telephone Numbers. Digital River will
establish toll free or toll share numbers for the United States and Canada for
purposes of permitting Customers in those locations to order packaged Symantec
Products via telephone, to order Wrapped Purchase First and Try/Buy Symantec
Products and to obtain Keys to unlock downloads of Wrapped Symantec Products.
Such list of toll free or toll share countries may change from time to time
based upon mutual agreement by Symantec and Digital River. The applicable toll
free or toll share telephone numbers shall be displayed in locations on the
Sub-sites that are reasonably able to be located by Customers. The toll free or
toll share telephone number ordering option for packaged products is available
only for deliveries to addresses in the locations Digital River is expressly
permitted under this Agreement to distribute packaged Symantec Products. Upon a
decrease in the [*] that Digital River pays for Symantec Product attributable to
the transfer of part of the Customer Service responsibility under Section G(4)
of this Agreement, Symantec shall become responsible, in accordance with the
Customer Support Transition Schedule, for all costs associated with the
maintenance of such numbers.
          ii. Fax. While Digital River is responsible for Customer Service in a
particular region, Digital River shall cause Customers who desire to purchase
Symantec Products by fax to be presented with a printable form containing the
product title and SKU of the Symantec Products to be ordered. The form should
contain fields for Customers to supply missing information, and information on
how to fax completed forms to Digital River’s order processing center with
Customers’ credit card numbers. Such fields should include purchase quantity,
credit card and shipping information. Digital River shall display the applicable
fax number(s) on each Sub-site in locations that are reasonably able to be
located by Customers.
          iii. Internet Orders. Digital River shall permit Customers to make
orders directly through the Internet via online order forms.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------



 



     d. Site Traffic Reporting. Each Sub-site must be set up to measure Traffic
and the effectiveness of specific marketing campaigns.
     e. Currency and Payment Options. Digital River shall provide Customers the
currency options specified in Exhibit D and the payment options specified in
Exhibit E.
     f. Try/Buy Products. Digital River’s order processing system must be able
to process orders for Symantec Try/Buy products, using the Wrapper Technology.
Order processing for Try/Buy products shall be available in all localized
languages available using the Wrapper Technology and shall include the currency
processing and payment options listed in Exhibits D and E, respectively.
3. Digital Rights Management. Digital River will comply with the product
wrapping and/or other digital rights requirements required by Symantec, as these
requirements are communicated to Digital River by Symantec from time to time and
as specifically set forth in Exhibit Y. Pursuant to the terms of this Agreement,
and conditioned upon full compliance with the same, Symantec grants to Digital
River, a limited, revocable, non-exclusive, non-transferable right to use within
the Territory and for the Term of the Agreement only, the digital rights and/or
wrapping technology provided by Symantec to Digital River, collectively, the
“DRM Technology”. Symantec (and its licensors as applicable) own all right,
title, and interest in and to the DRM Technology. Digital River shall not commit
or omit any act or omission in its use of the DRM Technology if applicable, in
any manner that would impair Symantec’s (and its applicable licensors’)
proprietary rights or goodwill in the foregoing DRM Technology. Digital River
shall use the DRM Technology only as expressly permitted herein. Symantec may
update the content and functionality of and/or discontinue or modify, at any
time, in its sole discretion any of the DRM Technology.
4. Symantec Digital Purchase First Products. Digital River will offer and
distribute Symantec digital Purchase First Products for orders placed on the
Storefront, or as otherwise directed by Symantec.
5. Try/Buy Symantec Products. Upon Symantec’s request, Digital River will
provide purchase options to Customers who initiate the download of Try/Buy
Symantec Products and shall use the message provided by Symantec, as modified in
text or process by Symantec in writing from time to time. In such case, Digital
River shall require Customers to submit the requested information prior to
permitting the download of the requested Try/Buy Symantec Product, and Digital
River shall make such information available to Symantec (in a form that is
grouped, and/or permits sorting, by Sub-Site and country) through the DRCC or
via data feed pursuant to the terms of Section E(2) of the Agreement.
6. Service Levels. Digital River shall provide service levels for the Storefront
that at a minimum meet the requirements set forth in Exhibit F.
7. E-Commerce and Hosting Arrangements.
     a. Main Scope of E-Commerce and Hosting Arrangements. From time to time,
Symantec will enter into contracts (the “Front End Agreement(s)”) with certain
third parties, who are Customers and partners of Symantec (the “Partners”), and
based on those Front End Agreements, Symantec may request Digital River, as one
of its back end providers of its e-commerce and hosting needs, to: (i) create
and host a solely Symantec branded or alternatively co-branded online product
purchase store (the “Online Stores”); (ii) create and host a private download
site for a Partner pursuant to specific and unique terms and conditions (the
“Download Site”); and/or (iii) facilitate a Partner linking to the Storefront in
return for either [*] Symantec Products (“Link [*],”) or a revenue share payment
from Symantec (“Link and Revenue Share”). Collectively and interchangeably, the
Online Stores (which includes each Generic Store and each Co-Branded Store),
Link [*] and Link and Revenue Share
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------



 



arrangements, as well as Download Sites shall be referred to as the “Site(s).”
(For the avoidance of doubt, Digital River is not acting as a reseller of
Symantec Products on Download Sites,) This Section B7 applies only to such Sites
and not to the Storefront. Provided that Symantec and Digital River agree upon
such terms and enter into a separate SIF for such Site to govern the hosting and
building of each such Site, or for such linking arrangement, the terms of which
are incorporated herein by reference and shall become part of this Agreement,
Digital River shall build such Site(s) for Symantec using Digital Rivers’ web
and delivery technologies, as further described herein. Digital River shall give
full support to Symantec relating to the purchase and installation process of
Symantec Products obtained from such Sites. Symantec is the sole owner of all
domain names, URLs, Site addresses or other id’s and the actual Sites under the
terms of this Agreement. Digital River shall provide all Customer service to the
Site’s users in regard to problems with downloads or questions concerning the
process of downloading the Symantec Products, as more specifically detailed in
Exhibit S, which shall apply equally to the Sites as it does to the Storefront.
Symantec shall provide technical support to the End-Users in accordance with the
license terms under which each Symantec Product was distributed. Within three
(3) business days of receiving a Symantec approved SIF regarding a linking
arrangement with a Partner, Digital River shall supply Symantec with one or more
Campaign URL’s for that Partner, and indicate such on the SIF, execute it and
promptly return the same to Symantec. Each Campaign URL shall allow Digital
River to: (i) track the sales generated by Customers entering the Storefront
from the Partner’s web site; and (ii) pay Symantec for the Symantec Products
purchased through Partner, and pay the Partner the appropriate portion of the
revenue generated in the form of a Revenue Share, as detailed below.
     b. Hosting of Download Sites. Digital River agrees to create and host
certain Download Sites, as requested by Symantec, from time to time, pursuant to
the terms of this Agreement and pursuant to separately negotiated terms between
Symantec and Digital River set forth in the separate SIF for various Partners.
The specific terms relating to the creation and maintenance of a particular
Download Site shall be pursuant to such applicable SIF between Digital River and
Symantec. Further, Digital River takes full responsibility for securing the Site
and preventing unauthorized downloads or access to the Symantec Product and if
not adequately secured, Digital River will fully indemnify Symantec for the lost
revenue at the price at which the Partner purchased the Symantec Product from
Symantec, for such lost or inappropriate downloads, for any other expenses
incurred by Symantec as a result of inadequate security and for all other costs
and losses incurred as a result of the inadequate security, so long as such
costs are adequately documented, and for any and all other costs and losses
associated with such security problems. Further, Digital River may not charge
Symantec or the Partner for any expenses it would normally be able to charge
Symantec or the Partner for, including but not limited to, per download fees,
which are incurred during the time in which the Site is inadequately secured.
Examples of inadequate security include, but are not limited to, those in which
(i) the authentication process for screening allowed users does not adequately
screen out unauthorized users, as defined by the Partner or (ii) authorized
users are able to download or obtain copies of Symantec Product in excess of
that authorized by the promotion or coupon of the Partner or actually paid for
by the user or (iii) authorized users are able to download or obtain copies of
Symantec Product in any manner not intended by the Partner, or (iv) unauthorized
users are able to obtain Symantec Products, or (v) Symantec Products are
obtained in a manner which was not intended by the terms of the applicable SIF,
or (vi) such other security breaches, whether or not listed in the examples
given above, which were preventable as they were in the complete control of
Digital River to prevent. Symantec may extend the length of the Site’s existence
upon written notice by Symantec to Digital River, without further action.
     c. Royalty Payment and Report from Digital River to Partners. If a SIF
calls for a revenue share to be paid to a Partner, Digital River shall, no later
than twenty (20) days after the end of each calendar quarter, on behalf of
Symantec, pay to each Partner an amount equal to such Partner’s Revenue Share
Percentage (as listed on the SIF) of Net Revenue (as defined in the SIF) but
only on Net Revenue associated with those particular Symantec Products that the
SIF indicates on which the Partner should receive a Revenue Share. Along with
such payment, Digital River shall deliver to the Partner a written report
showing, in reasonable detail, the calculation of such payment for such
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------



 



quarter. The payment and report required hereunder shall be sent to the Partner
at the address listed on the SIF (which may be changed by Symantec upon
reasonable notice to Digital River). No later than twenty (20) days after the
end of each calendar quarter, Digital River shall confirm to Symantec in writing
that it has complied with its payment and reporting obligations pursuant to this
subsection and shall provide Symantec with a copy of the report sent to each
Partner at the address stated in Exhibit M. Digital River is entitled to
withhold from the amounts owed to, and to be paid to, Symantec, such amount of
Revenue Share that Digital River paid to each Partner on Symantec’s behalf and
any other promotions, discounts or rebates that Symantec contractually provides
to Customers of the Partner which results in a reduction of the proceeds that
Digital River collects on a particular sale of a Symantec Product, pursuant to
this section. All other amounts due and owing to Symantec are to be paid to
Symantec pursuant to the terms of this Agreement.
     d. Hosting of Online Stores.
          i. Co-Branded Stores. Digital River agrees to create and host certain
“Co-Branded” Online Stores that contain certain designated Symantec Products and
sets forth both the intellectual property marks of the Partner and of Symantec
(the “Co-Branded Store”), as requested by Symantec, from time to time, and as
mutually agreed to by Symantec and Digital River under the terms of the separate
SIFs. Such Co-Branded Stores shall be created and hosted pursuant to the terms
of this Agreement and pursuant to specifically negotiated terms set forth in a
separate SIF entered into by Digital River and Symantec for each such Co-Branded
Store, which SIF shall include no less than a description of the Co-Branded
Store along with the Specifications, any fees or rebates, length of Site
existence, launch date, revenue share for the Partner, any electronic coupons or
rebates, and other unique terms. Symantec may extend the length of the length of
the Site’s existence upon written notice by Symantec to Digital River, without
further action.
          ii. Generic Stores. Digital River agrees to create and host certain
“Generic” Online Stores that contain certain designated Symantec Products, but
which do not specifically identify the Partner or its intellectual property
marks (the “Generic Store”), as requested by Symantec, from time to time,
pursuant to the terms of this Agreement and pursuant to the terms of the
specific SIF entered into by Digital River and Symantec for each Generic Store.
Such SIF shall include no less than a description of the links and Site address
needed to create the Generic Store, fees or rebates, length of Site existence,
launch date, revenue share for the Partner, any electronic coupons or rebates,
and other unique terms. Symantec may extend the length of the Site’s existence
upon written notice by Symantec to Digital River, without further action.
     e. URL’s for Sites. The URL for each Site shall be as specified in the
relevant Exhibit containing the SIF for the particular Partner (the “URL”). The
URL should only be accessible to such Partner’s customers or Site users coming
directly from the Partner’s own website or through whatever promotional link is
required, such as from the Symantec Product or in an e-mail provided by the
Partner or Digital River on Partner’s behalf as part of an e-mail campaign, if
so specified in the applicable SIF. Symantec shall obtain from Partner and
provide to Digital River, on Partner’s behalf, the allowed URLs that a Partner’s
customer or Site users may click through from to arrive at the Site (the
“Allowed URLs”). The SIF will indicate if the Partner requires access to the
Site to be restricted to only users coming from the Allowed URLs. In such a
case, Digital River shall use the Allowed URLs to verify the permissible access
by a Site user. If the Partner requires access to be restricted per the SIF,
Digital River will not allow access to the Site by any user who accesses the
Site from any URL other than the Allowed URLs. Digital River agrees to not allow
any unauthorized links or third party advertisements or promotions of any kind
whatsoever on any Site, except as specifically directed by Symantec.
Notwithstanding the foregoing, Digital River shall not be responsible for any
unauthorized links placed by Partner, or transferred to unauthorized email
lists, or an unauthorized third party end user. Digital River shall create and
host a single page location, as the page to which Digital River will send
unauthorized Site users who do not meet the definition of an authorized Customer
when access is restricted to users coming from Allowed URLs (the “Authentication
Page”). Symantec shall obtain and
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------



 



provide to Digital River, the information and wording instructing the
non-authorized Site user as to the reason for their failed access to the Site
and information and links on how to obtain membership and proper access, as each
Partner deems appropriate, for the Authentication Page and as more specifically
detailed in the relevant SIF. Digital River agrees to specifically comply with,
and ensure that the Site will be in compliance with, all authentication
requirements as provided for by any relevant SIF.
     f. Trademarks, Trade Names and Copyrights. Digital River agrees that each
Site will include the proper trademarks, logos and trade names, for Symantec and
if applicable, for the Partner, as indicated in the SIF for the Partner, all
pursuant to the requirements of Sections D of the Agreement in the same manner
as applied to the Storefront; provided however, no identification shall be made
with “Symantec Online Store.” Digital River may rely upon Symantec’s
presentation of the SIF as a warranty by Symantec that Symantec has obtained the
necessary rights to permit Digital River to use the Partner’s copyrights,
trademarks and other intellectual property to permit Digital River to create and
run the Site. Symantec will indemnify Digital River, pursuant to Section I(2),
for its failure to obtain adequate rights in this regard.
     g. Quality, Functionality and Look and Feel. Digital River shall build,
host on its servers, and completely maintain all Download Sites and Online
Stores and resell (as applicable and in accordance with the terms of this
Agreement and the SIF) through such Online Stores and/or Download Sites to Site
Customers, at a level of quality, functionality and look and feel, as set forth
in the terms of each SIF, as applicable, the terms of this Agreement and the
generally accepted standards in the online reseller and retail industry. The
design and content of each Download Site and Online Store will be in compliance
with the terms and conditions of each SIF, as applicable, at all times, and
Digital River shall notify Symantec immediately upon discovery otherwise and
remedy such problems within one (1) business day, unless otherwise provided an
extended period of time to cure in writing, by an authorized Symantec Vice
President or higher. Digital River shall follow the approved design and content
blueprint for each Site, which shall be first pre-approved by the Partner and
attached as an exhibit to the relevant SIF, as applicable, or as otherwise
separately provided by Symantec (the “Specifications”).
          i. Initial Look and Feel. The initial look and feel and content of the
Download Site or Online Store shall be as set forth in the Specifications at the
date indicated for the Download Site or Online Store to be first fully
functional, launched and available for public use, which includes ability to
download or purchase Symantec Products on the Site (the “Launch Date”). Digital
River agrees that unless the Specifications are later changed after the Launch
Date, in accordance with the terms of this Agreement, the Site will continue to
meet the Specifications set forth in the SIF throughout its existence.
          ii. Security and Compliance with Specifications. Digital River agrees
to comply with all the Specifications applicable for a particular Site,
including all security on the Site, which are necessary to allow for the
described functions to operate as the Partner desires, and to prevent third
parties from unauthorized access or downloads of Symantec Products, as well as
ensuring the ability to complete authorized access to the Symantec Products,
starting from the Launch Date, and continuing throughout the life of the Site.
If such malfunctions are not fully remedied within the time periods provided for
under the terms of the Agreement or such applicable SIF, Digital River takes
full financial responsibility for the failure to secure the Site and for failing
to prevent unauthorized downloads or failure to allow authorized access to the
Symantec Product, as such case may be, regardless of whether or not there is a
third party Digital River or reseller involved, and will indemnify Symantec for
the lost revenue it cannot charge its Partners for such lost downloads or
inappropriate downloads for any other expenses incurred by Symantec as a result
of inadequate security and for all other costs and losses incurred as a result
of the inadequate security or malfunction of the Site, so long as such costs are
adequately documented, and for any and all other costs and losses associated
with such security or access problems. Further, Digital River may not charge
Symantec or the Partner for any expenses it would normally be able to charge
Symantec or the Partner for, including but not limited to, per download fees,
which are incurred during the time in which the Site is
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------



 



inadequately secured or malfunctioning.
          iii. Examples of Inadequate Security. Examples of inadequate security
include, but are not limited to, those in which (i) the authentication process
for screening allowed users does not adequately screen out unauthorized users,
as defined by the Partner or (ii) authorized users are able to download or
obtain copies of Symantec Product in excess of that authorized by the promotion
or coupon of the Partner or actually paid for by the user or (iii) authorized
users are able to download or obtain copies of Symantec Product in any manner
not intended by the Partner, or (iv) unauthorized users are able to obtain
Symantec Products or (v) Symantec Products are obtained in a manner which was
not intended by the terms of the applicable SIF, or (vi) such other security
breaches, whether or not listed in the examples given above, which were
preventable as they were in the complete control of Digital River to prevent.
     h. Adjustment Period and Deviations from Specifications. Digital River
agrees that upon receipt of any oral or written notice, during a period from the
time of such notice of the “Effective Date” of the SIF until no later than five
(5) business days prior to the Launch Date of the Online Store or Download Site
(the “Adjustment Period”), Digital River will make minor modifications to the
Site, which are not part of the Specifications. Any change or modification to
the Site which is not shown or otherwise specified in the Specifications of the
SIF is defined as a “Deviation.” The Partner may notify Symantec (who will in
turn notify Digital River) of any minor Deviation to the look and feel of the
actual Download Site or Online Store and Digital River shall implement such
minor Deviations prior to the Launch Date. After the Adjustment Period, any
additional requested Deviations to the look and feel of the Download Site shall
be completed by Digital River within twenty (20) days of the receipt of such
requested Deviations. Any Deviation in the links provided for under the SIFs, as
well as to the look and feel and specific content contained on the Site after
the Launch Date, which are not Corrections, shall be requested in writing by the
Partner.
     i. Corrections and Related Timing. The Parties agree that any corrections
or modifications to the Site in order to conform to, and for full and complete
implementation of, the Specifications or the functionality or operation of the
Site or any technical problem on the Site Store which prevents the redemption or
purchase of Symantec Products or any other navigation or access by any Customer
or any corrections to the Partner’s service marks, trademarks and logos is
defined as a “Correction.” Digital River agrees from the “effective date” of the
relevant SIF, until the actual Launch Date (the “Correction Period”),
Corrections shall be made immediately upon receipt of such written or oral
notice, but no later than before the Launch Date. Digital River will not charge
for Corrections, regardless of whether requested during or after the Correction
Period. After the Correction Period, Digital River agrees that all Corrections
which prevent click-through sales or downloads, as applicable, by Customers must
be repaired with the highest sense of urgency and shall be treated as Downtime,
as defined in Exhibit F of the Agreement and Digital River shall remedy the
situation pursuant to the terms set forth in Exhibit F of the Agreement. In any
case, Corrections shall be completed no later than twenty-four (24) hours after
receipt of written or oral notice of the Correction by Symantec or the Partner.
Any failure to do so shall be a material breach of this Agreement and Digital
River shall fully indemnify and compensate Symantec for any and all losses and
damages as a result of such Corrections which are not repaired as indicated. In
the event a Correction is not corrected as required under the terms of this
Agreement, Symantec may, by written notice, require Digital River to immediately
shut down or disable such Site and Digital River shall do so and shall otherwise
be liable for all damages to Symantec as a result from any delay in doing so and
for the time period in which it remains shut down and/or inoperable in
accordance with the Specifications.
     j. Down Time. Digital River shall not take down any Site in a manner that
prevents click-through download redemptions or purchases and installation of the
Symantec Products by Customers as outlined under the maintenance provisions of
Exhibit F of the Agreement.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------



 



     k. Testing. All Sites must: (i) first be tested by Digital River’s quality
control personnel no less than seventy-two (72) hours before agreed upon Launch
Date; (ii) be fully functional and operational; (iii) be presented to, reviewed
by and approved by the Partner and Symantec prior to actual accessibility by the
Partner’s customers and/or the public, as applicable; and (iv) reviewed and
approved thereafter for each and every Correction or other modification made to
the Online Store or Download Site. All testing must meet the quality assurance
criteria and standards set forth for testing in Exhibit N, attached hereto and
incorporated by reference into the Agreement. Digital River represents and
warrants, as part of the testing and as an important function of any Site, that
the Site shall be secure, at all times from the Launch Date through the life of
the Site, and prevent all unauthorized users and unauthorized downloads of
multiple Symantec Products without proper payment or coupon redemption by such
Site user, as the case may be.
     l. Product Updates and New Release Postings. Digital River agrees to post
all Symantec Product updates and new releases on each Site, as directed by
Symantec, within two (2) business days of the release or posting and receipt of
notification. Notification can be via any form of written notice. All Symantec
Products that Digital River is authorized to resell under this Agreement shall
only be available for resale under each Site, as specifically provided for under
the relevant SIF, as applicable.
     m. Account Managers and Responsibilities. The Account Manager will be
(i) the point person for resolving all issues relating to the ongoing operations
and management of the Online Stores and Download Sites, (ii) authorized to
provide and bind (as applicable) Digital River or Symantec on all quotes on new
Online Stores and Download Sites, (iii) authorized to provide and bind (as
applicable) Digital River or Symantec on all representations of the ability to
provide to Symantec certain technical features and advise on the technical
feasibility of all aspects of the Storefront, Online Stores and Download Sties.
All cost and time quotes which shall be used to create any SIFs and all
verifications of technical feasibility for Online Stores and Download Sites
provided by the Account Manager on behalf of Digital River, which are based upon
Specifications, which are unchanged in terms of functionality in the final
Specifications for the Sites, which were provided by Symantec in the form of
written term sheets or e-mails from the Account Manager prior to the
finalization of the Front End Agreement and the Specifications, shall be binding
on Digital River. Symantec shall be able to rely upon such quotes and advice in
drafting and entering into the Front End Agreement with its Partners and in its
drafting and expectation of entering into the SIF with Digital River.
     n. Fulfillment and Other Fees. The provisions for fees under Section B(2)
of the Agreement concerning Sub-sites shall apply to the Sites. Digital River
will sell the Symantec Products, pursuant to the terms and conditions of this
Agreement, under the electronic reseller and/or packaged products provisions set
forth in its Agreement, and as so indicated in the SIF, as applicable. If
Digital River is appointed as the reseller under the terms of the SIF, as
applicable, then Digital River shall be free to set the prices to the Customers
for the Symantec Products sold on the relevant Online Store or Download Site. If
Digital River is only providing hosting and design services for the Online Store
or Download Site, the price for Symantec Products shall be set between Symantec
and the purchaser, if a direct sell, or Symantec and such other distributor or
reseller. Prices and payments from Digital River to Symantec for Symantec
Products shall be as set forth in the Agreement; provided that Digital River
agrees to submit a separate product order for each Online Store and/or Download
Site, as applicable, and purchases of Symantec Products sold through such Online
Store and/or Download Site will not be eligible for any incentive rebate
programs available to Digital River under the Agreement. All fees due hereunder
by Symantec shall be invoiced to Symantec to the following address: Attention
Accounts Payable, Symantec Corporation, 20330 Stevens Creek Blvd., Cupertino, CA
95014. All invoices will be paid within forty-five (45) days of receipt,
provided the invoice is complete and accurate.
     o. Ownership of Site URLs, Domain Names and Sites. Digital River agrees to
comply with and apply the same requirements set forth in Section C of the
Agreement in relation to the Sites, as it currently does to the Storefront.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------



 



     p. No Other Changes and Application of Provisions to the Sites. All other
provisions set forth in the Agreement, as amended to date, but except as
modified specifically by this Section, shall apply specifically to the Sites,
equally in the same manner as applied to the Storefront, and if there is any
ambiguity or conflict of terms, the more specific terms set forth in this
Section B(7) concerning the Sites, shall apply.
8. Customer Support Services. For so long as Digital River is responsible for
Customer Service within a particular region, Digital River will provide the
Customer support services as described in Exhibit S within that region. After
Digital River ceases to provide Customer Service within a given region in
accordance with the Customer Support Transition Schedule, all Customer Service
under this section shall be at the Customer Service Rate.
9. Shipping. For packaged Symantec Products that are then currently available in
stock, Digital River shall conduct same business day shipment of no less than
[*] of all orders averaged monthly, when such orders are placed before 2:00 p.m.
local time of the applicable worldwide fulfillment center. Orders placed after
2:00 p.m. local time of the applicable worldwide fulfillment center may be
shipped the next business day. Orders that are partially available in stock must
also be shipped in accordance herewith, provided, however, that in the event
that split shipments are required as a result, [*] for additional shipments
after the first shipment (for which [*] shall bear the cost) if the split
shipment is necessary because the applicable inventory was not available in
Digital River’s stock due to the fault of Symantec (for example, because
(i) Symantec did not fulfill in a reasonable timeframe any order made by Digital
River in accordance with the procedures set forth herein, or (ii) inaccurate
Storefront forecasting provided by Symantec to Digital River caused Digital
River to have insufficient inventory of the applicable product(s)). If the
inventory was not available in Digital River’s stock due to Digital River’s
failure to maintain the minimum inventory level required by Section F(2), [*]
shall be responsible for all split shipment freight charges.
10. Compliance with Laws. Digital River will: (a) comply with all applicable
international, national, state, regional and local laws and regulations in
performing its obligations hereunder and in any of its dealings with respect to
Symantec Products; and (b) provide Symantec with all reasonable assistance in
Symantec’s efforts to comply, if applicable, with such international, national,
state, regional and local laws and regulations. Digital River understands that
Symantec Products are restricted by the United States Government from export to
certain countries and agrees that it will not distribute or re-export Symantec
Products in any way that will violate any of the export control laws or
regulations of the United States, including the United States Department of
Commerce Denial and Prohibition Orders, the various Office of Foreign Asset
Controls (OFAC) lists, and shall not distribute Symantec Products to any
country, firm or person listed on such Orders. Accordingly, Digital River shall
use commercially reasonable measures to ensure that it does not deliver Symantec
Products to End Users located in jurisdictions to which the export of Symantec
Products would be prohibited under United States or other applicable laws,
including, without limitation, the measures specified in Exhibit G. Digital
River further understands that some Symantec Products require export licenses if
sold to government end-users outside of the Supplement 3 countries and that all
Symantec Products sold into EPCI countries require export licenses if the
end-user is involved in any type of EPCI activities. Further Digital River is
required to comply with the US ENC Reporting requirements for Symantec Products.
Symantec will provide Digital River with the Export Control Classification
Numbers regarding any Symantec Product and will make available to Digital River
updates with respect to any additional or modified classifications specific to
Symantec Products. Symantec represents and warrants that it has accurately
classified all of the Symantec Products with correct Export Control
Classification Numbers and that Digital River may rely upon the classifications
made available to it by Symantec to its detriment.
11. Digital River’s Financial Condition. Digital River warrants and represents
that it is in good financial condition,
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------



 



solvent and able to pay its bills when due. Digital River will maintain and
employ in connection with its business under this Agreement such working capital
and net worth as may be required in the reasonable opinion of Symantec to enable
Digital River to carry out and perform all of Digital River’s obligations and
responsibilities under this Agreement for the duration of its term. From time to
time, upon reasonable notice by Symantec, Digital River will furnish the
Symantec Chief Financial Officer, or his/her designee, such financial reports
and other financial data as Symantec may reasonably request.
12. Marketing by Digital River. Digital River shall market only Symantec
Products and/or services, or third party products and/or services authorized by
Symantec, to Customers while they are in the Storefront, but only as
pre-approved and specifically provided by Symantec. The Symantec Account Manager
shall be solely responsible for approval of marketing activities and
initiatives, and shall use commercially reasonable efforts to communicate such
approval or disapproval within twenty four hours of receiving marketing creative
from Digital River. In the event that the Symantec Account Manager does not
specifically communicate disapproval of any Digital River supplied creative
within this twenty four hour period, Digital River shall be permitted to use
such creative until such time as the Symantec Account Manager communicates
specific disapproval of the applicable Digital River creative.
Symantec will have no obligation to provide funding or other assistance in any
marketing of the Symantec Products by Digital River except as otherwise mutually
agreed upon by the Parties. Digital River’s sole compensation for any marketing
efforts is as discussed in Exhibit L. The current list of authorized marketing
activities, and the terms associated with each such effort, is attached hereto
as Exhibit L.
13. Distribution of Packaged Symantec Products.
     a. Digital River’s Obligations. Digital River shall offer and distribute
packaged Symantec Products to, at a minimum, Customers purchasing from the
Storefront and the Sub-sites. Such distribution of packaged products shall be
further subject to the SOW(s) executed by the Parties addressing implementation
and other related issues. Digital River will distribute such packaged products
with all notices, labels, logos, packaging, warranties, disclaimers and license
agreements intact as shipped from Digital River or Digital River contracted
facility. Digital River may not open the packaging for the Symantec Products
without Symantec’s express written permission.
     b.  Packaged Products. The Parties agree that the following subsections
apply to all distribution by Digital River under the Agreement of packaged
products after the Effective Date.
          i. Commencement Date; Terms. Digital River shall begin offering and
distributing packaged Symantec Products to Customers no later than ten business
days after delivery by Symantec of the applicable pricelist for packaged
Symantec Products. In the event of any future amendment of the Agreement by the
Parties to include additional countries Digital River shall begin offering and
distributing packaged Symantec Products to Customers located in the new
countries no later than one business day after the effective date of any such
amendment, unless the Parties agree in writing to another timeframe.
          ii. Delivery Method. Digital River shall offer the following two
delivery options to Customers who purchase packaged Symantec Products through
the Storefront: (a) standard delivery through the local postal service and
(ii) overnight delivery through UPS, DHL or a similarly reliable overnight
carrier. Symantec will reimburse Digital River for re-shipment costs associated
with lost shipments of goods shipped via postal delivery, for up to a maximum of
three percent (3%) of the total shipments made via postal delivery by Digital
River, at which time postal service delivery will be immediately reviewed by
both Parties. Such delivery methods shall be reviewed by the Parties on a
quarterly basis, and Digital River shall provide Symantec with loss statistics
and other reasonably requested information for purposes thereof. In the event
Symantec determines that delivery through the carriers
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------



 



then being used for standard and/or overnight delivery are unsatisfactory in one
or more countries, Digital River will begin using the different standard
delivery or overnight carriers requested by Symantec as soon as reasonably
possible after such request is made by Symantec, and the Parties shall mutually
agree on any changes to the approved shipping costs referenced in
Section B(13)(b)(iii), immediately below, that are necessary due to the
change(s) in carriers.
          iii. Customer Shipping Costs. Digital River shall not charge Customers
more than the applicable approved shipping charges in the table attached as
Exhibit O hereto for delivery of packaged products calculated at the then
current exchange rate from U.S. Dollars to the applicable local currency in
which the Customer pays for the purchased products.
          iv. Customer Payment Options. Digital River shall make available to
Customers the credit card and direct debit card payment options required by
Exhibit E to the Agreement, but shall not be required to make the cash on
delivery payment option available until notice by Symantec (if any) at a later
date after further evaluation of such option. In the event Symantec requests
Digital River to begin making the cash on delivery payment option available to
Customers, the Parties will further address the details in a separate SOW or
Amendment to this Agreement.
14. Security. Digital River shall comply with the security requirements set
forth in Exhibit H attached hereto.
15. Symantec Marketing Opportunities and Promotions. From time to time, Symantec
may send out direct mailings to Customers and potential Customers offering a
discount or instant electronic rebate on the purchase price of Symantec Products
and/or free shipping and handling. Digital River agrees to honor such
promotional mailings and Symantec shall reimburse the exact dollar amount of
such discounts, instant electronic rebates and free shipping and handling
promotions actually honored by Digital River to Customers.
16. Download Warranty Service aka Electronic Download Service (“EDS”).
     a. Download Warranty Service. Digital River shall offer the Download
Warranty Service through the Storefront, which may be purchased by Symantec
Customers simultaneously purchasing Symantec Products through the Storefront.
Such right to re-download shall only apply to the Symantec Product version
originally purchased by the Customer simultaneously with the purchase of the
Download Warranty Service, and the re-downloaded Symantec Product shall be
considered a replacement of the originally purchased product, which replacement
continues to be subject to the applicable product EULA.
     b. Discontinuation of Service. Symantec may terminate Digital River’s right
to offer and sell the Download Warranty Service if a notice of breach relating
to this service remains uncured for a period of thirty (30) days after delivery
of notice in compliance with Section K(5) of the Agreement. Digital River shall
continue to offer the Download Warranty Service under the terms set forth herein
unless or until this right is terminated per the termination provisions set
forth herein, or the Parties mutually agree to terminate this right or the
Parties otherwise modify it as agreed in an amendment to this Agreement executed
by both Parties. Digital River agrees that Symantec shall have the right to
terminate Digital River’s right to offer the service at any time upon five
business days’ written notice if a breach of the security requirements set forth
in Exhibit H are not remedied within five (5) business days from delivery of
notice, in compliance with Section K(5) of the Agreement. Symantec may agree, in
its sole discretion, to provide an extension of this time period if Symantec is
satisfied that Digital River has a plan to, and is acting to, mitigate the
failure and to correct the problems. Notwithstanding the foregoing, or the
termination of this Agreement, Digital River shall retain all rights necessary
to continue to provide the Download Warranty Service to those End Users who
purchased the service prior to the termination of this Agreement and/or the
discontinuation of Digital River offering the Download Warranty Service for
sale.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------



 



     c. Details to Customer. Digital River shall provide Storefront Customers
with an accurate description of the terms and conditions of the Download
Warranty Service as specified in this Section, and shall submit such terms and
conditions to Symantec for its pre-approval. If Symantec requests, Digital River
will structure the order page on which the Customer will indicate whether he/she
will purchase the Download Warranty Service such that the Customer is required
to take an action to order the service. In jurisdictions where Digital River’s
“opt out” presentation of the Download Warranty service is illegal, or results
in legitimate customer service complaints demonstrating a deterioration of the
Customer experience, Digital River will restructure the order page within the
impacted jurisdiction(s) on which the Customers purchase the Download Warranty
Service such that the Customer is required to take action to order the service.
     d. Payment to Symantec. As consideration for the right to sell the Download
Warranty Service or EDS granted to Digital River by Symantec herein, Digital
River shall pay Symantec [*] of the fees that Digital River charges the End
User. Digital River shall charge the End Users whatever fee it so determines.
The amounts owed by Digital River to Symantec under this paragraph shall be
applied as a credit on the monthly invoice(s) sent by Digital River to Symantec
pursuant to Section G(3) of the Agreement. Such invoice(s) will contain
information reflecting Digital River’s method of calculating the total credit
applied. If no invoice is sent to Symantec in a particular month, Digital River
will apply the credit to the next invoice sent to Symantec, or at Symantec’s
request, to a Symantec marketing campaign.
          i. Digital River shall make the following Customer and product
information for Customers that purchased the Download Warranty Service available
on an ongoing basis through the DRCC, or if temporarily not available through
the remote management tool, Digital River will send such information
electronically to Symantec on a weekly basis: Customer name, address, telephone
number and email address; name, version number and SKU of the Symantec
Product(s) for which the Download Warranty Service was purchased; and the
Download Warranty Service purchase date.
          ii. Within 15 days following the end of any month during which Digital
River is offering the Download Warranty Service through the Storefront, Digital
River shall provide a report to Symantec with the following information for that
region for the previous month: (i) the number of Customer service/technical
support calls received, despite the fact that Symantec should be receiving such
calls, in which a Customer had a question or issue relating to the Download
Warranty Service and the total number of minutes it took to resolve each such
call and (ii) Digital River’s Net Receipts from sales of the Download Warranty
Service.
          iii. Any Customer service/technical support calls in which a Customer
has a question or issue relating to the Download Warranty Service shall not be
included as part of Digital River’s Customer Service Expense under Section 3 of
Exhibit S of the Agreement.
     e. Process by which EDS is Bundled. Digital River may, without prior
approval, bundle the Electronic Download Service with a single Symantec Product
delivered via ESD, both retail and upgrade; provided that such bundling will be
reported to the appropriate Director, or higher, in the Symantec Global Online
Sales team. Digital River may also, without prior approval, bundle EDS on
subscription renewals processed by Digital River provided that: (i) a technical
implementation that is mutually accepted, in writing, regarding such bundling
can be achieved; and (ii) the parties agree that the branding for EDS on
subscription renewals shall be a new name to be provided by Symantec to Digital
River, and which can be changed by Symantec, in its sole discretion, from time
to time. Symantec will not unreasonably withhold its approval regarding the
technical implementation mentioned in the previous sentence. Digital River must,
however, obtain prior approval from Symantec before bundling the Electronic
Download Service with any Symantec Product that is already bundled with another
product (either a Symantec Product or a third party product).
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------



 



17. Symantec Tools. The terms set forth herein shall govern all past uses and
access by Digital River to the Symantec Tools, effective as of the date Digital
River first had access to the applicable Symantec Tool. In accordance with the
terms of this Agreement, Symantec grants to Digital River, and Digital River
accepts from Symantec, a worldwide, limited, non-exclusive, non-transferable
license to provide access to and host for the Term of the Agreement only, Sites
containing the Symantec Security Information and various Symantec Tools as part
of the Symantec Security Connection and separately on the Storefront, or if
authorized through SIF or its equivalent, solely in accordance with Symantec’s
instructions and guidelines, as provided to Digital River and updated by
Symantec, from time to time; provided that any work requested by Symantec
requiring Digital River to change Symantec content which is already hosted by
Digital River, or to change pre-existing Digital River code, and such changes
would result in Digital River incurring additional costs, then such work will be
described in a separate Statement of Work. Notwithstanding the foregoing,
Digital River acknowledges that only Symantec can host the Symantec Security
Check but that Digital River is hereby authorized to provide a link thereto from
the Storefront and through the Symantec Security Connection and may be
authorized in the future to do so from such other Sites, as specifically
authorized from time to time in writing by Symantec. Digital River shall ensure
that the Storefront provides Customers access to and use, in an unaltered form
(unless otherwise specifically authorized by Symantec in writing), of (i) the
Symantec Security Connection Site, which shall contain the lay out and look and
feel that Symantec indicates and modifies, from time to time, and which may
contain any one, or a combination of, the Symantec Tools, and (ii) such other
features, programs or Symantec Tools as indicated and provided by Symantec, in
such combinations as Symantec may authorize, from time to time. Digital River
agrees that it shall maintain a direct link to the Symantec Security Alerts or
such other names used, including but not limited to “Realtime Security Alerts”
located on any “Symantec.com” website or other Sites in order to ensure an
automatic update of the information on the Storefront. Digital River shall not
make any changes to any of the Symantec Security Information content or any
links or the look and feel of any of the Symantec Tools or the Symantec Security
Connection Site without Symantec’s prior written consent. Digital River agrees
its license to provide access and to host certain Symantec Tools is expressly
conditioned upon full compliance with the restrictions and obligations set forth
in this Agreement. Digital River shall not provide the use of the Symantec Tools
and the related Symantec Security Information to any third party, other than
regular access to Customers, except as expressly permitted herein. Digital River
agrees to host and if requested pursuant to the processes outlined in the
Agreement, which involves either a SOW or a SIF, create customized, co-branded
Symantec Security Connection sites or other featured tool Sites for Symantec
Partners, in accordance with the terms of Section B(7)(a). Digital River
acknowledges that all right, title and interest in the Symantec Security
Information, the various Symantec Tools, as part of the Symantec Security
Connection and separately on the Storefront, and the Symantec Security
Connection itself belong solely to Symantec and its licensors, if any, and that
the rights granted hereunder do not transfer any such rights whatsoever to
Digital River, other than the license grant rights set forth herein. All the
same obligations set forth in the Agreement that relate to protection and
indemnity of either party concern ing Symantec’s intellectual property shall
apply equally to the Symantec Tools and various Sites.
18. Retention Business Under the Symantec Renewal Center and Related Services.
     a. Process. Digital River shall be responsible, on a worldwide basis, for,
implementing, tracking and processing all traffic from Symantec Products that
Symantec directs to the Symantec Renewal Center, on the Storefront. Digital
River will present to the Customer the renewal options and the upgrade options
in languages, payment methods and currencies consistent with the traffic being
sent. The initial traffic will be US traffic and subsequent traffic will be
defined by SIFs. If the option selected is a renewal then at Symantec’s
discretion, Digital River shall redirect the Customer to the Symantec Renewal
Center. If not, then Digital River shall process the Customer’s order in
accordance with the terms of the Agreement. All renewals processed by Digital
River will be assigned a SKU and processed per the payment terms of the
Agreement. The foregoing shall be subject to mutually agreed upon requirements,
which include but are not limited to:
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

19



--------------------------------------------------------------------------------



 



  •   Symantec provided style, legal, and user experience guidelines, as well as
the Security Requirements.     •   Digital River will provide localization,
coding, QA, and publishing (including international QA).     •   Digital River
will provide mock web pages to Symantec for approval prior to posting.     •  
Digital River and Symantec will jointly propose optimization tests and usability
plans, and upon Symantec’s approval, Digital River will execute them.

Symantec reserves the right in all cases to disapprove of any look and feel,
content or process in place and Digital River shall make all requested changes
in the foregoing, for live pages, in no less than twenty-four (24) hours from
the written notice of the requested change. The Parties may mutually agree to
extend such time frame, or to define a time for making changes to mock pages.
     b. Incentive Rebate Program. In relation to the foregoing, DR will be
eligible to participate in Symantec’s standard, then current, incentive rebate
program for resellers, based on the increased close ratios, in accordance with
and subject to the separate terms and metrics of such program. As part of
participating in the incentive rebate program, Digital River will provide the
necessary reports to justify the payment of rebate.
     c. Indemnification. Subject to the notice, cooperation and related process
provisions of the indemnification provision in Section I of the Agreement,
Digital River shall fully indemnify Symantec for any Customer claims or
complaints that relate to Digital River’s actions or omissions related to its
conduct under Section B(18).
     d. Symantec’s responsibilities. Symantec will provide Digital River with
the following, on a quarterly basis:

  •   Online retention strategy and consumer/SMB product roadmap.     •   Online
Sales program and promotional strategy and plans.     •   Customer contact
strategy and plan.

19. Review and Revision of Certain Email Addresses for Symantec, and Emailing to
such Addresses. Symantec will provide certain subscription database opt-in data
to Digital River, and the Dedicated Team will perform the following:
     a. Scrubbing Email Addresses:

  i.   Digital River will delete duplicate names, the classification of which
will depend upon the particular e-mail campaign. The classification of a name as
a “duplicate” name could be based upon SKUs and/or names, but will always be
based upon e-mail address.     ii.   Digital River will delete phony names.

     b. Once Email Addresses are Scrubbed:

  i.   Digital River must suppress, or, not send mail to, the Symantec Master
Opt-out list (which is delivered to DR daily) and the Symantec Store Opt-out
list (as updated by DR for Symantec).     ii.   In addition, Digital River must
suppress any names who have received e-mails from Symantec or Digital River
within the last two weeks (by mailing list), or any names of customers who own
the products to which Symantec is up-selling (at the VID level).

     c. Once the Email Addresses are all Confirmed Opt-Ins. Digital River will

  i.   Segment by region;     ii.   Segment by subscription product; and    
iii.   Segment by expiration date

     d. Digital River Sending E-mails on Symantec’s Behalf. Symantec may direct
Digital River to send emails to certain email addresses from time to time.
Digital River may not send any emails on Symantec’s behalf, or to
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

20



--------------------------------------------------------------------------------



 



any email addresses provided by Symantec, without Symantec’s express written
direction. The content, email strategy, and any offers contained in any such
emails must be approved, in writing, by Symantec.
     e. Indemnification. Subject to the notice and cooperation and related
process provisions of the indemnification provision in Section I of the
Agreement, Digital River will defend and indemnify Symantec, for any third party
claims for damages, which arise out of, through no fault of Symantec:
(a) Digital River’s failure to comply with the scrubbing and emailing
requirements as stated in this Section B(19); (b) Digital River’s failure to
comply with Symantec’s direction regarding emails sent by Digital River on
Symantec’s behalf; or (c) any misrepresentation by Digital River in the
performance of the services as stated in this Section B(19). Subject to the
notice and cooperation and related process provisions of the indemnification
provision in Section I of the Agreement, Symantec will defend and indemnify DR
for any third party claims for damages, which arise (through no fault of DR) out
of incomplete or inaccurate information or instruction provided by Symantec
pursuant to this Section B(19), including incomplete or inaccurate information
provided as part of the Master Opt-Out list
20. Symantec Rights Upon a Trigger Event. In order for this Section B(20) to
apply, the volume of all of Symantec’s online sales business (regardless of
whether or not that online sales business is included or not included within the
term “Symantec’s OSB”), but excluding any direct relationships between Symantec
and its partners as well as Symantec’s xSP, OEM, and enterprise business,
processed by Digital River cannot fall below [*] at the end of any single
quarter (the “Trigger Event Percentage”). The Trigger Event Percentage will be
calculated by dividing the Net Sales of Symantec products and services
transacted by Digital River, under this Agreement or any related SOW, by the net
sales (which means the purchase price paid by the seller of the Symantec product
to Symantec for the Symantec products, or the amount received by Symantec from
the Customer for the Symantec Product, less returns, Taxes, and shipping and
handling charges) of all Symantec’s online sales business (regardless of whether
or not that online sales business is included or not included in the term
“Symantec’s OSB”). Measurements regarding Symantec’s satisfaction of the Trigger
Event Percentage will only be made at end of a calendar quarter. If the Trigger
Event Percentage falls below [*], then the applicability of this Section B(20)
is suspended until Symantec satisfies the Trigger Event Percentage upon the next
Trigger Event Percentage measurement date. In the event of a Trigger Event,
Symantec will have the option to require that Digital River assign this contract
[*].

  a.   Change of Control. “Change of Control” means any Symantec Competitor has
acquired beneficial ownership interest of [*] percent ([*]%) or more of Digital
River.     b.   Symantec Competitor. “Symantec Competitor” means: [*].     c.  
Trigger Event. A “Trigger Event” means if Digital River is merged into,
consolidated with, sells all or substantially all of its assets to, or
implements or suffers a Change of Control from, a Symantec Competitor. For
purposes of Section 20(e), “Trigger Event Date” shall mean the date an agreement
is executed between Digital River and a Symantec Competitor, and notice of such
Trigger Event Date must be provided by Digital River to Symantec within 24
hours.     d.   [*] The Parties acknowledge that the purpose of this Section is
to permit seamless operation of the Storefront, and that therefore the foregoing
list is not intended to be exhaustive, but will be deemed to contain anything
reasonably required [*] in order to achieve the purpose of this provision. [*].

21. Intellectual Property Protection. DR agrees that it shall file patents in
the areas that are necessary in its opinion to protect its rights to provide the
services and technology under the terms of this Agreement.
C. PRIVACY; OWNERSHIP; CONFIDENTIALITY.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

21



--------------------------------------------------------------------------------



 



1. Symantec Privacy Policy; Use and Ownership of Customer Information. Digital
River shall (i) post the Symantec provided Privacy Policy on the Symantec hosted
pages of each Sub-site in the applicable language of such Sub-site; (ii) post
the Digital River privacy policy on Digital River hosted pages of each Sub-site
in the applicable language of such Sub-site; (iii) update such Privacy Policy on
each Sub-site from time to time upon notice from Symantec that such Privacy
Policy has been changed; and (iv) comply with all the obligations of Symantec
described in such Privacy Policy in connection with all Customer transactions
conducted through the Storefront. Notwithstanding the foregoing, nothing in the
Digital River privacy policy, or in any related site disclosures, will relieve
Digital River of its obligations to provide Symantec with the Customer
Information from all Sub-sites.
     a. Customer Information. Digital River shall not request any Customer
Information that is not required to perform its obligations hereunder. Digital
River agrees that all Customer Information is the property of Symantec and
Digital River may only use such information to perform its obligations as
specifically authorized under this Agreement, or as requested by Symantec, and
for no other purpose. Digital River further shall (i) keep all Customer
Information strictly confidential, provided that Digital River may provide
necessary Customer Information to payment processors solely in connection with
processing payments from Customers for Symantec Products or in response to any
subpoena or inquiry from law enforcement, and (ii) delete all Customer
Information from its records and systems after it is no longer reasonably
necessary for Digital River to retain such information to perform its
obligations hereunder. The Parties recognize that Digital River may retain
Customer Information solely for the purpose of engaging in ongoing fraud
prevention regarding customer transactions.
     b. Billing Details and Auto-Renewal Consents.
          i. Collection and Transfer. Digital River shall collect and transfer
all Auto-Renewal Consents and Billing Details obtained from customers to
Symantec, its payment processors and any agents as designated by Symantec,
provided each of the foregoing are PCI compliant (each a “Processor”). Digital
River acknowledges and agrees that, unless otherwise agreed to in writing by
Symantec, it has an ongoing obligation, from the Statement of Work Six Effective
Date forward, to obtain United States and Canadian Customers’ consent to provide
Customers’ Billing Details to Symantec in situations where the Customer agrees
at the time of Customer’s purchase to the auto-renewal of his/her subscription
(the “Auto-Renewal Consents”). To the extent the Auto-Renewal Consents were not
collected on the shopping cart page on the Storefront from the Statement of Work
Six Effective Date, the Auto-Renewal Consents will be collected in post-purchase
confirmation emails sent by Symantec to Customers. The collection of
Auto-Renewal Consents outside of United States and Canada will be addressed by
subsequent amendments to this Agreement. Notwithstanding anything to the
contrary in this Agreement, Symantec or its Processors will only use Billing
Details in accordance with the consents provided by the relevant Customers.
Symantec will not ask Digital River to send Billing Details for a unique
transaction to multiple Processors. Digital River will not transfer such
information to a Processor in a manner that: (a) requires the Processor to
complete the transaction with Digital River, or otherwise restricts the
Processor’s ability to complete customer transactions; or (b) prevents the
Processor from transferring the data to Symantec. Digital River will provide any
and all other Customer Information to Symantec upon Symantec’s request.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

22



--------------------------------------------------------------------------------



 



          ii. Auto-Renewal Consent and Related Disclaimer Content. Symantec will
possess sole control over the content of the Auto-Renewal Consent, and those
portions of the disclaimer as it applies to Symantec. Digital River will have
five business days within which to post the Auto-Renewal Consent, along with any
applicable disclaimers, that is approved by Symantec and provided by Symantec to
Digital River. Notwithstanding the foregoing, the parties will include required
content in order to comply with payment processor requirements or applicable
Credit Card Association rules; provided that Digital River may not: (a) alter
the content of the Symantec approved Auto-Renewal Consent, or any related
disclaimers; or (b) employ content which conflicts with, or alters the content
of, the Symantec Auto-Renewal Consent or related disclaimers. The Parties will
resolve any issues regarding the Auto-Renewal Consents and related disclaimers
within five (5) business days. The Auto-Renewal Consents will conspicuously and
prominently display the appropriate disclaimer, the current version of which is
reproduced immediately below.
On-going Protection
This product includes the On-going Protection feature. On-going Protection keeps
your computer protected against the latest internet risks by automatically
renewing your subscription at the regular price (plus applicable tax) at the
time of renewal using the credit/debit card provided in connection with your
original purchase of downloaded product (if still valid at the time of renewal).
Symantec will send an email with the renewal and billing details prior to your
subscription’s expiration date. You authorize Symantec to use the contact and
billing information you provided for your purchase to charge each renewal. You
also authorize Digital River to transfer the contact and billing information you
provided for your purchase today to Symantec for this purpose. You may cancel
On-going Protection at any time. To cancel On-going Protection, please forward
this email (which includes your order number and product key) to
renewal@symantec.com and type “Cancel my On- going Protection” in the Subject
Line. You will receive an email confirming that On-going Protection will no
longer be active.
          iii. Billing Details Restrictions. Digital River is responsible for
the security of Billing Details while such Billing Details are in Digital
River’s possession or while Digital River is transferring such Billing Details.
The Parties acknowledge and agree that Billing Details can only be used for
assisting Customers in completing a transaction, which includes providing the
Billing Details to a Processor as stated above, providing ongoing fraud control,
or for others uses specifically required by law. Each party will treat Billing
Details as Confidential Information during and after the Term of this Agreement.
     c. Collecting Customer Information. Further Digital River will comply with
all applicable foreign laws, as well as its posted privacy policy, when
collecting Customer Information, and shall disclose that it is providing the
Customer Information to Symantec. The process of collecting data must inform the
Customer that all payment related information will be used only by Digital River
to process the order and for ongoing fraud control, and that all other provided
information will be used solely by Symantec as indicated in the Symantec Privacy
Policy. The process required must allow the Customer to access his or her own
Customer Information collected by contacting Customer support and asking them to
amend or otherwise designate the Customer as opted out and not to be contacted
or when such automated technology later becomes available and is implemented by
mutual agreement of the Parties, allow the Customer to directly access his or
her own Customer Information collected and amend or otherwise designate the
Customer as opted out and not to be contacted.
2. Disclosures to Customers; Customer Choice. In connection with processing
Customer orders, Digital River shall (i) distinguish between “required” and
“non-required” fields in the order entry process, (ii) disclose how the Customer
Information provided may or will be used and (iii) present Customers with opt
out or opt in options on order pages, which options shall require Customers to
give permission for subsequent uses of their personal information by Symantec or
third parties for purposes of providing notification of product upgrades, new
services and/or products, newsgroups, special offers, seminars or other
marketing purposes, except in all European Union
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

23



--------------------------------------------------------------------------------



 



countries, where only opt-in options will be presented to those Customers. For
Sub-Sites serving North America, and so long as not prohibited by law, fields
for consent options will have default answers (with the default set at
“consent”) or field validation methods that force decisions such that fields are
not left unanswered. For Sub-sites serving all other regions in the Territory
(and so long as not prohibited by law), fields for consent options will have
default answers (with the default set at “no consent”) or field validation
methods that force decisions such that fields are not left unanswered, except in
all European Union countries, where only an opt-in is provided. The foregoing
consent options and default answers may be modified at Symantec’s discretion,
however, if Symantec requires Digital River to use a default answer mechanism
based upon Symantec’s interpretation of the local law, which interpretation
differs from Digital River’s interpretation, and this default answer mechanism
violates local law, Symantec will indemnify Digital River under Section I(2)
against any losses related to the same.
3. AntiSpam Policies and All Messaging to Customers. Digital River will not send
any unsolicited email on Symantec’s behalf without express written authorization
to do so from a Symantec Vice President or higher. Any and all messaging that
Digital River sends out on behalf of Symantec, electronic or otherwise, shall be
first approved in writing or email by the Vice President of Global On-Line Sales
of Symantec. Digital River shall not send any messages to Symantec’s Customers
or any visitors to Storefront which are other than those requested by Symantec
and shall not use any Customer list of Symantec’s for any purpose, other than
for Symantec’s benefit, as directed by Symantec.
4. Rights in Work Product.
     a. Ownership. Except for Statement of Work #14 (ownership issues, if any,
to be resolved at a later time), as set forth in Sections C(4)(b) and
(c) immediately below, and beginning on the Effective Date, the Work Product
created for Symantec by Digital River under this Agreement shall be the property
of Symantec where so indicated in an Amendment or SOW. The Parties recognize
that, except for the Digital River Information and the Digital River Core
Technology, the Work Product is a “work made for hire” and Digital River shall
not sell, transfer, publish, disclose, display or otherwise make available the
Work Product as developed for Symantec. Except as otherwise provided herein,
Digital River acknowledges that it has no right to use the Work Product with or
for the benefit of any entity or person, other than Symantec, without the
executed written consent of Symantec. Where indicated in a SOW or Amendment Work
Product will be the sole property of Symantec, and, in such instances, Digital
River hereby assigns to Symantec all rights, title and interest, including but
not limited to all patent rights, copyright, mask work rights, trade secret
rights and other proprietary rights therein.
     b. Exceptions. The Digital River Information and the Digital River Core
Technology, subject to the terms of this Agreement, will remain the exclusive
property of Digital River. To the extent that Digital River incorporates any
Digital River Information or Digital River Core Technology into the final
Wrapper Technology or Work Product delivered by Digital River, Digital River
hereby grants to Symantec a royalty-free, non-exclusive, non-transferable
license to use such Digital River Information or Digital River Core Technology
solely in direct connection with the use by Symantec of the final Wrapper
Technology or Work Product, and any and all later versions and updates thereto,
for Symantec’s Storefront business in accordance with the limitations set forth
in this Agreement and any applicable SOW. Any licensed technology from a third
party that is integrated into the final Wrapper Technology remains the property
of such licensor, unless otherwise specifically agreed to by that party.
     c. Modifications. Any Modifications to the Symantec Technology by Digital
River not performed pursuant to this Agreement, or not at Symantec’s expense,
will not be considered Work Product, and will be the property of Digital River;
provided, however, that Digital River hereby provides Symantec and its
Affiliates with a perpetual, irrevocable, worldwide, non-exclusive, royalty
free, non-transferable (except as otherwise stated in this Agreement) license to
use such Modifications, and to create derivative works thereof. Prior to making
any Modifications to the Digital River Core Technology or Digital River
Information, Symantec shall obtain written consent from Digital
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

24



--------------------------------------------------------------------------------



 



River, and such Modifications by Symantec will be the property of Symantec;
provided, however, that Symantec hereby provides Digital River and its
Affiliates with a perpetual, irrevocable, worldwide, non-exclusive, royalty
free, non-transferable (except as otherwise stated in this Agreement) license to
use such Modifications, and to create derivative works thereof.
     d. Assistance. During and after the term of this Agreement Digital River
will assist Symantec and its nominees in every proper way, at Symantec’s
expense, to document, secure, maintain and defend for Symantec’s own benefit in
any and all countries all copyrights, patent rights, mask work rights, trade
secret rights and other proprietary rights in and to the Work Product.
5. Confidentiality. Each Party acknowledges that in the course of performing its
obligations hereunder it will receive information that is confidential and
proprietary to the other Party. Each Party agrees not to, during or subsequent
to the term of this Agreement, directly or indirectly (a) use any of the
disclosing Party’s Confidential Information for the benefit of anyone other than
the disclosing Party, or other than for a Party to perform an obligation under
this Agreement, or (b) disclose any of the disclosing Party’s Confidential
Information to anyone other than an employee or consultant of the receiving
Party who is obligated by written contract to protect the confidentiality
thereof and requires such information to perform hereunder, or an employee of
the disclosing Party. Consultants include either Party’s attorneys, accountants,
programmers, or other persons who render professional services to either Party.
Each Party will use commercially reasonable efforts to carry out the foregoing
obligations. Except as set forth in the next sentence, without each Party’s
prior written approval one Party will not directly or indirectly disclose to
anyone the terms and conditions of this Agreement. In the event that either
Party is required by any governmental entity or legal process to disclose
information that is subject to this Section C (5), the Party that is subject to
the duty of disclosure shall provide the other Party with reasonable notice
(given the constraints placed upon the Party under the duty to disclose) to
enable either Party to take actions necessary to attempt to prevent such
disclosure. Each Party agrees that it shall not make any comments of any kind in
any forum (public or otherwise) relating to the other Party’s potential earnings
or earnings announcements prior to that Party making its own public announcement
of such information.
D. USE OF SYMANTEC AND DIGITAL RIVER NAMES.
1. Symantec Name.
     a. Orders. Except for required disclosures to Consumers, all Internet
orders processed by Digital River, including orders from the Storefront and
Try/Buy sections, must have the look and feel of Symantec.
     b. Telephone. Digital River shall use the name “Symantec Order Desk” when
answering telephone lines that are dedicated to providing services for eligible
End Users.
     c. Documents. Digital River shall use the name “Symantec Online Store” on
its correspondence when it deals with Symantec Customers, and when it bills
Customers’ credit cards. Digital River may also indicate on its correspondence
that it is the operator of the Symantec Online Store, and that it is an
authorized reseller of Symantec Products via the Symantec Online Store.
     d. Invoices; Confirmations. Digital River shall use the name “Symantec
Online Store” and the appropriate Digital River address when it sends invoices
and confirmations to Symantec Customers. Digital River shall also indicate on
the invoices and confirmations that it is the operator of the Symantec Online
Store, and that it is an authorized reseller of Symantec Products via the
Symantec Online Store.
     e. Nonaffiliation. If at any point during the term of this Agreement,
Digital River publishes, either orally or
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

25



--------------------------------------------------------------------------------



 



written, any promotion of Symantec Products or services, Digital River shall use
a disclaimer that states that Digital River is not an affiliate of Symantec in
such promotion. At no time will Digital River hold itself out to be an affiliate
of Symantec, either orally or in writing.
     f. Other. Digital River may use the name “Symantec Online Store” for other
purposes for which it requests and receives written permission to do so. Digital
River does not have a license to use the Symantec name, or any variation
thereof, for any purposes not listed above.
2. Digital River Name. Except as otherwise provided under this Agreement,
Digital River shall not display its name or any of its trademarks or other
identifying marks at any location on the Storefront except as required by law to
provide notice that Digital River is an authorized reseller and/or contracted
vendor and on the order processing page prior to receiving Customers’ credit
card information for purposes of notifying Customers that the applicable credit
card charge will be made by Digital River.
3. Symantec’s Trademarks, Trade Names and Copyrights. During the term of this
Agreement, Digital River is authorized by Symantec to use the trademark
“Symantec,” the Symantec logos for Symantec Products and the designations
“Symantec Order Desk” and “Symantec Online Store” in connection with Digital
River’s services under this Agreement. Digital River’s use of such trademark,
logos, and designations will be in accordance with Symantec’s policies in effect
from time to time, including but not limited to trademark usage and cooperative
advertising policies. Digital River shall not alter, erase, deface or overprint
any trademark, copyright, trade name, or other proprietary right notice on
anything provided by Symantec. Digital River acknowledges that Symantec owns and
retains all copyrights and other proprietary rights in all Symantec Products,
and agrees that it will not at any time during or after this Agreement assert or
claim any interest in or do anything that may adversely affect the validity or
enforceability of any trademark, trade name, copyright or logo belonging to or
licensed to Symantec (including, without limitation, any act, or assistance to
any act, which may infringe or lead to the infringement of any copyright in
Symantec Products). All rights not expressly granted herein are reserved by
Symantec. Nothing in the Agreement or in the performance thereof, or that might
otherwise be implied by law, shall operate to grant Digital River any right,
title, or interest in Symantec’s trademarks and logos. Digital River’s use of
Symantec’s trademarks and logos shall inure solely to the benefit of Symantec.
Digital River hereby assigns all rights it may acquire by operation of law or
otherwise in Symantec’s trademarks and logos, including all goodwill associated
therewith. Digital River will not alter, reverse engineer, decompile,
disassemble or rent the Symantec Products or otherwise attempt to learn the
source code, structure, or algorithms underlying the Symantec Products or
Symantec Tools. Digital River will not sell, lend or transfer any user manual or
printed documentation or other materials included with Symantec Products
separately from the distribution of Symantec Products.
4. Digital River’s Trademarks, Trade Names and Copyrights. During the term of
this Agreement, Symantec is authorized by Digital River to use Digital River’s
trademarks and logos in connection with Symantec’s advertisement and promotion
of the Storefront. Symantec’s use of such trademark and logos will be in
accordance with Digital River’s policies in effect from time to time, including,
but not limited to, trademark usage and cooperative advertising policies.
Symantec will not at any time during or after this Agreement assert or claim any
interest in or do anything that may adversely affect the validity or
enforceability of any trademark, trade name, copyright or logo belonging to
Digital River. All rights not expressly granted herein are reserved by Digital
River. Nothing in the Agreement or in the performance thereof, or that might
otherwise be implied by law, shall operate to grant Symantec any right, title,
or interest in Digital River’s trademarks and logos. Symantec’s use of Digital
River’s trademarks and logos shall inure solely to the benefit of Digital River.
Symantec hereby assigns all rights it may acquire by operation of law or
otherwise in Digital River’s trademarks and logos, including all goodwill
associated therewith. Symantec will not alter, reverse engineer, decompile,
disassemble or rent the Digital River Core Technology or Digital River
Information, or otherwise attempt to learn the source code, structure, or
algorithms underlying the Digital River Core Technology or Digital River
Information.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

26



--------------------------------------------------------------------------------



 



5. Ownership of Storefront URLs and Domain Names. Symantec shall designate and
own the URLs that are to be used for the Storefront, any Sub-sites, and/or
Sites. These ownership rights extend to all domain names and URLs required to
functionally operate the Storefront, any Sub-sites and/or Sites, including, but
not limited to, Storefront URLs and Key server URLs. Symantec grants Digital
River limited rights to the URLs to the extent that access to the URLs that are
necessary in order for Digital River to meet its obligations hereunder.
E. REPORTING; RECORDS; INSPECTION; PURCHASE ORDERS.
1. Notification. Digital River will notify Symantec in writing of any claim or
proceeding involving Symantec Products within ten (10) days after Digital River
learns of such claim or proceeding. This notification requirement shall not
include claims relating to service or credit card charges. Digital River will
report promptly to Symantec all claimed or suspected product defects. Digital
River will also notify Symantec in writing not more than thirty (30) days after
any change in the control of Digital River or any transfer of more than
twenty-five percent (25%) of Digital River’s voting control or a transfer of
substantially all its assets.
2. Reporting. Digital River must provide Symantec with the reports and access to
reporting information set forth below. All reports provided by Digital River
must have the capability of being sorted or totaled on every field.
     a. DRCC. Digital River shall provide Symantec access on a 24 X 7 X 365
basis to its online reporting tool, the DRCC, which will provide Symantec the
ability to obtain all sales and marketing data relating to the Symantec Products
as fully updated by Digital River each 24 hours. The data made available by the
DRCC shall at a minimum include all Customer Information gathered by Digital
River in the course of performing its obligations hereunder, other than credit
card numbers of other financially sensitive information, and the following sales
data for each product sold: Customer name, Customer billing and email addresses,
product sold, SKU, quantity, price, country code and promotional code/campaign
ID. The DRCC will provide authenticated access to authorized Symantec employees
on a worldwide basis.
     b. Site Reporting. Digital River shall provide Symantec the site reports
detailed in Exhibit I, as may be amended by Symantec from time to time upon
reasonable notice to Digital River, either through the DRCC described in the
foregoing subsection, or by electronic transmission if not available through the
DRCC. If Symantec makes a request for a new report or a change to an existing
report, the Parties will prepare and mutually agree upon an SOW with respect
thereto.
     c. EDI Sell-Through and Returns Reporting. Digital River shall (a) provide
to Symantec electronically on a daily basis the EDI sell-through reports
containing the information set forth in Section 1 of Exhibit K hereto and
(b) provide to Symantec electronically on a weekly basis the product returns
reports containing the information set forth in Section 2 of Exhibit K hereto,
as such Exhibit K may be amended by Symantec from time to time upon the mutual
written agreement of the Parties. The Parties agree that the daily EDI
information feed provided for in this Section of the Agreement shall be based on
a three-day lag period (i.e., the EDI sell-through information submitted on a
given day shall relate to Storefront sales three days prior) and be presented in
accordance with the EDI template provided by Symantec. In addition, with respect
to any Symantec Products sold through the Sub-sites that have List Prices in
currencies other than the U.S. Dollar, the price reflected in the EDI
information feed to be paid to Symantec by Digital River for such Symantec
Products shall be noted in U.S. Dollars. Digital River shall determine the
amount owed to Symantec in U.S. Dollars for each such Symantec Product by using
a published exchange rate for the date of the sale of such product by Digital
River to the Customer in order to convert the amount owed in the applicable List
Price currency for such product to a total in U.S. Dollars. Symantec understands
that Digital River’s internal processes are structured such that Digital River
automatically sends payment to Symantec based on the monthly Penetration Report
processed by Digital River. To the extent there are
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

27



--------------------------------------------------------------------------------



 



any discrepancies in the amount owed to Symantec based on the daily EDI
reporting and the monthly Penetration Report, the Parties shall cooperate to
reconcile such discrepancies in order to determine the amount actually owed by
Digital River to Symantec based on the number of Symantec Product units actually
sold and the applicable List Prices.
     d. Penetration Report. Digital River shall provide Symantec with a
penetration report (“Penetration Report”) by the tenth (10th ) day of each month
for the prior month sales which contains the information prescribed in the
template provided by Symantec. The price reflected on such Penetration Report as
the amount to be paid by Digital River to Symantec for any Symantec Products
sold through the Sub-Sites that have List Prices in currencies other than the
U.S. Dollar shall be calculated in the same manner as required for the daily EDI
reports.
3. Records and Audits. Digital River will maintain its records relating to
distribution of Symantec Products for at least three (3) years after their
creation, and will permit Symantec or its representative to examine such records
upon reasonable notice during reasonable business hours. Symantec or any such
representative shall agree to hold information obtained in such examination in
confidence and shall only reveal to Symantec such information as is necessary to
verify Digital River’s compliance or noncompliance with this Agreement. Digital
River will promptly pay any payments found due by such an examination, plus
interest, and if any examination discloses a shortfall in any payments due
Symantec in a calendar quarter of more than five percent (5%), Digital River
will pay the reasonable fee of the auditors for that examination. In addition to
the foregoing, Payment Card Industry representatives, or a Payment Card Industry
approved third party, will be provided with full cooperation and access to
conduct a thorough security review after a security intrusion, if applicable.
The review will validate compliance with the Payment Card Industry Data Security
Standard for protecting cardholder data. Capitalized terms used herein, but not
defined in this Agreement, have the meaning given to them by the PCI Compliance
Guide. Digital River will provide Symantec with a letter certifying the
completion of any such post-security intrusion audit, but not a copy of the
actual audit.
4. Audit of Packaged Product Inventory. Symantec or its representative shall
have the right to inspect the packaged Symantec Products inventory held by
Digital River upon reasonable notice at all reasonable times.
5. Purchase Orders.
     a. Purchase Order Procedures for all Symantec Products. Digital River shall
submit purchase orders to Symantec Order Services at the address listed in
Section 5 of Exhibit K hereto for packaged Symantec Products, which purchase
orders shall indicate for each product the product name and SKU, quantity
ordered and List Price. The terms and conditions of this Agreement and the
Symantec confirmation will apply to each order accepted by Symantec hereunder.
Should there be conflicts in terms between Symantec’s confirmations and this
Agreement, the terms of this Agreement shall control. The provisions of Digital
River’s form of purchase order or business forms will not apply to any order
notwithstanding Symantec’s acknowledgment or acceptance of such order.
     b. Additional Purchase Order Policies for Packaged Symantec Products. All
of Digital River’s orders for packaged Symantec Products shall be in shipping
carton quantities (or integral multiples thereof) and shall be subject to
acceptance in writing by Symantec at its principal place(s) of business and
shall not be binding until the earlier of such acceptance or shipment, and, in
the case of acceptance by shipment, only as to the portion of the order actually
shipped. Symantec reserves the right to cancel any orders placed by Digital
River and accepted by Symantec as set forth above, or to refuse or delay
shipment thereof, as it so desires if Digital River (a) fails to make any
payment as provided in this Agreement or under the terms of payment set forth in
any invoice or otherwise agreed to by Symantec and Digital River, (b) fails to
meet reasonable credit or financial requirements established by Symantec,
including any limitations on allowable credit, (c) otherwise fails to comply
with the terms and conditions of this Agreement or (d) in Symantec’s opinion,
has an excess inventory of packaged Symantec
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

28



--------------------------------------------------------------------------------



 



Products. Symantec also reserves the right to cancel any orders for Symantec
Products deleted from Exhibit R to this Agreement pursuant to Section A(4)(c)
without liability of any kind to Digital River or to any other person. No such
cancellation, refusal or delay will be deemed a termination (unless Symantec so
advises Digital River) or breach of this Agreement by Symantec.
     c. Acceptance of North America Purchase Orders by Digital River for
Purchase on the Storefront. Digital River agrees to accept purchase orders from
small business and Enterprise Customers on the Storefront that purchase more
than Five Hundred Dollars ($500.00) if the purchase order is in the form set
forth in Exhibit T (the “Customer Purchase Order”). Digital River hereby [*]
associated with accepting the Customer Purchase Orders, including but not
limited to [*]. Digital River shall settle the Symantec’s invoices and pay
Symantec in full, notwithstanding any default on the part of End Users to pay
Digital River. Digital River will ensure that the Customer Purchase Order
process remains available in accordance with the Service Level Requirements set
forth in Exhibit F. Digital River shall ensure that the End User experience with
the Customer Purchase Order is as follows:

  •   Customer decides to purchase a Symantec Product     •   Shopping cart page
displays “Pay on Purchase Order”     •   Customer completes the Customer
Purchaser Order and submits it to Digital River electronically     •   Digital
River communicates approval or denial of credit within no more than forty-eight
(48) hours     •   If approved, Customer will have the ability to download the
Symantec Product(s), have physical versions shipped, or license certificate
generated once they complete the process.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

29



--------------------------------------------------------------------------------



 



F. Packaged Symantec Products.
1. Consignment of Packaged Symantec Products; Title. Digital River shall hold
all packaged Symantec Products ordered and received from Symantec under this
Agreement on a consignment basis. Title to all Symantec Products held on
consignment is reserved by Symantec until the sale of the Symantec Products by
Digital River to End Users. For sales within the United States, at the moment of
sale of Symantec Products to End Users, title shall pass from Symantec to
Digital River, Inc. and then immediately from Digital River, Inc. to the End
User upon delivery of the Symantec Products to the common carrier. For sales
outside the United States, at the moment of sale of Symantec Products to End
Users, title shall pass from the appropriate Symantec entity to Digital River
Ireland Limited, and then from Digital River Ireland Limited to the End User
upon delivery of the Symantec Products to the End User. Until such time as title
passes to Digital River, Digital River shall have no right to pledge, mortgage,
or otherwise encumber Symantec Products. Digital River agrees to cooperate with
Symantec in effecting protections afforded consignment sellers under the Uniform
Commercial Code, including the execution of UCC-1 financing statements. Symantec
shall be responsible for the preparation of such financing statements for
Digital River’s review and signature, and for the filing of such financing
statements and payment of filing costs. No security interest shall be granted in
the proceeds from the sale of the consigned Symantec Products.
2. Inventory. Digital River will maintain warehousing facilities and an
inventory of packaged Symantec Products sufficient to serve adequately the needs
of the Storefront Customers on a reasonably timely basis. Digital River will
maintain a minimum of four weeks of packaged product inventory and a maximum of
six weeks of packaged product inventory based on Symantec’s forecast for the
Storefront for the applicable quarter.
3. Storage and Segregation of Symantec Products. Digital River shall store all
Symantec Products held on consignment at the Digital River contracted or owned
facility to which Symantec ships such Symantec Products. Digital River and
Symantec may mutually agree to amend Exhibit O from time to time to include
additional or alternative fulfillment locations. Digital River shall clearly
label Symantec Products as products and property owned by Symantec and held by
Digital River on consignment. Digital River shall not use any Symantec Product
inventory purchased or held by Digital River under any agreement between the
Parties other than this Agreement to fulfill Customer purchases made through the
Storefront.
4. Shrinkage; Insurance. Digital River shall be responsible for any shrinkage
due to loss or damage to any Symantec Products while on consignment. For
purposes of calculating any Digital River liability due to shrinkage, the value
of such consigned goods shall be based upon Symantec’s cost of manufacturing the
applicable products that were lost or damaged. Without limiting the foregoing,
Digital River agrees to use commercially reasonable efforts to protect and
preserve the Symantec Products while on consignment and to use all reasonable
precautions with its staff and facilities to prevent unauthorized access to,
removal of, or interference with, the Symantec Products. Digital River further
agrees to maintain all-risk property insurance in an adequate amount to fully
insure all Symantec Products while on consignment, wherever located, and will
cause Symantec to be named as an additional insured on such policy throughout
the term of this Agreement. Such insurance shall indicate that the coverage with
respect to Symantec will be primary without right of contribution of any other
insurance carried by Symantec.
5. Shipment. All packaged Symantec Products purchased directly from Symantec
will be shipped by Symantec F.O.B., Symantec’s point of delivery. Shipments will
be made to Digital River’s identified warehouse facilities or freight forwarder.
Symantec will be responsible for paying all shipping, freight and insurance
charges.
6. Risk of Loss. Title to Symantec Products ordered by Digital River is reserved
by Symantec until sale by Digital River to End Users. However, all risk of loss
or damage will pass to Digital River, or to such financing institution or other
parties as may have been designated to Symantec by Digital River, upon delivery
by Symantec
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

30



--------------------------------------------------------------------------------



 



to Digital River. Symantec will bear the risk of loss or damage in transit.
7. Partial Delivery. Unless Digital River clearly advises Symantec to the
contrary in writing, Symantec may make partial shipments on account of Digital
River’s orders, to be separately invoiced and paid for when due.
8. Delivery Schedule; Delays. Symantec will use reasonable efforts to meet
Digital River’s requested delivery schedules for packaged Symantec Products, but
Symantec reserves the right to refuse, cancel or delay shipment to Digital River
as it so desires. Should orders for Symantec Products exceed Symantec’s
available inventory, Symantec will allocate its available inventory and make
deliveries on a basis Symantec deems equitable, in its sole discretion, and
without liability to Digital River on account of the method of allocation chosen
or its implementation. In any event, Symantec shall not be liable for any
damages, direct, consequential, special or otherwise, to Digital River or to any
other person for failure to deliver or for any delay or error in delivery of
Symantec Products for any reason whatsoever.
9. Account Receivables in Trust. Until such time as payment is received by
Symantec, Digital River shall hold the account receivables from the sale of any
packaged Symantec Products to End Users in trust for Symantec. Digital River
shall have no right, title, or interest in, and shall not pledge, mortgage, or
otherwise encumber such accounts receivables.
10. Field Destruction. Digital River may destroy obsolete inventory in the field
subject to the field destruction process, which is attached hereto as Exhibit V
(the “Field Destruction Process”). Digital River is responsible for managing the
audit and destruction of obsolete and/or defective packaged Symantec Products at
Digital River’s sole expense, all as pursuant to the terms of this Agreement,
and the Field Destruction Process; provided, however, that is Symantec’s
required order minimums are responsible for Digital River’s overstocking on
certain Symantec Product, then Symantec will bear the cost of destruction of
such overstocked Symantec Product. If Digital River uses a third party to
complete the Field Destruction Process, then Symantec must approve, and certify,
the third party destruction provider (a “Destruction Provider”) prior to Digital
River using such third party. All Destruction Providers must comply with
Symantec’s audit and destruction requirements, a copy of which requirements will
be provided to the third party prior to its performance of the services.
Symantec and Digital River will accept the third party’s count as final, however
Symantec reserves the right, in its sole discretion, to audit any count
hereunder. Digital River and third party will comply with the Field Destruction
Process, and (to the extent provided by Symantec) any RMA procedures provided by
Symantec, as may be modified from time to time unilaterally by Symantec.
G. PRICING AND LICENSE FEES; PAYMENTS; PAYMENT TERMS; TAXES, TARIFFS.
1. Digital River Pricing to End Users. Although Symantec may provide and change
from time to time a suggested retail price (“ERP”) for the Symantec Products,
Digital River shall be free to set and offer End Users any price (license fee)
for the Symantec Products.
2. Pricing When Symantec Does Direct Sale on Sites For Partners Under
Section B(7). From time to time, Symantec may agree to a direct sale to the
Partners under the terms of the Symantec Partner Agreement for a particular Site
and then only engage Digital River to provide hosting and design services for
the Site. If such an arrangement is indicated in the SIF, the price for the
Symantec Products will be set by Symantec directly for the Partner’s End Users
and the terms for payment and pricing are between the Partner’s End Users (or if
purchased by the Partner, then the Partner) and Symantec only. Symantec shall
pay Digital River only its Margin, per the terms of the Agreement, if Symantec
requires Digital River to deliver any boxed product in the SIF. If the direct
sale is pursuant to a download site, then Symantec shall pay Digital River its
standard per transaction or per download fee as indicated in the relevant SIF,
which will clearly indicate the transaction is a direct sale by Symantec

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

31



--------------------------------------------------------------------------------



 



arrangement. All other terms of this Section G shall apply to such Sites unless
otherwise specifically modified herein.
3. Payments by Symantec to Digital River. Digital River’s sole compensation for
its services under this Agreement will be the amount obtained through its resale
of Symantec Products, those amounts due to Digital River under Exhibit L, and
any other amounts expressly agreed by the Parties herein. Digital River shall
invoice Symantec on a monthly basis for any fees owing by Symantec to Digital
River hereunder. Invoices shall be mailed to Symantec Accounts Payable at the
address set forth in Section K(5) hereof, and shall be due and payable thirty
(30) days after receipt by Symantec.
4. Payments by Digital River to Symantec.
     a. List Prices. From time to time, Symantec shall provide Digital River
with price lists setting forth the [*] prices from Symantec to Digital River for
the Symantec Products (“List Price(s)”). The current price lists for the
Symantec Products as of the Effective Date is set forth as Exhibit R to this
Agreement. Symantec’s Revenue Accounting department and Global Online Sales team
will maintain and update the Symantec Products in terms of both product lines
offered, their SKUs listing and any List Price changes, and forward this updated
list to Digital River. Unless otherwise noted and provided as separate lists in
Exhibit R, the List Price and the ERPs are the same.
     b. Partner Efficiency Model. Effective October 1, 2006, the actual final
price that Digital River pays Symantec for each Symantec Product shall be based
upon the Partner Efficiency Model, or PEM, set forth in Exhibit A1, which is
determined based upon the volume of sales of Symantec Products made by Digital
River. This section G(4)(b) does not apply to the Acquisition Products, the [*]
for which are addressed below in Section G(4)(c); however, the application of
the PEM will be based upon the sales of all Symantec Products, including the
sales of Acquisition Products. At the end of each quarter, the Parties will
agree on an estimated “Revenue @ ERP” for the upcoming quarter, which shall be
no less than the prior quarter’s actual “Revenue @ ERP.” After the conclusion of
each quarter, a true up against the actual “Revenue @ ERP” shall be performed
per the schedule set forth in this Section G(4). The amount due for consumer
Symantec Products will be determined as follows: (i) the actual total dollar
value of the consumer Symantec Products sold for the quarter (which amount shall
be derived from the Penetration Report) (the “[*]”) will be multiplied by four
(4) to annualize the amount; then (ii) locate that total amount in the column
“Revenue @ ERP” on the PEM; and (iii) find the applicable [*] indicated at such
level of “Revenue @ ERP” in the PEM. The applicable [*] will be applied to the
[*] for such consumer Symantec Products to determine the [*] that Digital River
shall pay Symantec for the Symantec Products. The Parties agree to communicate
the actual amount due to Symantec on the fourth day of the next quarter.
     c. Acquisition Products. The effective date of Exhibit A-2 is October 1,
2006. The Symantec Vice President for Global Online Sales may add additional
Symantec products to the Acquisition Products by adding such Products to
Exhibit A1 and providing the new Exhibit A2 directly to Digital River, or as
otherwise mutually agreed upon by the Parties. Notwithstanding the foregoing,
the Symantec products NAV, NIS, NSW, NSWB, Norton 360, and Norton Confidential
cannot be removed from the Acquisition Products.
          i. Suspension of MarketForce Amounts and Acquisition Product [*]
Symantec will only pay Digital River the MarketForce Amounts for the Acquisition
Products until Digital River satisfies the Acquisition Product Threshold for a
given quarter, which are defined below. Once Digital River satisfies the
Acquisition Product Threshold for a particular quarter, for the remainder of
that quarter: (a) MarketForce Amounts for the Acquisition Products are
suspended; (b) the application of the PEM to the Acquisition Products is
suspended; and (c) Digital River is then entitled to the Acquisition Product [*]
for the Acquisition Products. At the end of a given quarter, Digital River must
satisfy the Acquisition Product Threshold for the next applicable quarter in
order to suspend the MarketForce Amounts for that quarter and receive the
Acquisition Product [*]for that quarter. Symantec will
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

32



--------------------------------------------------------------------------------



 



never: (a) pay MarketForce Amounts and allow the Acquisition Product [*] on the
same product(s); or (b) apply the PEM and allow the Acquisition Product [*] on
the same product(s). This Section G(c) does not affect Symantec’s obligation to
pay Digital River the Market Force Amounts for Digital River’s selling of
Symantec Products that are not Acquisition Products, pursuant to the terms and
conditions of Exhibit L.
          ii. Acquisition Product Thresholds. Unless revised by the Parties via
a written amendment to this Agreement, the below dollar amount thresholds will
continue to apply.

  a.   Quarter Ending December 31, 2006, 2007, 2008, and 2009: Ten million three
hundred thousand dollars of Acquisition Products sold by Digital River during
this quarter.     b.   Quarter Ending March 31, 2007, 2008, 2009, and 2010: Ten
million three hundred thousand dollars of Acquisition Products sold by Digital
River during this quarter.     c.   Quarter Ending June 30, 2007, 2008, 2009,
and 2010: Nine million four hundred thousand dollars of Acquisition Products
sold by Digital River during this quarter.     d.   Quarter Ending September 30,
2007, 2008, 2009, and 2010: Nine million four hundred thousand dollars of
Acquisition Products sold by Digital River during this quarter.

          iii. Acquisition Product [*]: [*].
          iv. Two-Year Acquisition Product Exception. The Acquisition Product
[*] will only apply to the first year value of any two-year Acquisition Product;
the second year value of any two-year Acquisition Product will be subject to the
PEM.
          v. Reporting. Digital River will provided quarterly written reporting
to Symantec within four business days after the commencement of the subsequent
quarter documenting the: (a) [*] provided by Symantec to Digital River per
product, and per activity, as stated above in this Section G(4)(c); and (b) two
reports for each MarketForce Program, one report regarding Acquisition Products,
and one report regarding all other activities.
          vi. Direct Renewals. The Parties shall use best efforts to complete
technical integration necessary to permit Digital River to offer direct renewals
to End Users no later than November 1st, 2006.
     d. Emerging Market Stores and Payment Types. As new stores are created, and
new payment types are added to these new stores, the parties will agree in
writing whether the store and/or payment type is within an emerging market (an
“Emerging Market Store”). If the Parties designate a store, or a particular
payment type, as an Emerging Market Store, then the Parties will evaluate the
costs associated with the Emerging Market Store, and will mutually agree upon
any changes to Digital River’s [*] or other compensation for sales from such
Emerging Market Store and such changes will be reflected in the Site Initiation
Form or Amendment. DR is not obligated to add additional payment types beyond
those found in Exhibit D.
     e. First Quarter, FY’07 Savings. The parties have agreed that Digital River
will pay to Symantec; (i) no later than June 30, 2006, US [*]; and (ii) no later
than July 21, 2006, US [*], both of which are [*] under the Partner Efficiency
Model for the period from April 1, 2006 through June 30, 2006.
     f. Finalized Reports. A finalized activity report will be sent to Symantec
on the tenth (10th) of each month. Digital River shall pay Symantec the amount
due by no later than the tenth (10th) of each month. Digital River will provide
such other reporting to Symantec as is mutually agreed upon by the Parties.
There are no other annual
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

33



--------------------------------------------------------------------------------



 



catch up adjustments or rebates based upon other quarterly activity that will be
applied in determining the final price that Digital River shall pay Symantec for
the Symantec Products. Subject to the foregoing requirement, Symantec reserves
the right to from time to time increase or decrease its List Prices to Digital
River and the ERPs for the Symantec Products, which changes shall be effected by
Symantec’s delivery to Digital River of an updated price list.
     g. Invoicing. For all ESD products, Symantec shall invoice Digital River
for Purchase First products sold to End Users, and for Try/Buy products
downloaded and subsequently purchased by End Users. For packaged Symantec
Products, Symantec shall invoice Digital River for stock shipped and sold to End
Users (even if payment has not been collected from any End User) and for
shrinkage as outlined in Section F(4) of the Agreement.
     h. Sub-sites Selling in Foreign Currency. For the Symantec Products sold
through the Sub-sites that have List Prices in currencies other than the U.S.
Dollar, Symantec will invoice Digital River in U.S. Dollars based on the
currency conversion calculated by Digital River as required by Section E(2)(c)
of the Agreement and transmitted through the EDI report for processing by
Symantec.
     i. Digital River Payment Terms. On the 10th day of each month, Digital
River shall: (i) settle all Symantec invoices for the previous month’s sales and
shrinkage by wire transfer; and (ii) send remittance advice to Symantec Accounts
Receivable at the address set forth on Section 4 of Exhibit K, which remittance
advice shall detail the payments made to Symantec by purchase order number. All
payments due from Digital River shall be made in United States dollars (or such
other currency as agreed by both Parties) by wire transfer to the applicable
banking facilities set forth on Section 3 of Exhibit K, or such other banking
facility designated in writing by Symantec. Symantec shall pay the applicable
wire transfer fees incurred in connection with Digital River’s transmission of
payments hereunder. Symantec reserves the right, upon written notice to Digital
River, to declare all sums immediately due and payable in the event of a breach
by Digital River of any of its obligations to Symantec as outlined in
Section J(2)(a) and (b).
     j. Transfers. Digital River is hereby authorized to do a “Fed Wire” or
“Pure Swift Transfer” only of any funds due and owing to Symantec, directly into
Symantec’s bank account. This does not authorize Digital River to do any other
electronic deposits of any type. Digital River shall keep all information
relating to Symantec’s bank accounts and other related financial information
(the “Confidential Banking Information”) completely confidential and shall not
disclose any Confidential Banking Information to any party without Symantec’s
prior written consent. Digital River shall be solely liable for any losses that
Symantec incurs as a result of mistakes, misappropriations of funds or
unauthorized disclosure of Confidential Banking Information and shall separately
obtain its own indemnity from any third parties who may also be responsible, as
applicable. Digital River shall correct the problem or mistake and compensate
Symantec within no less than twenty-four (24) hours of becoming aware of the
problem or mistake. Any failure to comply with these provisions shall be deemed
an immediate and material breach of this Agreement.
5. Failure to Pay. Any payment or part of a payment owing by either Party that
is not paid when due, shall, after written notice by the other, bear interest at
the rate of 1.5% per month from its due date until paid. Failure of either Party
to pay any non-disputed fees or other charges when due shall constitute, after
the other Party receives written notice and has had ten (10) days to cure
non-payment, sufficient cause for the other Party to immediately suspend its
performance hereunder and/or to terminate this Agreement in accordance with
Section J(2)(a). Digital River’s obligation to pay Symantec hereunder shall not
be affected by Digital River’s [*]
6. Taxes, Tariffs, Fees. The Symantec Product List Prices do not include any
national, state or local sales, use, value added or other taxes, customs duties,
or similar tariffs and fees which Symantec may be required to pay or collect
upon the sale or delivery of Symantec Products or upon collection of the sales
price (a “Tax”). The
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

34



--------------------------------------------------------------------------------



 



definition of Tax does not include any income or similar taxes payable by
Symantec as a result of revenues received by Symantec pursuant to this
Agreement. Should any Tax or levy be made, Digital River shall pay such Tax or
levy and indemnify Symantec for any claim for such Tax or levy demanded. Digital
River represents and warrants to Symantec that all Symantec Products acquired
hereunder are for redistribution in the ordinary course of Digital River’s
business, and Digital River shall provide Symantec with appropriate resale
certificate and other documentation satisfactory to the applicable taxing
authorities to substantiate any claim of exemption from any such taxes or fees.
7. Credit Risk. So long as Digital River is responsible for world-wide customer
service, Digital River shall take [*] related to the End Users, including but
not limited to [*]. Digital River shall settle Symantec’s invoices
notwithstanding any default on the part of End Users to pay Digital River. In
the event Symantec takes responsibility for customer service in a region,
Digital River shall only take the credit risks for the first [*] of chargebacks,
after which Symantec shall make Digital River whole for all chargebacks.
Symantec acknowledges that an unacceptable increase in the chargeback rate for
its business could adversely impact Digital River’s ability to continue
processing payments on its Merchant Account(s) and/or increase the cost to
Digital River of the same. Accordingly, in the event the chargeback rate exceeds
[*], Symantec shall have seven days from the notice to draft a plan to address
the issue and twenty one days from the notice within which to demonstrate it has
taken steps within its handling of customer service to reverse the chargeback
trend, or it shall return Customer Service in any impacted region(s) to Digital
River. Moreover, in the event Symantec’s chargeback rate exceeds [*], and
Digital River is fined or otherwise penalized by the either its credit card
processor(s) or a Credit Card Association (including by way of example, but not
limitation, MasterCard or Visa), Symantec shall have full responsibility for all
fines or penalties levied against Digital River by its credit card processor(s)
or the Credit Card Association for conduct during any period when Symantec’s
chargeback rate exceeded [*].
8. Returned Products. Symantec’s return policy, which may be revised in
Symantec’s sole discretion, is that Symantec will provide a full refund, which
includes a refund of taxes, shipping and handling, for any product refund. As a
result, Digital River will include such taxes, shipping and handling, if
applicable, in its refunds for product returns and Symantec will credit Digital
River: (a) the exact amounts verified as paid for the Symantec Product(s) as
well as the associated shipping and handling in question; (b) for all confirmed
authentic Symantec Product(s); (c) which Symantec Product(s) was verified as
purchased on the Storefront. Symantec’s policy regarding Symantec Product
returned more than sixty (60) days from its purchase is attached hereto and made
a part of the Agreement as Exhibit W. Digital River will invoice Symantec
separately, on a quarterly basis, for the shipping and handling referenced
above. Digital River shall be authorized to conduct field destruction for
products returned by End Users that are not suitable for resale. Symantec shall
provide Digital River with a credit equal to the applicable List Price for each
return received in accordance with the applicable EULA and reported to Symantec
in accordance with Section E(2)(c). Digital River will require a letter of
destruction from all End Users who request a refund in accordance with
Symantec’s refund policy. Upon Symantec’s request, Digital River will provide
Symantec with all letters of destruction as proof of refund. Symantec shall
reimburse Digital River for the return costs to the extent the total gross units
of Symantec Product returned in a given quarter exceeds [*] of gross total
number of units of Symantec Product returned for such quarter, as calculated on
a monthly basis and average for the quarter. In such case, Digital River shall
invoice Symantec for such amounts as set forth in Section G(4) of this
Agreement. The amount of the return/refund request processing fee will be
subject to review by the Parties on a quarterly basis. In addition, in those
regions where Symantec is handling Customer Service, Digital River shall receive
a fee, equal to [*] of the List Price of the applicable Symantec Products for
the services it performed in connection with handling the transaction that gave
rise to the return.
H. DISCLAIMER OF WARRANTY; LIMITED LIABILITY.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

35



--------------------------------------------------------------------------------



 



1. Disclaimer of Warranty. SYMANTEC MAKES NO WARRANTIES OR REPRESENTATIONS AS TO
PERFORMANCE OF SYMANTEC PRODUCTS OR AS TO SERVICE TO DIGITAL RIVER OR TO ANY
OTHER PERSON, EXCEPT AS SET FORTH IN SYMANTEC’S LIMITED WARRANTY ACCOMPANYING
DELIVERY OF SYMANTEC PRODUCTS. SYMANTEC RESERVES THE RIGHT TO CHANGE THE
WARRANTY AND SERVICE POLICY SET FORTH IN SUCH LIMITED WARRANTY OR ELSEWHERE, AT
ANY TIME, WITHOUT FURTHER NOTICE AND WITHOUT LIABILITY TO DIGITAL RIVER OR TO
ANY OTHER PERSON. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BOTH PARTIES HEREBY
EXCLUDE ALL IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE
2. Limited Liability. EXCEPT FOR EITHER PARTY’S OBLIGATIONS UNDER SECTION I
HEREOF, THE LIABILITY OF EACH PARTY, IF ANY, FOR DAMAGES SHALL BE LIMITED TO THE
ACTUAL NET AMOUNT RECEIVED UNDER THIS AGREEMENT BY DIGITAL RIVER FROM SALES OF
THE SYMANTEC PRODUCTS], WHICH AMOUNT SHALL BE CALCULATED AS THE GROSS AMOUNTS
RECEIVED BY DIGITAL RIVER IN CONNECTION WITH ITS DISTRIBUTION OF THE SYMANTEC
PRODUCTS, LESS THE AMOUNTS PAID BY DIGITAL RIVER TO SYMANTEC FOR THE SYMANTEC
PRODUCTS, RETURNS, AND RELATED TAX AND SHIPPING COSTS. IN NO EVENT SHALL EITHER
PARTY HAVE ANY LIABILITY TO THE OTHER PARTY FOR ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR INDIRECT DAMAGES OF ANY KIND INCLUDING ANY LOST PROFITS OR LOST
DATA, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
THE PARTIES ACKNOWLEDGE THAT NOTHING IN THIS SECTION SHALL LIMIT A PARTY’S
OBLIGATION TO PAY AMOUNTS DUE AND OWING TO THE OTHER PARTY UNDER THIS AGREEMENT.
3. No Warranty by Digital River. Digital River will make no warranty, guarantee
or representation, whether written or oral, on Symantec’s behalf.
I. INDEMNIFICATION.
1. Indemnification of Symantec. Digital River shall indemnify Symantec and its
Affiliates and hold it harmless from any third party costs, claims, liabilities,
losses, expenses or damages, or any other liability, to the extent it arises
from any allegation regarding (i) the negligence, fault, or unlawful acts of
Digital River, its employees or subcontractors, (ii) any unauthorized use by
Digital River, its employees or subcontractors of any trademarks, copyrights or
patents relating to Symantec Products or BOBs, Billing Details, Customer
Information or any other third party’s intellectual property, (iii) any
unauthorized warranty or representation made by Digital River, its employees or
agents relating to Symantec Products or BOBs, (iv) any improper or unauthorized
replication, packaging, marketing, distribution or installation of any Symantec
Products or BOBs, (v) the combination, operation or use of the Symantec Products
by Digital River with any hardware, software, products, data or other materials,
other than the Wrapper Technology, that are not specified or provided by
Symantec (other than such hardware, software, products, data or other materials
reasonably required to use the Symantec Products for their respective normal
commercial use), (vi) the alteration or modification by Digital River of the
Symantec Products, (vii) any breaches of any warranties provided under
Section B; or (viii) that Digital River has violated its Privacy Policy or
otherwise misused any Customer Information or Billing Details collected by it
pursuant to its performance under this Agreement. Symantec shall notify Digital
River in writing of any such claim promptly after Symantec first learns of it,
and shall cooperate fully with Digital River in connection with the defense
thereof and shall grant Digital River control of any such claim. Digital River
will pay any resulting costs, damages and reasonable attorney’s fees (which
reasonable attorney’s fees are finally awarded by a court), including any
settlements, with respect to any such claims. Symantec shall also have the right
to participate with its own counsel at Symantec’s expense. In addition to the
foregoing indemnity, the Parties agree that any fines or penalties assessed
against Symantec in the case where Digital River is at fault for misuse of
Billing Details shall be covered under this
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

36



--------------------------------------------------------------------------------



 



indemnification provision. As well, Digital River shall defend Symantec and its
Affiliates, and hold it harmless from any third party costs, claims,
liabilities, losses, expenses or damages to the extent it arises from any
allegation regarding Digital River’s misuse of Billing Details and shall pay all
expense, settlements and judgments, pursuant to the indemnification provisions
set forth herein subject to the limitations in Section I(1)(b) below. In
recognition of the potential damage to Symantec’s reputation due to the Parties’
close association, once the matter is finally resolved, Digital River shall
publicly address its responsibility for the misuse and measures it has taken and
will take to avoid further problems, if Digital River is found to be solely
responsible for the misuse of the Billing Details. Digital River shall take
commercially reasonable measures to address the public’s perception regarding
such misuse during the resolution of the matter.
     a. Limitation. In the event of indemnification under Section I(1)(ii)
relating to a third party claim, Digital River shall acquire all necessary
rights to continue operations under the terms of this Agreement and cannot pass
those costs onto Symantec in any format. Nothing in this Section I(a) will
relieve Digital River of its obligation to pay Symantec the amounts referenced
in Section G, and Digital River cannot use the revenue stream from sales of
Symantec Products to pay any damages to third parties or to indemnify Symantec;
provided that Digital River can use the margin it makes on the selling of
Symantec Products after purchasing such Symantec Products at the amounts listed
in Section G to pay such damages or to indemnify Symantec.
     b. Exceptions. Notwithstanding the foregoing section, Digital River shall
only be liable to Symantec to the extent that such claim is attributable to
Digital River’s conduct where any claim arises in part from, or is based in part
upon, any Symantec conduct listed in Section I(2)(i) through (iv).
2. Indemnification of Digital River. Symantec shall indemnify Digital River and
its Affiliates and hold it harmless from any third party costs, claims,
liabilities, losses, expenses or damages, or any other liability, to the extent
it arises from any allegation: (i) that a Symantec Product supplied hereunder
infringes a patent or copyright, (ii) related to a product liability claim
regarding Symantec Products, (iii) that Symantec has violated its Privacy Policy
or otherwise misused any Billing Details provided to it by Digital River, or
(iv) for any unauthorized use by Symantec, its employees or subcontractors of
any Billing Details, trademarks, copyrights or patents relating to Digital River
Core Technology, Digital River Information, Customer Information or any other
third party’s intellectual property. Digital River shall notify Symantec in
writing promptly after Digital River first learns of it, and shall cooperate
fully with Symantec in Symantec’s defense thereof and shall grant Symantec
control of any such claim. Symantec will pay any resulting costs, damages and
reasonable attorney’s fees (which reasonable attorney’s fees are finally awarded
by a court), including any settlements, with respect to any such claims. Digital
River shall also have the right to participate in any such claims with its own
counsel at Digital River’s expense. In addition to the foregoing indemnity, the
Parties agree that any fines or penalties assessed against Digital River in the
case where Symantec is solely at fault for misuse of Billing Details shall be
covered under this indemnity provision. As well, Symantec shall defend Digital
River and its Affiliates and hold it harmless from any third party costs,
claims, liabilities, losses, expenses or damages to the extent it arises from
any allegation regarding Symantec’s misuse of Billing Details and shall pay all
expense, settlements and judgments; pursuant to the indemnity provisions set
forth herein subject to the limitations in Section I(2)(a). In recognition of
the potential damage to Digital River’s reputation due to the Parties’ close
association, once the matter is finally resolved, Symantec shall publicly
address its responsibility for the misuse and measures it has taken and will
take to avoid further problems, if Symantec is found to be solely responsible
for the misuse of the Billing Details. Symantec shall take commercially
reasonable measures to address the public’s perception regarding such misuse
during the resolution of the matter.
     a. Exceptions. Notwithstanding the foregoing section, Symantec shall only
be liable to Digital River to the extent that such claim is attributable to
Symantec’s conduct where any claim arises in part from, or is based in part
upon, any Digital River conduct listed in Section I(1)(i) through (viii).
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

37



--------------------------------------------------------------------------------



 



     b. Limitation. Symantec shall have no obligation to Digital River with
respect to infringement of patents or copyrights beyond that stated in this
Section I(2).
3. Settlement by an Indemnifying Party. The indemnifying Party will obtain the
indemnified Party’s express prior written approval (such approval not to be
unreasonably withheld, delayed or conditioned) to settle any claim if such
settlement (i) arises from or is part of any criminal action, suit or
proceeding, or (ii) contains a stipulation to or admission or acknowledgment of
any liability or wrongdoing on the part of the indemnified Party, or
(iii) requires any specific performance or non pecuniary remedy by the
indemnified Party.
J. TERM AND TERMINATION.
1. Term. The term of this Agreement shall be from the Effective Date until
June 30, 2010 (the “Term”). Thereafter, the Term of the Agreement may be
mutually extended by an amendment signed by both Parties. Nothing contained
herein shall be interpreted as requiring either Party to renew or extend this
Agreement. Notwithstanding the foregoing, this Agreement may be terminated prior
to the expiration of its stated Term as set forth below.
2. Termination For Cause. The Parties may terminate this Agreement for cause at
any time during its term for the reasons set forth below
     a. Failure to Pay. Either Party may terminate this Agreement if the other
Party fails to make payment of any undisputed amount due hereunder when due, and
such failure to pay continues unremedied for a period of ten (10) days after a
Party notifies the other Party in writing of such non-payment. The Parties shall
reconcile all disputed amounts in writing within thirty (30) days of notice and
shall promptly pay any outstanding reconciled amounts.
     b. Failure to Perform. Either Party may terminate this Agreement if the
other Party fails to perform any material obligation, warranty, duty or
responsibility or is in default with respect to any material term or condition
undertaken by such Party under this Agreement and such failure or default
continues unremedied for a period of thirty (30) days after the breaching Party
is notified in writing of such default. Notwithstanding the foregoing, in the
event that a Party has given notice of failure or default to the other Party
under this section three or more times, the non-breaching Party in all three of
those cases may terminate this Agreement immediately upon any subsequent failure
by the other Party to perform any material obligation, warranty, duty or
responsibility under this Agreement or its default with respect to any material
term or condition undertaken under this Agreement.
     c. Digital River Change of Control. Symantec may terminate this Agreement
if Digital River is merged, consolidated, sells all or substantially all of its
assets, or implements or suffers any substantial change in control, except as
agreed to by Symantec under Section K(3) of this Agreement.
3. Termination At Will. Symantec has no right to terminate this Agreement
without cause but Digital River does agree that Symantec may remove or terminate
distinct segments or areas of obligations of Digital River set forth in this
Agreement upon written notice without cause at any time. In the event Symantec
exercises its right to remove or terminate distinct segments or areas of
obligation of Digital River without cause, and there is a drop in revenue in the
combined regions of US, Euro, (United Kingdom, France, Germany, Italy, and
Spain) International English, (Australia, Singapore, New Zealand and Canada)
(collectively the “Affected Business”) of more than [*] as a result of
Symantec’s exercising such a right, Digital River shall have the right to
renegotiate the contract to address the economic impact on Digital River as a
result of the change. If the parties have not agreed on new pricing for the
remaining segments or areas of obligation within ninety (90) days of Digital
River giving notice of its desire to invoke its rights under this provision,
then Digital River can terminate, upon thirty (30) days written notice, any
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

38



--------------------------------------------------------------------------------



 



distinct segment or area distinct segments or areas of service that, in Digital
River’s discretion, are no longer economically feasible to perform based on the
impact of Symantec’s termination of any segment or area of obligation. The terms
and conditions of Section G(4) will still apply. In such case of a termination
of any segment or area of obligations of Digital River, then Digital River
agrees to comply with Section J(5) below as to such terminated segment or
obligation.
4. Automatic Termination. Except as set forth in Section B(20), this Agreement
terminates automatically, with no further act or action of either Party, if
Digital River ceases to do business or otherwise terminates its business
operations, or if a receiver is appointed for Digital River or its property,
Digital River makes an assignment for the benefit of its creditors, any
proceedings are commenced by, for or against Digital River under any bankruptcy,
insolvency or debtor’s relief law, or Digital River is liquidated or dissolved.
5. Effect of Termination. Upon expiration or any termination of this Agreement,
except as set forth in Exhibit J and what may be agreed to after the Effective
Date in an amendment to this Agreement, (1) Digital River’s license to use any
Symantec trademark or trade name hereunder shall terminate, and Digital River
shall cease holding itself out as an authorized electronic reseller for Symantec
Products through the Storefront; (2) Digital River shall return to Symantec all
Symantec property, including, but not limited to, Work Product, proprietary and
confidential material, demonstration copies of Symantec Products, and selling
aids provided by Symantec, Customer Information, databases and code created for
Symantec as a work for hire; (3) for a period of three (3) years after the date
of termination, Digital River shall make available to Symantec for inspection
and copying all books and records of Digital River that pertain to Digital
River’s performance of and compliance with its obligations and representations
under this Agreement (4) Digital River will reasonably assist Symantec in taking
over Digital River’s End User accounts handled during the term of the Agreement,
including providing Symantec with the most current Customer Information, those
Billing Details for which consent to transfer has been obtained from the
Customer, databases and code created for Symantec as a work for hire, (5) the
due dates of all outstanding invoices to Digital River for Symantec Products
automatically will be accelerated so they become due and payable by immediate
wire transfer on the effective date of termination or expiration, even if longer
terms had been provided previously; provided, however, that Digital River may
reserve payment to Symantec for an amount equal to the reasonably estimated
value of returns for the 90-day period following the effective date of
termination and following such 90-day period, Digital River shall pay all
remaining amounts owing to Symantec, and (6) upon termination of this Agreement,
Digital River agrees to fully cooperate in the transition of the maintenance and
hosting obligations of any existing Sites, including the Storefront, to Symantec
or to a third party vendor selected by Symantec, as well as the Customer
Information, Billing Details for which consent to transfer has been obtained
from the Customer, and Work Product, as directed by Symantec in writing. Until
such transition is complete, Digital River agrees to continue to comply with the
terms and obligations of this Agreement, as amended to date, and each relevant
SIF, for such Sites, Partner Sites, as well as the Storefront. Digital River is
obligated to not shut down any Site or the Storefront and to allow it to remain
operational in the normal course of business, which “normal course of business”
will include the continued application to the parties of the then-current terms,
conditions and obligations of this Agreement, including, but not limited to, the
then-current financial terms, conditions, and obligations of the Agreement,
provided however, the Site must have active traffic for this obligation to
continue. In addition to the above termination requirements, Digital River shall
carry out the termination procedures detailed in Exhibit J upon termination of
this Agreement. For the avoidance of doubt, Digital River shall be permitted to
retain a copy of the Customer Information solely for legal recordkeeping
compliance, responding to chargebacks, other accounting matters, and for ongoing
fraud control purposes.
6. No Damages For Termination. NEITHER SYMANTEC NOR DIGITAL RIVER WILL BE LIABLE
TO THE OTHER FOR DAMAGES OF ANY KIND, INCLUDING INCIDENTAL, SPECIAL, OR
CONSEQUENTIAL DAMAGES, ON ACCOUNT OF THE TERMINATION OF THIS AGREEMENT IN
ACCORDANCE WITH ITS TERMS. DIGITAL RIVER WAIVES ANY RIGHT IT MAY HAVE TO RECEIVE
ANY COMPENSATION OR
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

39



--------------------------------------------------------------------------------



 



REPARATIONS ON TERMINATION OR EXPIRATION OF THIS AGREEMENT IN ACCORDANCE WITH
ITS TERMS. Except as expressly set forth herein, neither Symantec nor Digital
River will be liable to the other on account of termination or expiration of
this Agreement for reimbursement or damages for loss of goodwill, prospective
profits, anticipated orders, any incidental or consequential damages or on
account of any expenditures, investments, translations, localizations, leases or
commitments made by either Symantec or Digital River or for any other reason
whatsoever based upon or growing out of such termination or expiration. Digital
River acknowledges and agrees that (1) Digital River has no expectation and has
received no assurances that its business relationship with Symantec will
continue beyond the stated Term of this Agreement or its earlier termination in
accordance with this Section J, that any investment by Digital River in the
promotion of Symantec Products will be recovered or recouped, or that Digital
River will obtain any anticipated amount of profits by virtue of this Agreement
or otherwise any vested, proprietary or other right in the promotion of Symantec
Products or in any goodwill created by its efforts hereunder. THE PARTIES
ACKNOWLEDGE THAT THIS SECTION J(6) HAS BEEN INCLUDED AS A MATERIAL INDUCEMENT
FOR SYMANTEC TO ENTER INTO THIS AGREEMENT AND THAT SYMANTEC WOULD NOT HAVE
ENTERED INTO THIS AGREEMENT BUT FOR THE LIMITATIONS OF LIABILITY AS SET FORTH
HEREIN.
7. Survival. Symantec’s rights to receive and Digital River’s obligations to pay
Symantec all amounts due hereunder, as well as all indemnity and confidentiality
obligations, and the Parties’ obligations under Sections E(3) (for the stated
three-year period), G (limited to any payment obligations accrued prior to
termination of this Agreement), H, I, J, C(5), K(1), J(5), (for the stated
transition period), J(6), K(8), (for the stated one-year period), K(11) and
K(12) shall survive termination of this Agreement.
K. MISCELLANEOUS.
1. Investment and Maintenance Costs. Except as stated herein or in a SOW,
Symantec will not be liable to Digital River for (a) any investment costs for
the set up of the Storefront, Sub-site, Site or Partner Site by Digital River or
(b) any ongoing maintenance costs for the operation of, or upgrades to, the
Storefront, Sub-site, Site or Partner Site by Digital River.
2. Waiver. The waiver by a Party of any default by the other Party shall not
waive subsequent defaults by the other Party of the same or different kind.
3. Assignment. Digital River is appointed an authorized Symantec electronic
reseller through the Storefront for Symantec Products because of Digital River’s
commitments in this Agreement, and further because of Symantec’s confidence in
Digital River, which confidence is personal in nature. This Agreement shall not
be assignable by either company, without the prior written consent of the other.
The provisions hereof shall be binding upon and inure to the benefit of the
Parties, their successors and permitted assigns.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

40



--------------------------------------------------------------------------------



 



4. Symantec Company or Product Acquisitions. Digital River understands and
agrees that during the term of this Agreement, Symantec may acquire rights to
additional products through company or product acquisitions. In the event that
Symantec acquires any company (or the products of any company) which has in
force a support services, reseller, or distribution agreement with Digital
River, Digital River agrees that if Symantec elects to add such products to the
Symantec Product list in accordance with the terms set forth herein, this
Agreement shall automatically, without further action, govern such other
agreement with regard to such products. Digital River shall have the right to
review the addition of products and services acquired through company or product
acquisitions to insure alignment with operational and cost target outlined in
this agreement. Any identified issues requiring a change in systems or costs
will be addressed in a mutually agreed upon SOW.
5. Notices. All notices and demands hereunder shall be given in English by
facsimile and confirmed by certified or international mail mailed the same date,
and will be deemed given upon the earlier of actual receipt or one day after
sending of a confirmed facsimile to the addresses for the respective Parties set
forth below, as they may be changed by proper notice from time to time.
To Symantec:
Symantec Corporation
20330 Stevens Creek Boulevard
Cupertino, CA 95014
UNITED STATES
Attn: [*], Vice President Online Sales
Fax: (408) 517-8122
and, as applicable:
Symantec Limited
Ballycoolen Industrial Park
Blanchardstown, Co. Dublin 15
Ireland
Attn: Signatory of this Agreement for Symantec Limited
With a copy to:
Symantec Limited Sr. Director Legal, EMEA
Symantec (UK) Ltd, 350 Brook Drive, Green Park
Reading, Berkshire RG2 6UH
England
Fax: + 44 1189 436242
All notices to Symantec Limited will be accompanied by a notice to Symantec
Corporation.
With a copy of any legal notice to General Counsel at the Cupertino, CA address
set forth above.
To Digital River:
Digital River, Inc.
9625 West 76th Street
Eden Prairie, MN 55344
Attn: Chief Financial Officer
Fax: 952-253-8877
and, as applicable:
Digital River Ireland Limited
Bay E7 Shannon Free Zone
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

41



--------------------------------------------------------------------------------



 



Shannon, Co Clare,
Ireland
Attn: General Counsel
Fax: 011 353 61 230005
With a copy of any legal notice to General Counsel at the Eden Prairie, MN set
forth above via fax at 952-674-4444.
6. Relationship of the Parties. Digital River’s relationship with Symantec
during the term of this Agreement will be that of an independent contractor.
Digital River will not have, and will not represent that it has, any power,
right or authority to bind Symantec, or to assume or create any obligation or
responsibility, express or implied, on behalf of Symantec or in Symantec’s name,
except as expressly provided herein. Nothing stated in this Agreement shall be
construed as constituting Digital River and Symantec as partners or as creating
the relationships of employer/employee, franchisor/franchisee, or
principal/agent between the Parties.
7. Other Agreements. This Agreement relates only to Digital River’s appointment
as an independent, nonexclusive electronic reseller of Symantec Products through
the Storefront as set forth in Section A(1) hereof, and shall not supersede any
other agreements between Symantec and Digital River.
8. No Solicitation. During the term of this Agreement and for one year after its
termination or expiration, neither Party will recruit, solicit, assist others in
recruiting or soliciting, or refer to others concerning employment, any person
who is then an employee of the other Party or any of its subsidiaries or induce
or attempt to induce any such employee to terminate his employment with the
other company or any of its subsidiaries.
9. Section Headings, Language Interpretation and Exhibits. The section headings
contained herein are for reference only and shall not be considered substantive
parts of this Agreement. The use of the singular or plural form shall include
the other form and the use of the masculine, feminine or neuter gender shall
include the other genders. All exhibits and attachments referenced in this
Agreement are incorporated herein by this reference.
10. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof, and supersedes in their
entirety any and all written or oral agreements previously existing between the
Parties with respect to such subject matter. Each Party acknowledges that it is
not entering into this Agreement on the basis of any representations not
expressly contained herein. Any modifications of this Agreement or Exhibits must
be in writing and signed by both Parties hereto except as otherwise expressly
set forth herein. Any such modification shall be binding upon the party to be
charged only if and when signed by one of its duly authorized officers.
11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, except for that body of law
pertaining to conflicts of law. Venue for any legal action shall be solely in
the state and federal courts of Santa Clara County, California. Both Parties
expressly consent to the jurisdiction indicated herein.
12. Attorney’s Fees. In the event any litigation is brought by either Party in
connection with this Agreement, the prevailing Party in such litigation shall be
entitled to recover from the other Party all the costs, reasonable attorney’s
fees and other expenses incurred by such prevailing Party in the litigation.
13. Severability. In the event any of the provisions of this Agreement shall be
held by a court or other tribunal of competent jurisdiction to be unenforceable,
the remaining portions of this Agreement shall remain in full force and effect.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

42



--------------------------------------------------------------------------------



 



14. Equitable Relief. Each party acknowledges that any breach of its obligations
under this Agreement with respect to the proprietary rights or confidential
information of the other will cause the other irreparable injury for which there
are inadequate remedies at law, and therefore the aggrieved party will be
entitled to equitable relief in addition to all other remedies provided by this
Agreement or available at law.
15. Press Release. Upon the full execution of this Agreement and receipt by
Symantec of the signature pages from Digital River, and after the Effective
Date, the Parties shall release a mutually agreed upon press release regarding
the arrangements established by this Agreement. Digital River shall not release
any press release relating to Symantec or this relationship, without the prior
written approval of a Symantec senior vice president.
16. Execution of Agreement.
     a. Effective Date. Once it has been signed by Digital River and signed and
accepted by Symantec at its principal place of business, the effective date of
this Agreement will be April 1, 2006 (the “Effective Date”).
     b. Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed an original, and
all of which together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
specified below.

                      SYMANTEC CORPORATION       DIGITAL RIVER, INC.    
 
                   
Signature:
  /s/ Vincent Steckler
 
      Signature:   /s/ Thomas Donnelly
 
   
 
  Printed Name: Vincent Steckler           Printed Name: Thomas Donnelly    
 
  Title: SVP ww consumer sales           Title: CFO         Date: 19 Oct 2006  
        Date: 10/18/06    
 
                    SYMANTEC LIMITED       DIGITAL RIVER IRELAND LIMITED    
 
                   
Signature:
  /s/ Ray Thornberry       Signature:   /s/ Patrick Rickard    
 
                   
 
  Printed Name: Ray Thornberry           Printed Name: Patrick Rickard    
 
  Title: Senior Director Revenue           Title: Director of Finance        
Date: 24 Oct 2006           Date: October 18th 2006    

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

43



--------------------------------------------------------------------------------



 



EXHIBITS ATTACHED:

     
Exhibit A:
  Definitions
Exhibit A1:
  Modified PEM
Exhibit A2:
  Acquisition Products
Exhibit B:
  Digital River’s Customer Support Metrics and Staffing Requirements
Exhibit C:
  Symantec Storefront Content Updating Procedures
Exhibit D:
  Symantec’s Currency Policies
Exhibit E:
  Payment Options
Exhibit F:
  Digital River’s Service Level
Exhibit G:
  Export Control Measures
Exhibit H:
  Security Requirements
Exhibit I:
  Site Reporting Requirements
Exhibit J:
  Termination Procedures
Exhibit K:
  Symantec Sell Through Reporting Procedures and Policies
Exhibit L:
  Digital River Marketing Activities
Exhibit M:
  Storefront Site Initiation Form
Exhibit N:
  Site Testing Standards and Criteria
Exhibit O:
  Shipping Charges and Sub-site Shipping Locations
Exhibit P:
  Text for Try/Buy Product
Exhibit Q:
  URL Requirements
Exhibit R:
  Symantec Products and List Prices
Exhibit S:
  Customer Service
Exhibit T:
  Purchase Order Format
Exhibit U:
  List of Sub-sites
Exhibit V:
  Field Destruction Certificate
Exhibit W:
  Return Policy
Exhibit X:
  Customer Support Transition Schedule
Exhibit Y:
  DRM
Exhibit Z:
  Channel Partners and Electronic Distribution

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

44



--------------------------------------------------------------------------------



 



EXHIBIT A
Definitions
Capitalized terms used in this Agreement, which are not otherwise defined
elsewhere in this Agreement, shall have the respective meanings set forth below:
“24 X 7” shall mean 24 hours a day, 7 days a week.
“24 X 7 X 365” shall mean 24 hours a day, 7 days a week, 365 days a year.
“Account Manager” means a Digital River or Symantec account manager who will act
as a contact person and resource in regards to all matters relating to the
Storefront, the Sites and the Parties’ relationship thereto. As of the Effective
Date, the Digital River Account Manager is [*], and the Symantec Account Manager
is the Vice President of Global Online Sales (as of the Effective Date this
title is held by [*]), or higher, within that reporting chain, The Account
Manager may change from time to time upon written notice from the party that
employs the Account Manager to the other.
“Acquisition Products” means those products listed on Exhibit A-2 and all
subsequent versions of such products.
“Affiliate” means any person, partnership, joint venture, corporation or other
form of enterprise, domestic or foreign, including subsidiaries, that directly
or indirectly, control, are controlled by, or are under common control with a
party. For purposes of this definition, “control” is defined as: (a) ownership
of a majority of the voting power of those classes of voting stock entitled to
vote in the election of directors or (b) ownership of a majority of the
beneficial interests in income and capital of an entity other than a
corporation.
“API” shall stand for Application Program Interface.
“Auto-Renewals” shall mean those transactions resulting from Customers who
purchase Products that contain a subscription sold by Digital River and who do
not affirmatively opt out from having their subscription automatically renewed
by Symantec.
“Billing Details” means: (i) Name on credit card; (ii) Payment Type;
(iii) Credit card type; (iv) Credit card number; (v) Credit card expiry date;
(vi) Billing Address Line 1; (vii) Billing Address Line 2; (viii) Billing
Address Line 3; (ix) Billing Post/Zip Code; (x)Billing State; and (xi) Billing
Country.
“BOB” shall stand for Bag of Bits, and shall mean software digitally Wrapped for
electronic distribution. A BOB shall contain a Symantec Product, a EULA, and
other documentation and information as determined by Symantec in its sole and
absolute discretion.
“Co-branded Store” means one or more interim pages linked between the Partner’s
Site and the Storefront.
“Commerce Enable” shall mean the process of preparing a product for entry into
an ESD channel.
“Confidential Information” means without limitation all information related to
the services described in this Agreement, each Party’s know-how, all information
regarding each Party not known to the general public, and confidential
information disclosed to either Party by third parties (whether acquired or
developed by either Party during either Party’s performance under this Agreement
or disclosed by either Party’s employees or consultants). Confidential
Information does not include information that (a) is known to the receiving
Party at the time of
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

45



--------------------------------------------------------------------------------



 



disclosure by the disclosing Party, (b) has become publicly known through no
wrongful act of a Party, (c) has been rightfully received by either Party from a
third party who is authorized to make such disclosure, or (d) has been
independently developed by either Party other than pursuant to this Agreement.
“Consulting Rate” means [*].
“Content” shall mean the text, pictures, sound, graphics, video, and other data
that appear on Storefront and Sub-Site web pages and web sites and any other
Sites, as defined under the terms of this Agreement.
“Customer” shall mean a person or entity that visits any Site or the Storefront
and includes any End User.
“Customer Information” shall mean (i) all Customer information gathered by
Digital River in the course of performing its obligations hereunder, including
but not limited to opt in flags or histories as well as customers purchasing
download warranty services, and (ii) any Customer information that may be
provided by Symantec to Digital River in connection with this Agreement,
(iii) all Customer email lists or other listings that contain Symantec Customer
information, whether or not created by or on behalf of Symantec.
“Customer Service” means the Customer support services provided by Digital
River, or by Symantec, as applicable, to Symantec Customers pursuant to
Exhibit S and this Agreement.
“Customer Service Rate” shall mean the rate charged by Digital River for all
customer service provided by DR in any region where Symantec has taken over
Customer Service. The Customer Service Rate will be [*] per hour during the
transition of responsibility for Customer Support from Digital River to
Symantec, on a per region basis. Once the transition of responsibility for
Customer Support from Digital River to Symantec is complete, the Customer
Service Rate for the affected region will become [*] per hour. Digital River
will [*] for: (a) Digital River personnel coordinating ongoing fraud checking;
(b) Escalation by Digital River personnel to Symantec customer service
personnel, and/or to the Digital River escalation team or ADM; and/or
(c) Digital River personnel time regarding any customer support issues if such
time resulted from a failure by Digital River to provide the Customer Service
Tools.
“Customer Service Tools” means those tools and/or services provided by Digital
River to Symantec under the “Tools” section of the Customer Service Transition
Schedule.
“Customer Support Transition Schedule” means the customer support schedule,
describing the respective parties obligations in the event certain regional
customer support responsibilities transfer from Digital River to Symantec, which
is attached hereto as Exhibit X.
“Dedicated Team” means no less than the following Digital River personnel: [*]
software development engineers; [*] web developer(s) (Creative and site design);
[*] project manager(s); [*] business analyst(s); and [*] Q&A engineer(s), but in
any event no fewer people than are required in order to provide the services
required by the Dedicated Team pursuant to this Agreement.
“Digital River Core Technology” shall mean any proprietary or Confidential
Information, software (in source and object forms), code, technology,
documentation, processes, methodologies, and any other materials, items, or
information of Digital River or any Digital River Affiliate that are a part of
the Digital River technology engine referred to as “The Digital River
Application,” including but not limited to, “The Express Entitlement System”
(the “EE System”), the Atlantic platform, the Pacific Platform, the Common
Payment Gateway, and Digital River’s fraud checking processes, together with any
copyrights, patent rights, mask work rights, trade secret rights and any related
intellectual property rights throughout the world (whether owned by a Digital
River or licensed to
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

46



--------------------------------------------------------------------------------



 



a Digital River from a third party) which may be used by Digital River in the
conduct of its business and to provide services for Digital River’s other
customers and clients, together with any Digital River modifications or
improvements to any of the foregoing, any of which may be made at any time by
Digital River in its sole discretion.
“Digital River Information” means any Digital River proprietary or Confidential
Information not developed specifically for Symantec or at Symantec’s expense,
and used by Digital River to perform its obligations hereunder, including but
not limited to Digital River software, technology, development tools, processes,
appliances, methodologies, code, templates, tools, policies, records, working
papers, knowledge, data, trade secrets or other intellectual property, written
or otherwise.
“Download Warranty Service” shall mean a service which, when purchased by a
Customer, will give the Customer the right to re-download any Symantec Product
purchased through the Storefront within one year of the date of purchase of such
product, for the sole purpose of reinstalling a replacement copy of such
Symantec Product on the Customer’s computer in the event the Customer has
reformatted his/her hard drive, inadvertently uninstalled the Symantec Product,
or changed computers.
“Downtime” shall have the meaning set forth in Section 1 of Exhibit F to this
Agreement.
“DRCC”means the online reporting tool known as the Digital River Command
Console, or any later subsequent evolution, or replacement, of the DRCC, which
will be provided by Digital River to Symantec, [*], for the Term of the
Agreement.
“EMEA” shall mean Symantec’s Europe, Middle East and Africa region.
“End User” shall mean person(s) or entity(ies) that acquire Symantec Products
for actual use, rather than for resale or distribution.
“Enterprise” shall mean those Symantec Products listed on Exhibit R-2, which are
subject to change, from time to time, at Symantec’s sole discretion.
“ERP” shall have the meaning set forth in Section G(1)of this Agreement.
“ESD” shall stand for “electronic software distribution,” and shall mean a sale
of Symantec Products  through electronic distribution.
“EULA(s) “ shall mean Symantec’s end user license agreement(s) for any of the
Symantec Products.
“Hits” shall mean the total number of requests served by the web server to any
particular item on a web page.
“Issues” shall mean inquiries regarding Symantec’s Storefront or the Symantec
Products received through e-mail messages and telephone calls. Inquiries may
include Customer service problems, including questions regarding the download of
Symantec Products, product and sales information, order status, refunds,
shipping, billing, pricing, installation of software, and misdirected telephone
calls transferred to Symantec or other Symantec resellers, outsourcing
providers, and distributors.
“Japan Store” means the website currently hosted at www.Symantecstore.com.jp.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

47



--------------------------------------------------------------------------------



 



“Key(s)” shall have the meaning set forth in Section A(5)(b) of this Agreement.
“List Price” shall have the meaning set forth in Section G(4)(a) of this
Agreement.
“Margin” means the applicable percentage of List Price retained by Digital River
for the sale of the Symantec Product, as described in Section G(4), for the
duration of the Protective License Term.
“MarketForce Programs” are those services provided by Digital River to Symantec,
which are listed in Exhibit L.
“MarketForce Program Amounts” are those amounts which are listed in Exhibit L,
and which are to be paid by Symantec to Digital River for Symantec’s use of the
MarketForce Programs.
“Modifications” means any derivatives, improvements, enhancements or extensions
conceived, reduced to practice, or developed during the term of this Agreement
by the developing Party.
“Net Sales” means the purchase price paid by Digital River to Symantec for the
Symantec Products less returns, Taxes, and shipping and handling charges.
“Page View” shall mean the viewing of a complete page, including all of its
graphical, text, and data elements.
“Partner Toolbox” means a particular Symantec site, web pages, or web sites
produced by Symantec or its third party contractors and hosted or managed by
Digital River, which shall be accessible by Partners and shall display and
provide dynamically updated content, including but not limited to, virus news
and/or security tips, provided by Symantec, for use by Partners on Partner
websites. For the avoidance of doubt, the Partner Toolbox was created by a third
party vendor for Symantec, and to Symantec’s knowledge no Digital River
technology, code or content was used in its creation.
“Privacy Policy” shall mean Symantec’s privacy policy as currently posted by
Symantec at URL www.symantec.com/legal/privacy.html, which policy or location
may be revised by Symantec from time to time at its sole discretion.
“Product Bundle” shall mean two or more Symantec Products offered and sold
together.
“Purchase First” shall mean the ESD purchase model in which payment processing
or credit approval is completed before a copy of the ESD product inventory is
made available to the End User.
“Reseller System” shall have the meaning set forth in the Recitals section of
this Agreement.
“Site Initiation Form,” or “SIF” means a separate agreement, in the form
attached hereto as Exhibit M, to govern the hosting and building of each Site,
linking arrangement, or regional storefront, and once completed and signed, the
terms of which are incorporated herein by reference and shall become part of
this Agreement
“SKU” shall mean the unique number designated by Symantec for a Symantec
Product, which may also be referred to as the “part number.”
“Solutions Builder” means a product offering tool that helps End Users select
Symantec Products based on their Internet security needs, and which may include
a variety of information for the End User and particular Symantec Product
recommendations, such as multi-pack recommendations and up sell options. For the
avoidance of doubt, Solutions Builder was created by a third party vendor for
Symantec, and to Symantec’s knowledge no
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

48



--------------------------------------------------------------------------------



 



Digital River technology, code or content was used in its creation. Digital
River may integrate the Digital River Core Technology into Solutions Builder.
Nothing herein is intended to give Symantec any rights to the Digital River Core
Technology.
“Statement of Work” or “SOW” shall mean a project document that outlines the
scope of work to by performed by Digital River for a Storefront project. The SOW
shall provide a sufficient level of detail such that the technical, aesthetic
and business requirements are clearly defined, and will include a functional
description of the services to be completed by Digital River under this
Agreement. Each SOW must be approved and executed by both Parties prior to
Digital River’s commencement of work in accordance with the SOW. Approval of an
SOW shall not be interpreted as acceptance of the finished project outlined in
the SOW. Each SOW must outline the criteria for the acceptance of work described
in the SOW.
“Storefront” shall mean Symantec’s online shopping service referred to as the
Symantec online store, and currently located at http://www.symantecstore.com,
which name, URL and domain name(s) may be changed at Symantec’s sole discretion.
“Storefront” does not include online shopping services that are co-branded
between Symantec and any other party. The Storefront shall contain the Sub-sites
and shall include the following sections, which may be changed by Symantec from
time to time: (1) global stores, (2) Try/Buy department, (3) upgrade department,
(4) full product department, (5) featured partners spots, (6) purchase options
and (7) areas for marketing banners. References to the “Storefront” in this
Agreement shall be deemed to include the Sub-sites.
“Sub-sites” shall mean Internet Storefront sites contained within the
Storefront. Sub-sites are regionally based, and presented in localized
languages. The number, Content, and localized languages of Sub-sites are subject
to change from time to time at the sole discretion of Symantec. Although the
general layout is the same for all Sub-sites, the Sub-sites are not simply
translated versions of any one site. Sub-sites shall be localized to reflect the
different merchandise and local partners available in each region. The Content,
sections, Symantec Products sold, featured partners, and purchase options may
vary with each Sub-site. Symantec shall provide all Content and direct
translations for localization of Sub-sites. The Sub-sites do not include Sites,
as defined in Section 3(b)(xii) or (xiii) hereof.
“Symantec’s Online Sales Business” or “Symantec’s OSB,” means all commerce
conducted by Symantec online, and includes new product sales, and the online
sales of Symantec product upgrades, subscription renewals, , and software as a
service. Symantec’s OSB will also include any other business that Digital River
bids on and is not awarded, provided that Digital River: (a) bids in good faith;
(b) can technically integrate the business, using the below definition; and
(c) bids within the competitive range of other bidders. Symantec’s OSB does not
include: (a) Global Online Sales business that Digital River cannot technically
integrate to provide a unique product activation key to the End User, or where
the integration would result in an End User having to manually enter the product
activation key; (b) Global Online Sales business refused by Digital River;
(c) Any direct relationship between Symantec and its partners as well as
Symantec’s xSP; OEM, and enterprise business; (d) the Japan Store; and
(e) Auto-Renewals. Symantec and Digital River will each make reasonable efforts,
and work in good faith with one another, to enable Digital River to work closely
with the Symantec engineers during the design phase of projects so that Digital
River will be able to enable all necessary integrations
“Symantec Products” shall have the meaning of all software products listed in
Exhibit R attached hereto, as it may be amended by Symantec from time to time
pursuant to this Agreement, and which Exhibit shall consist of two separate
lists which are (i) Consumer Symantec Products set forth in Exhibit R-1, and
(2) Enterprise Symantec Products set forth in Exhibit R-2.
“Symantec Product Selector” means a Symantec Tool that helps End Users select
Symantec Products based on their Internet security needs.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.      

49



--------------------------------------------------------------------------------



 



“Symantec Redirector” means the Symantec project, by which Symantec will direct
customers with expiring product subscriptions — who would normally upgrade their
subscriptions in the Symantec Renewal Center, with upgrade requests coming to DR
hosted product detail pages (Nitro) — to DR hosted upsell pages, to take
advantage of optimization flexibility. Those customers choosing to renew rather
than upgrade will be sent back to the Symantec Renewal Center to complete their
purchase.
“Symantec Renewal Center” means the Symantec internal subscription renewal
segment of Symantec’s website, which is hosted and operated solely by Symantec.
“Symantec Security Advisor” means a Symantec Tool that scans a personal computer
for existing Internet security applications, makes relevant product
recommendations if such applications are lacking, and then recommends
appropriate security applications to the End User for purchase.
“Symantec Security Alerts” means a Symantec Tool that provides End Users with
real time alerts on current Internet security threats.
“Symantec Security Check” means a Symantec Tool that assesses a personal
computer’s antivirus or firewall protection, and which is accessible to End
Users via a link from the Symantec Security Connection site or through such
other authorized links and which is solely hosted by Symantec and will never be
offered as a co-branded Site to Partners or any third party.
“Symantec Security Connection” means that particular Symantec Site, web pages,
or web sites and all related links to Symantec Tools, all proprietary to
Symantec, and hosted and managed by Digital River, or such other third party
contractors as Symantec may select, according to such Symantec specifications,
which shall be accessible by Customers and shall display Symantec Security
Information that allows Customers to learn about, assess and protect their
personal computers against Internet threats, and may include links to various
Sites and itself may be co-branded with various Partners.
“Symantec Security Information” means the actual content, including but not
limited to, the complete look and feel, and any and all information or data,
including but not limited to, that of virus news and security tips which are
provided by the Symantec Security Alert or any other Symantec Tool(s) , and/or
which may also be accessible through links to any “Symantec.com” web-site, any
Site, any Co-branded Store, and/or the Storefront as applicable, and/or which
may be provided by Symantec on the Symantec Security Connection or through some
other Symantec Tool.
“Symantec Technology” means any proprietary or Confidential Information,
software (in source and object forms), Symantec Tools, code, technology,
documentation, processes, methodologies, and any other materials, user interface
designs, architectures, class libraries, know-how, trade secrets and any related
intellectual property rights throughout the world (whether owned by a Symantec
or licensed to a Symantec from a third party).
“Symantec Tool(s) ” means any one or more of any proprietary methods or tools
that Symantec creates or has created for it by a third party for the use of
Customers, which includes those tools defined herein as follows, including but
not limited to, Partner Toolbox, Solutions Builder, Symantec Security Advisor,
Symantec Product Selector, Symantec Security Alerts, Symantec Security Check,
Symantec Security Connection, Symantec Upgrade Assistant, try before you buy
download offerings, and any other tools that Symantec creates or has created for
it by a third party for the use by Customers that Symantec later makes available
through Digital River, regardless of whether now existing or created in the
future.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

50



--------------------------------------------------------------------------------



 



“Symantec Upgrade Assistant” means a Symantec Tool that helps an End User
determine what products will best meet the End User’s security needs.
“Tax” shall have the meaning set forth in Section G(6) of this Agreement.
“Territory” shall mean worldwide; provided that implementation of particular
countries are discussed in more detail in the body of the Agreement, and may be
addressed on a case by case basis via amendment to this Agreement or a Statement
of Work.
“Traffic” shall mean the number of Hits, visitors, Page Views, and other
measurements of activity on the Storefront, including the Sub-sites, and may
also be used specifically in reference to Sites and Partner Sites.
“Transition Period” shall have the meaning set forth in Exhibit J to this
Agreement.
“Try/Buy” shall mean a version of a Symantec Product that allows prospective End
Users to use the Symantec Product for a designated period, or for designated
uses, before purchasing the Symantec Product through ESD.
“Up Time” shall have the meaning set forth in Exhibit F attached hereto.
“Work Product” means the product of all work performed under this Agreement by
Digital River including, without limitation notes, reports, documentation,
drawings, computer programs (source code, object code and listings), inventions,
creations, works, devices, masks, mask works, models, work-in-progress and
deliverables.
“Wrap” shall mean the process of integrating a software application with
e-commerce functionality.
“Wrapper” shall mean a secure electronic container that Commerce Enables an
application.
“Wrapper Technology” shall mean the [*] software for ESD and Try/Buy products,
or any other Wrapper software mutually agreed upon in writing by the Parties,
such as the [*] Technology.
“Wrap Up Code” shall mean, with respect to Customer service inquiries, the
question category or type of a telephone call.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

51



--------------------------------------------------------------------------------



 



Exhibit A1: The PEM

         
[
       
*
      *
*
      *
 
       
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
*
      *
 
      ]

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

52



--------------------------------------------------------------------------------



 



Exhibit A-2
Acquisition Products
From DR Source List — Product Name
Norton Internet Security 2006 2-Year Subscription + Norton SystemWorks 2006
Basic Edition Bundle
Norton Internet Security 2006/ Norton SystemWorks 2006 Basic Bundle <Promo>
Norton Internet Security 2006/ Norton SystemWorks 2006 Basic Bundle
Norton Internet Security / Norton SystemWorks Basic Bundle <IN 30 WC DR PROMO>
Norton Internet Security & Norton SystemWorks Basic Bundle <IN>
Norton Internet Security / Norton SystemWorks Basic Bundle <SW 30 WC DR PROMO>
Norton Internet Security / Norton SystemWorks Basic Bundle <SF 30 WC DR PROMO>
Norton Internet Security / Norton SystemWorks Basic Bundle <NO 30 WC DR PROMO>
Norton Internet Security / Norton SystemWorks Basic Bundle <MEA 30 WC DR PROMO>
Norton Internet Security / Norton SystemWorks Basic Bundle <IT 20 WC DR PROMO>
Norton Internet Security / Norton SystemWorks Basic Bundle <GE 30 WC DR PROMO>
Norton Internet Security / Norton SystemWorks Basic Bundle <ES 20 WC DR PROMO>
Norton Internet Security / Norton SystemWorks Basic Bundle <DK 30 WC DR PROMO>
Norton Internet Security & Norton SystemWorks Basic Bundle <NO NIS + 10 Promo>
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

53



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton Internet Security & Norton SystemWorks Basic Bundle <NL NIS + 10 Promo>
Norton Internet Security & Norton SystemWorks Basic Bundle <IT>
Norton Internet Security & Norton SystemWorks Basic Bundle <GE>
Norton Internet Security & Norton SystemWorks Basic Bundle <FI NIS + 10 Promo>
Norton Internet Security & Norton SystemWorks Basic Bundle <ES>
Norton Internet Security & Norton SystemWorks Basic Bundle <DK NIS + 10 Promo>
Norton Internet Security & Norton SystemWorks Basic Bundle — Pdivitys<FI NIS +
10 Promo>
Norton Internet Security & Norton SystemWorks Basic Bundle — Pdivittdd <FI NIS +
10 Promo>
Norton Internet Security / Norton SystemWorks Basic Bundle <SW NIS + 10 Promo>
Norton SystemWorks 2006 2-yr Subscription <SG>
Norton SystemWorks 2006 2-yr Subscription <APAC>
Norton SystemWorks 2006 2-yr Subscription
Norton SystemWorks 2006 15-DayTrialware <APAC>
Norton SystemWorks 2006 — 15 Day Trialware <NL>
Norton SystemWorks 2006 — 15 Day Trialware <IN>
Norton SystemWorks 2006 — 15 Day Trialware <FR>
Norton SystemWorks 2006 — 15 Day Trialware
Norton SystemWorks 2006 —
Norton SystemWorks 2005 15 Day Trialware
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

54



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton SystemWorks Basic 2006 <SL>
Norton SystemWorks Basic 2006 <IN>
Norton SystemWorks Basic
Norton SystemWorks 2006<SL>
Norton SystemWorks 2006 Premier
Norton SystemWorks 2006 Nederlands<NL>
Norton SystemWorks 2006 Italiano <IT>
Norton SystemWorks 2006 Inglis <ES>
Norton SystemWorks 2006 Espaqol <ES>
Norton SystemWorks 2006 Engelsk version <DK>
Norton SystemWorks 2006 Deutsch
Norton SystemWorks 2006 <SG>
Norton SystemWorks 2006 <PS>
Norton SystemWorks 2006 <MEA IN>
Norton SystemWorks 2006 <IN>
Norton SystemWorks 2006 <DaVinci Code Promo>
Norton SystemWorks 2006 <APAC>
Norton SystemWorks 2006 — Frangais <FR>
Norton SystemWorks 2006
Norton SystemWorks 2005 Deutsch
Norton SystemWorks 2005 <Mapping PID US>
Norton SystemWorks 2005 <IN>
Norton SystemWorks 2005 <APAC>
Norton SystemWorks 2005
Norton System Works 2006 — Portugujs <BR>
Norton System Works 2005 <IN>
Norton System Works 2005 <IE>
Norton System Works 2005 <BR>
Norton SystemWorks Premier 2006 Espaqol — Actualizacisn <ES>
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

55



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton SystemWorks Premier 2006 <MEA IN>
Norton SystemWorks Premier 2006 <APAC>
Norton SystemWorks Premier 2006 — Spanish <SL>
Norton Systemworks For Macintosh Tilaus
Norton SystemWorks Essentials
Norton SystemWorks Basic 2006 Engelsk version <NO English Version>
Norton SystemWorks Basic 2006 Actualizacisn <ES>
Norton SystemWorks Basic 2006 <TW CH>
Norton SystemWorks Basic 2006 <SW English Version>
Norton SystemWorks Basic 2006 <NL>
Norton SystemWorks Basic 2006 <IT>
Norton SystemWorks Basic 2006 <GE>
Norton SystemWorks Basic 2006 <FR>
Norton SystemWorks Basic 2006 <ES>
Norton SystemWorks Basic 2006 <BR>
Norton SystemWorks Basic 2006 — Mise ` jour <FR>
Norton SystemWorks Basic 2006 — Englanninkielinen version <FI English Version>
Norton SystemWorks Basic 2006 — Engelsk version <SW English Version>
Norton SystemWorks Basic 2006 — Engelsk version <DK English Version>
Norton SystemWorks Basic <SG>
Norton SystemWorks Basic <APAC>
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

56



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton SystemWorks 2006 Retail <TW CH>
Norton SystemWorks 2006 Premier Nederlands <NL>
Norton SystemWorks 2006 Premier Italiano<IT>
Norton SystemWorks 2006 Premier Inglis
Norton SystemWorks 2006 Premier Espaqol <ES>
Norton SystemWorks 2006 Premier Engelsk version <SW>
Norton SystemWorks 2006 Premier Engelsk version <DK>
Norton SystemWorks 2006 Premier Deutsch
Norton SystemWorks 2006 Premier <IN>
Norton SystemWorks 2006 Premier — Mise ` jour — Frangais
Norton SystemWorks 2006 Premier — Frangais
Norton SystemWorks 2006 Engelsk version <NO>
Norton SystemWorks 2006 — Mise ` jour — Frangais
Norton SystemWorks 2005 Mise ` jour — Francais
Norton SystemWorks 2005 Actualizacisn Espaqol
Norton System Works Premier 2006 — Portugujs <BR>
Norton Internet Security 3.0 for Macintosh — Upgrade <intl English>
Norton Internet Security 2006 with 2yr Subscription — Portugujs <BR>
Norton Internet Security 2006 with 2-Year Subscription
Norton Internet Security 2006 Trialware <DK>
Norton Internet Security 2006 2-yr Subscription Trialware
Norton Internet Security 2006 2-yr Subscription <SL>
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

57



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton Internet Security 2006 2-yr Subscription <SG>
Norton Internet Security 2006 2-yr Subscription <APAC>
Norton Internet Security 2006 2-yr Subscription
Norton Internet Security 2006 2 ers prenumeration <SW>
Norton Internet Security 2006 2 ers abonnement <NO>
Norton Internet Security 2006 2 aqos de suscripcisn — Actualizacisn <ES>
Norton Internet Security 2006 2 aqos de suscripcisn <ES>
Norton Internet Security 2006 15-Day Trialware <APAC>
Norton Internet Security 2006 <A/B>
Norton Internet Security 2006 — 15 Day Trialware <FI>
Norton Internet Security 2006 — 15 Day Trialware <ES>
Norton Internet Security 2006 — 15 Day Trialware
Norton Internet Security 2005 15-Day Trialware
Norton Internet Security 2 Year Subscription <IN>
Norton Internet Security for Macintosh 3.0 <AP>
Norton Internet Security o 3.0 pour Macintosh — Frangais
Norton Internet Security 3.0 pour Macintosh — Frangais
Norton Internet Security 3.0 para Macintosh <SL>
Norton Internet Security 3.0 para Macintosh
Norton Internet Security 3.0 fvr Macintosh. Engelsk version
Norton Internet Security 3.0 for Macintosh English Version
Norton Internet Security 3.0 for Macintosh Englanninkielinen versio
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

58



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton Internet Security 3.0 for Macintosh Engelsk version
Norton Internet Security 3.0 for Macintosh <IE>
Norton Internet Security 3.0 for Macintosh
Norton Internet Security 3.0 for MAC <SG>
Norton Internet security 3.0 for MAC <20% off AFP promo>
Norton Internet Security o 3.0 f|r Macintosh — Deutsch
Norton Internet Security 3.0 f|r Macintosh — Deutsch
Norton Internet Security 2006<SL World Cup Promo>
Norton Internet Security 2006<BR World Cup Promo>
Norton Internet Security 2006 with 2-Year <MEA IN>
Norton Internet Security 2006 Wersja Polska <PL>
Norton Internet Security 2006 Retail
Norton Internet Security 2006 Nederlands<NL>
Norton Internet Security 2006 Italiano<IT>
Norton Internet Security 2006 Italiano
Norton Internet Security 2006 Espaqol <ES>
Norton Internet Security 2006 Deutsch
Norton Internet Security 2006 <TBYB test emails>
Norton Internet Security 2006 <SW 50% PROMO>
Norton Internet Security 2006 <SL>
Norton Internet Security 2006 <SG>
Norton Internet Security 2006 <MEA IN>
Norton Internet Security 2006 <IT>
Norton Internet Security 2006 <IT 40% Promo>
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

59



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton Internet Security 2006 <IN>
Norton Internet Security 2006 <IN 20% Finning Promo>
Norton Internet Security 2006 <IN 10% Promo>
Norton Internet Security 2006 <GM DR Promo>
Norton Internet Security 2006 <FR RET 20% DR PROMO>
Norton Internet Security 2006 <Fandango promo>
Norton Internet Security 2006 <EOQ Ads>
Norton Internet Security 2006 <DK>
Norton Internet Security 2006 <DaVinci Code Promo>
Norton Internet Security 2006 <DaVinci Code Promo 2>
Norton Internet Security 2006 <APAC>
Norton Internet Security 2006 <APAC Telstra>
Norton Internet Security 2006 <30% OFF PROMO>
Norton Internet Security 2006 <20% Promo>
Norton Internet Security 2006 <20% off AFP promo>
Norton Internet Security 2006 <15 off Promo>
Norton Internet Security 2006 + 2 Free Fandango Tickets
Norton Internet Security 2006 — Portugujs <BR>
Norton Internet Security 2006
Norton Internet Security 2005 Norsk versjon
Norton Internet Security 2005 Nederlands
Norton Internet Security 2005 Italiano
Norton Internet Security 2005 Espaqol
Norton Internet Security 2005 Deutsch
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

60



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton Internet Security 2005 Dansk version
Norton Internet Security 2005 <SL>
Norton Internet Security 2005 <Mapping PID US>
Norton Internet Security 2005 <IN>
Norton Internet Security 2005 <BR>
Norton Internet Security 2005 <APAC>
Norton Internet Security 2005 — Frangais
Norton Internet Security 2005
Norton Internet Security <SW 30 WC DR PROMO>
Norton Internet Security <SF 30 WC DR PROMO>
Norton Internet Security <NO 30 WC DR PROMO>
Norton Internet Security <MEA 30 WC DR PROMO>
Norton Internet Security <IT 20 WC DR PROMO>
Norton Internet Security <IN 30 WC DR PROMO>
Norton Internet Security <GE 30 WC DR PROMO>
Norton Internet Security <ES 20 WC DR PROMO>
Norton Internet Security <DK 30 WC DR PROMO>
Norton Internet Security 3.0 Mise ` jour pour Macintosh — Frangais
Norton Internet Security o 3.0 fvr Macintosh. Engelsk version
Norton Internet Security 2006/Norton SystemWorks 2006 Basic Bundle<SL>
Norton Internet Security 2006/Norton SystemWorks 2006 Basic Bundle<BR>
Norton Internet Security 2006 Uaktualnienie — Wersja Polska <PL>
Norton Internet Security 2006 Retail <Refer a Friend>
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

61



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton Internet Security 2006 <TW CH>
Norton Internet Security 2006 <Norton SystemWorks 2006 Basic Bundle Promo>
Norton Internet Security 2006 /Norton SystemWorks 2006 Basic Edition Bundle
Norton Internet Security 2006 & Norton System Works Basic Bundle <US English>
Norton Internet Security 2006 — Svensk version<SW>
Norton Internet Security 2006 — Promozione <IT>
Norton Internet Security 2006 — Promo <IN>
Norton Internet Security 2006 — Pdivitys — Suomenkielinen versio<FI>
Norton Internet Security 2006 — Pdivittdd — Suomenkielinen versio<FI>
Norton Internet Security 2006 — Pakiet dla 2 Użytkowniksw <PL>
Norton Internet Security 2006 — Offre spiciale <FR>
Norton Internet Security 2006 — Offre spiciale — Promotion — Mise ` jour — <FR>
Norton Internet Security 2006 — Norsk versjon <NO>
Norton Internet Security 2006 — Mise ` jour — Frangais <FR>
Norton Internet Security 2006 — Ingljs <BR>
Norton Internet Security 2006 — Frangais
Norton Internet Security 2006 — English <IE>
Norton Internet Security 2006 Deutsch
Norton Internet Security 2006 — Dansk version <DK>
Norton Internet Security 2006 — Aktion <DE>
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

62



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton Internet Security 2006 <IE>
Norton Internet Security 2005 Suomenkielinen versio
Norton Internet Security 2005 Pdivittdd Suomenkielinen versio
Norton Internet Security 2005 Mise ` jour — Frangais
Norton Internet Security o 2005 Espaqol
Norton Internet Security 2005 AntiSpyware Edition
Norton Internet Security 2005 Actualizacisn Espaqol
Norton Internet Security 2005 <APAC Telstra>
Norton Internet Security 2005 + FREE Norton Password Manager 2004
Norton AntiVirus 2-Year Subscription
Norton AntiVirus 2006 Abonnement pour 2 ans <FR>
Norton AntiVirus 2006 Abonnement pour 2 ans — Mise ` jour — Frangais <FR>
Norton AntiVirus 2006 2-yr Subscription<Price Test>
Norton AntiVirus 2006 2-yr Subscription Trialware
Norton AntiVirus 2006 2-yr Subscription <SG>
Norton AntiVirus 2006 2-yr Subscription <APAC>
Norton AntiVirus 2006 2-yr Subscription
Norton AntiVirus 2006 2 Year Subscription
Norton AntiVirus 2006 2 ers abonnement <NO>
Norton AntiVirus 2006 2 aqos de suscripcisn <ES>
Norton AntiVirus 2006 15-Day Trialware <APAC>
Norton AntiVirus 2006 — Spanish 2 yr subscription <SL>
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

63



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton AntiVirus 2006 — Gratis 15-Tage Testsoftware <GE>
Norton AntiVirus 2006 — Abonnement voor 2 jaar <NL>
Norton AntiVirus 2006 — 2 yr subscription <BR>
Norton AntiVirus 2006 — 2 Jahres-Abonnement <DE>
Norton AntiVirus 2006 — 2 ers prenumeration <SW>
Norton AntiVirus 2006 — 2 ers abonnement <DK>
Norton AntiVirus 2006 — 2 anni di abbonamento <IT>
Norton AntiVirus 2006 — 15 Day Trialware Italiano <IT>
Norton AntiVirus 2006 — 15 Day Trialware <SW>
Norton AntiVirus 2006 — 15 Day Trialware <SL>
Norton AntiVirus 2006 — 15 Day Trialware <NL>
Norton AntiVirus 2006 — 15 Day Trialware <IN>
Norton AntiVirus 2006 — 15 Day Trialware <FR>
Norton AntiVirus 2006 — 15 Day Trialware <ES>
Norton AntiVirus 2006 — 15 Day Trialware <DK>
Norton AntiVirus 2006 — 15 Day Trialware
Norton AntiVirus 2006 — 15 Day Portugujs Trialware <BR>
Norton AntiVirus 2005 15-Day Trialware
Norton AntiVirus 2005 — 15 Day Trialware <IT>
Norton AntiVirus 2005 — 15 Day Trialware <DK>
Norton AntiVirus 2006<SL>
Norton AntiVirus 2006 Nederlands<NL>
Norton AntiVirus 2006 Italiano <IT>
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

64



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton AntiVirus 2006 Espaqol <ES>
Norton AntiVirus 2006 Deutsch
Norton AntiVirus 2006 Dansk version <DK>
Norton AntiVirus 2006 <SG>
Norton AntiVirus 2006 <PS>
Norton AntiVirus 2006 <Promo>
Norton AntiVirus 2006 <Price Test>
Norton AntiVirus 2006 <IN>
Norton AntiVirus 2006 <APAC>
Norton AntiVirus 2006 <20 Promo>
Norton AntiVirus 2006 <$5 off AFP promo>
Norton AntiVirus 2006 — Svensk version<SW>
Norton AntiVirus 2006 — Suomenkielinen versio <FI>
Norton AntiVirus 2006 — Portugujs<BR>
Norton AntiVirus 2006 — Norsk versjon <NO>
Norton AntiVirus 2006 — Magyarorszag<HU>
Norton AntiVirus 2006 — Frangais
Norton AntiVirus 2006 — Englanninkielinen versio<IN>
Norton AntiVirus 2006 — Engelsk versjon<NO>
Norton AntiVirus 2006 — Engelsk version <DK>
Norton AntiVirus 2006 —
Norton AntiVirus 2006
Norton AntiVirus 2005<SL>
Norton AntiVirus 2005. Svensk version.
Norton AntiVirus 2005. Engelsk version.
Norton AntiVirus 2005 Suomenkielinen versio
Norton AntiVirus 2005 Norsk versjon
Norton AntiVirus 2005 Nederlands
Norton AntiVirus 2005 Italiano
Norton AntiVirus o 2005 Frangais
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

65



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton AntiVirus 2005 Frangais
Norton AntiVirus 2005 Espanol
Norton AntiVirus 2005 Deutsch
Norton AntiVirus 2005 Dansk version
Norton AntiVirus 2005 <SG>
Norton AntiVirus 2005 <Mapping PID US>
Norton AntiVirus 2005 <IN>
Norton AntiVirus 2005 <IE>
Norton AntiVirus 2005 <BR>
Norton AntiVirus 2005 <APAC>
Norton AntiVirus 2005
Norton AntiVirus 10.0 per MAC — Italiano
Norton AntiVirus 10.0 for Macintosh <NL>
Norton AntiVirus 10.0 for Macintosh <intl English>
Norton AntiVirus 10.0 for Macintosh <AP>
Norton AntiVirus 10.0 for Macintosh
Norton AntiVirus 10.0 for MAC <SG>
Norton AntiVirus 10.0 for MAC <$5 off AFP promo>
Norton AntiVirus 10.0 f|r Macintosh — Deutsch <GE>
Norton AntiVirus 10.0 — Macintosh English Version — DK
Norton AntiVirus 10.0 — Macintosh — NO
Norton AntiVirus™ 2006
Norton Antivirus Tilaus 2005
Norton Antivirus Tilaus
Norton AntiVirus for Mac 10.0
Norton AntiVirus 9.0 For Macintosh
Norton AntiVirus 2006<IE>
Norton AntiVirus 2006<BR>
Norton AntiVirus 2006 with 2-Year <MEA IN>
Norton AntiVirus 2006 Wersja Polska<PL>
Norton AntiVirus 2006 Pdivitys — Suomenkielinen versio<FI>
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

66



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton AntiVirus 2006 Pdivittdd — Suomenkielinen versio<FI>
Norton AntiVirus 2006 <TW CH>
Norton AntiVirus 2006 <SW RET 20% DR PROMO>
Norton AntiVirus 2006 <NO RET 20% DR PROMO>
Norton AntiVirus 2006 <NL RET 20% DR PROMO>
Norton AntiVirus 2006 <IN RET 30% DR PROMO>
Norton AntiVirus 2006 <IN RET 20% DR PROMO>
Norton AntiVirus 2006 <GE RET 20% DR PROMO>
Norton AntiVirus 2006 <FR RET 20% DR PROMO>
Norton AntiVirus 2006 <ES RET 20% DR PROMO>
Norton AntiVirus 2006 <DK RET 20% DR PROMO>
Norton AntiVirus 2006 — Pdivitys Englanninkielinen versio <FI>
Norton AntiVirus 2006 — Pakiet dla 2 Użytkowniksw <PL>
Norton AntiVirus 2006 — Mise ` jour — Frangais <FR>
Norton Antivirus 2006 <MEA IN>
Norton AntiVirus 2005 Pdivittdd Suomenkielinen versio
Norton AntiVirus 2005 Pdivittdd Englanninkielinen versio
Norton AntiVirus 2005 Engelsk versjon
Norton AntiVirus o 10.0 pour Macintosh — Frangais <FR>
Norton AntiVirus 10.0 pour Macintosh — Frangais <FR>
Norton AntiVirus o 10.0 f|r Macintosh — Deutsch <GE>
Norton AntiVirus o 10.0 — Macintosh English Version — FI
Norton AntiVirus o 10.0 — Macintosh — NO
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

67



--------------------------------------------------------------------------------



 



From DR Source List — Product Name
Norton Antivirus <copy for paid search>
Norton AnitVirus 10.0 for MAC <$5 off AFP promo>
NAV 2006 <KR>
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

68



--------------------------------------------------------------------------------



 



EXHIBIT B
Digital River’s Customer Support Metrics And Staffing Requirements
For so long as Digital River is responsible for Customer Service within a
particular region, this Exhibit B shall govern Digital River’s Customer Support
Metrics and Staffing Requirements within that region. Digital River shall use
commercially reasonable efforts to increase and decrease Customer support agents
in the event of unexpected attrition, high volume sales, voicemail messages and
order increases.
Digital River may utilize a combination of in-house and outsourced call center
support to provide maximum flexibility. An example of outsource support is the
contracting of independent Customer support, such as Sykes Enterprises or
ClientLogic. Examples of in-house support include: escalation of Customer issues
and training of new Customer support agents.
Specific support requirements are:
1. A monthly average of [*] of all Customer service telephone calls must be
answered within [*] of entering the queue.
2. Response on a global-wide basis to Customer email inquiries within [*] hours
of receipt by the email inbox, as indicated by the email header.
3. [*] of orders must be processed on the same day they are submitted, and
orders must be shipped pursuant to Section B(9) of the Agreement.
4. [*] of all returns requests must be answered within [*].
5. [*] of all returns requests must be processed and submitted by Digital River
(to a third party when applicable) for a refund within [*] of receipt of a
letter of destruction from the End User.
6. Customer telephone call abandonment rates must be [*] or less on average per
month.
7. The average close ratio on orders when Customers telephone to place an order
must be [*] or higher as applicable.
8. Customer support agents must capture and record [*] of all Promotion Codes,
and [*] of other Wrap Up Codes.
9. [*] of orders received from Customers telephoning to place an order must
result in additional sales of Symantec Products through up-sells and cross-sells
as applicable.
10. Customer support agents must respond to issues requiring research within
[*]. Any additional actions required by Customer support agents to resolve
issues must be completed within [*].
11. Customer support agents must be experienced in telephone and e-mail Customer
support and fully trained on the Symantec Products and services, the Storefront
and Symantec’s knowledgebase system prior to responding to inquiries regarding
Symantec Products and services or being placed on Symantec telephone queues.
Digital River shall designate a team of Customer support agents who will be
devoted to supporting only Symantec Products and services. Agents must be proven
good performers and dedicated to fulfilling Symantec’s Customer support
requirements under the terms of this Agreement. To ensure high quality service,
Digital River shall conduct regular call monitoring of all agents providing
Customer support under this Agreement (including any outsourcer(s)
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

69



--------------------------------------------------------------------------------



 



conducting support on Digital River’s behalf) and shall evaluate and rank such
agents in accordance with performance. Digital River shall provide Symantec with
the metrics and corrective actions used to measure and improve the performance
of agents at each of Digital River’s support locations that are employed by
Digital River to carry out Digital River’s support obligations under this
Agreement. Digital River shall provide means for Symantec to participate in
joint call monitoring of Customer support agents providing support hereunder
(including any outsourcer(s)). If service level falls below the performance
levels set forth in this Exhibit B for [*], Digital River will take whatever
corrective actions necessary to resolve the situation within [*]. Symantec shall
provide all Symantec Product-related training and training materials necessary
to train Digital River Customer support agents on Symantec Products and services
and promotions. Digital River shall train all agents on Symantec Products and
services, based on training materials supplied by Symantec. Digital River shall
provide on-going training to all its agents on normal Customer service and
technical skills.
12. Customer support agents must correctly transfers callers to appropriate
locations and telephone numbers. Procedures regarding the transfer of telephone
calls are as follows:
     a. Customers Who Call Digital River For Technical Support. Digital River
will provide its Customer support agents with instructions for when and how to
transfer telephone calls to Symantec’s technical support department.
     b. Customers Who Call Digital River For Order Status Not Placed Through
Digital River. Digital River will provide its Customer support agents with
instructions on how to handle order inquiries that were not placed through
Digital River. Such orders include purchases from other Symantec resellers and
outsourcing providers. These Customers are to be given the same level of care as
Customers who order through Digital River, provided however, Digital River is
not required to resolve the problems of other resellers and outsourcing
providers. Symantec agrees that it will use commercially reasonable efforts not
to refer telephone calls to Digital River without first determining that the
Customer has in fact placed an order through Digital River. Symantec agrees that
it will provide Digital River with all reasonable assistance necessary to enable
Digital River to meet its obligations set forth herein.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

70



--------------------------------------------------------------------------------



 



EXHIBIT C
Symantec Storefront Content Updating Procedures
Digital River shall follow the procedures and schedules set forth below for all
Content updates that Digital River shall make to the Storefront and Sub-sites:

1.   Posting products. Upon notification of a new Symantec Product on the
Symantec Product list, Digital River shall post new Symantec Products on the
Storefront in accordance with the process and schedule set forth in
Section B(7)(m) of the Agreement.

2.   Changes to the Navigation Bar and Links. Digital River will make changes to
the navigation bar and links on the Storefront within five business days of
receiving such request from Symantec.

3.   Featured Partner Spots and Banners. Digital River shall make changes to
featured partner spots and banners in accordance with the procedures set forth
in Sections B(2)(a) and B(2)(b) of the Agreement.

4.   Marketing Campaigns. Symantec will manage all Symantec Product marketing
campaigns through Digital River’s DRCC, including pulling populations, text,
html, etc. Once a marketing campaign has been designed through the remote
management tool, it will be set in a staging environment for approval from
Symantec’s regional managers and Digital River. After approval is designated,
Digital River shall post or email such campaign within 48 hours.

5.   Bug Fixes. Digital River shall fix bugs on the Storefront within the
following time frames: (a) “Critical” bugs will be addressed on the highest
priority and must be fixed as soon as possible after Digital River receives
notice from Symantec or otherwise becomes aware of such bug, whichever is first,
(b) “Serious” bugs must be fixed within 24 hours after Digital River receives
notice from Symantec or otherwise becomes aware of such bug, whichever is first
and (c) “Minor” bugs must be fixed within a reasonable timeframe (given the
nature of the bug) after Digital River receives notice from Symantec or
otherwise becomes aware of such bug, whichever is first. For purposes of this
Exhibit, (x) a “Critical” bug is an issue that disallows the normal operation of
the Storefront, is an unacceptable Customer experience, or causes latency on the
Storefront as evidenced by an alert generated by Keynote, (y) a “Serious” bug is
one that disallows the normal operation of the Storefront but a work-around is
available to keep the Storefront functioning properly and (z) a “Minor” bug is
any problem on the Storefront other than one falling within the Critical or
Serious categories.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

71



--------------------------------------------------------------------------------



 



EXHIBIT D
Symantec’s Currency Policies
Digital River’s commitment to use multiple currencies is outlined below:

1.   Display and Processing of Base Price in Other Currencies: Sub-sites (other
than Shop United States) shall allow the user to change the currency in which
the price is displayed. When a price is displayed in other currencies, the
displayed price is a pre-calculated static value using the exchange rate applied
to the base price. Display prices are static and established when a product goes
up for sale on any Sub-site. Updates of display prices for currency fluctuations
are done using the same process used for physical products. An order is
calculated and processed in the currency chosen by the Customer. Digital River
shall bear all currency fluctuation risks with respect to payments made by End
Users in currencies other than US Dollars. Digital River shall cooperate with
Symantec in making modifications to the manner in which currency and pricing
information is displayed on the Storefront in the event Symantec changes its
policy with respect thereto.

2.   Default Currency: Each Sub-site will have a default currency for display
and processing. The default currency, as well as other currencies offered on a
Sub-site, may be changed upon mutual agreement between a Symantec and Digital
River. The Parties acknowledge that they intend to transition to making local
currency the default currency offered on each Sub-site as soon as reasonably
possibly and upon mutually agreed upon terms set forth in an SOW or a written
amendment to this Agreement.

3.   Sub-site Currency: The following are the default currencies in which
Symantec Product prices will appear to Customers on each Sub-Site (each, a
“Default Currency”), and the alternative currency options (“Currency Options”)
that Customers may elect to use instead of the Default Currency for purchases on
such Sub-Site.

                          a.   Shop United States
 
                   
 
      Default Currency:   US Dollar        
 
      Currency Options:   None        
 
                        b.   Shop América Latina
 
                   
 
      Default Currency:   US Dollar        
 
      Currency Options:   Venezuelan Bolivar, Mexican Peso, US Dollar, Euro    
   
 
                        c.   Shop Brazil
 
                   
 
      Default Currency:   Brazilian Real        
 
      Currency Options:   US Dollar        
 
                        d.   Shop Deutschland
 
                   
 
      Default Currency:   Euro        
 
      Currency Options:   Franken        
 
                        e.   Shop Italia

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

72



--------------------------------------------------------------------------------



 



                     
 
      Default Currency:   Euro        
 
      Currency Options:   None        
 
                        f.   Shop Asia/Pacific
 
                   
 
      Default Currency:   Australian Dollar        
 
      Currency Options:   New Zealand Dollar, Singapore Dollar, Hong Kong Dollar
       
 
                        g.   Shop Benelux
 
                   
 
      Default Currency:   Euro        
 
      Currency Options:   None        
 
                        h.   Shop United Kingdom
 
                   
 
      Default Currency:   British Pound        
 
      Currency Options:   Euro        
 
                        i.   Shop Canada: English
 
                   
 
      Default Currency:   Canadian Dollar        
 
      Currency Options:   US Dollar        
 
                        j.   Shop Canada: Francais
 
                   
 
      Default Currency:   Canadian Dollar        
 
      Currency Options:   US Dollar        
 
                        k.   Shop France
 
                   
 
      Default Currency:   Euro        
 
      Currency Options:   None        
 
                        l.   Shop Nordic
 
                   
 
      Default Currency:   Euro        
 
      Currency Options:   Swedish Krone, Danish Krone, Norwegian Krone        
 
                        m.   Middle East & Africa
 
                   
 
      Default Currency:   South African Rand        
 
      Currency Options:   US Dollar        

Notwithstanding the foregoing, in the event any of the currencies on the above
list are completely replaced by the Euro, such currency shall also be deemed to
be replaced by the Euro for purposes of this Section 3 of Exhibit D to the
Agreement.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

73



--------------------------------------------------------------------------------



 



EXHIBIT E
Payment Options
The following payment options are the minimum options that must be available for
the purchase of Symantec Products. Additional payment options may vary by
region. Specific payment requirements by country or region are to be determined
and developed on an ongoing basis and will be mutually agreed to by the Parties.

1.   Credit Card. Digital River has in place a system for payments to be made by
Visa, MasterCard, Diner’s Club, and/or American Express (AMEX) credit cards in
various locales within the Territory as of the Effective Date. Unless otherwise
agreed by the parties, Digital River shall, at a minimum, continue to maintain
the same payment options on a by locale basis that it maintains as of the
Effective Date.

2.   Direct Debit Cards. Digital River shall have a system for payments to be
made by direct debit from Customers’ bank accounts via Visa, MasterCard, Switch
and SOLO debit cards for packaged product purchases by Customers in EMEA. The
Parties shall further address this payment option in an SOW prior to the time
Digital River begins offering packaged products to Customers in EMEA.

3.   Other Payment Options. The Parties agree that in the future, subject to
adding the appropriate details by a mutually signed amendment, Digital River
shall have a system for online banking purchases as an option for payment by End
Users, along with other new concepts in payment options.   4.   PayPal and
Western Union.

  a.   Subject to the provisions of this Subsection, Digital River shall
establish and maintain a payment system to be provided by PayPal, Inc., or its
affiliates (“PayPal”). The terms and conditions of any agreement between Digital
River and PayPal shall be as may be agreed upon by Digital River in its sole
discretion. Subject to Section 4(e) below, any terms and conditions in the
Agreement regarding Digital River’s provision of Credit Cards and/or Direct
Debit Cards will also apply to Digital River’s provision of a PayPal payment
system.     b.   Digital River shall use commercially reasonable efforts to
establish and maintain a payment system consisting of End User purchase orders
which shall contain such terms and conditions as are satisfactory to Digital
River in its sole discretion and which are processed in a manner that is
satisfactory to Digital River in its sole discretion; provided that neither such
terms and conditions nor such process affect, in any fashion, Digital River’s
obligation to pay Symantec the amounts due under the Agreement.     c.   Subject
to the provisions of this Subsection, Digital River shall establish and maintain
a payment system to be provided by Western Union, or its affiliates (“Western
Union”). The terms and conditions of any agreement between Digital River and
Western Union shall be as may be agreed upon by Digital River in its sole
discretion. Subject to Section 4(e) below, any terms and conditions in the
Agreement regarding Digital River’s provision of Credit Cards and/or Direct
Debit Cards will also apply to Digital River’s provision of a Western Union
payment system.     d.   The Parties agree that in the future, subject to adding
the appropriate details by a mutually signed amendment, Digital River shall have
a system for online banking purchases as an option for payment by End Users,
along with other new concepts in payment options.     e.   If, through its
provision of the PayPal or Western Union payment systems, Digital River becomes
aware of a commercially reasonable basis for terminating such payment systems —
such as, for example, offering

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

74



--------------------------------------------------------------------------------



 



      such payment systems is no longer technically feasible, or PayPal or
Western Union increase the rates to Digital River for its use of such payment
systems — then Digital River will provide Symantec with thirty (30) days written
notice of its intention to terminate the affected payment system. Such notice
will include a description, in reasonable detail, of the commercially reasonable
basis for Digital River’s proposed termination. If Symantec and Digital River
cannot mutually agree on how to address this commercially reasonable basis for
termination within thirty (30) days of Symantec’s receipt of such notice, then
Digital River will be free to terminate the affected payment system.     f.  
For the avoidance of doubt, nothing in subparagraph (e) shall prohibit Digital
River from terminating its PayPal contract or Western Union payment contract
based upon a material breach of the applicable underlying contract with Digital
River by (as applicable) PayPal or Western Union. Moreover, Digital River shall
have no liability if, through no breach by Digital River, either PayPal or
Western Union cancels its contract with Digital River or otherwise ceases to
provide services to Digital River. In the event of such occurrence, Digital
River shall give prompt notice to Symantec of the facts and circumstances
related to the applicable service interruption.

5.   Bill Me Later Payment Option.

  a.   Subject to the provisions of this Subsection, Digital River shall
establish and maintain a payment system to be provided by I4 Commerce, Inc.,
commonly referred to as “Bill Me Later,” or its affiliates (“BML”). The terms
and conditions of any agreement between Digital River and BML shall be as agreed
upon by Digital River in its sole discretion. Subject to Section 5(b) below, any
terms and conditions in the Agreement regarding Digital River’s provision of
Credit Cards and/or Direct Debit Cards will also apply to Digital River’s
provision of a BML payment system.     b.   If, through its provision of the BML
payment system, Digital River becomes aware of a commercially reasonable basis
for terminating such payment system — such as, for example, offering such
payment systems is no longer technically feasible, or BML increase the rates to
Digital River for its use of such payment systems — then Digital River will
provide Symantec with thirty (30) days written notice of its intention to
terminate the affected payment system. Such notice will include a description,
in reasonable detail, of the commercially reasonable basis for Digital River’s
proposed termination. If Symantec and Digital River cannot mutually agree on how
to address this commercially reasonable basis for termination within thirty
(30) days of Symantec’s receipt of such notice, then Digital River will be free
to terminate the affected payment system.     c.   For the avoidance of doubt,
nothing in subparagraph (b) shall prohibit Digital River from terminating its
BML contract based upon a material breach of the applicable underlying contract
with Digital River by BML. Moreover, Digital River shall have no liability if,
through no breach by Digital River, BML cancels its contract with Digital River
or otherwise ceases to provide services to Digital River. In the event of such
occurrence, Digital River shall give prompt notice to Symantec of the facts and
circumstances related to the applicable service interruption.

6.   Deferred Payment Option.

  a.   Digital River shall provide to certain End Users of Symantec’s Storefront
the ability to purchase Symantec Products with deferred payment (the “Deferred
Payment Option”). Digital River will evaluate the creditworthiness of any such
End Users and will be solely responsible for making the decision to extend or
deny such deferred payment, in Digital River’s sole discretion. Symantec
acknowledges that Digital River requires that End Users requesting deferred
payment present a valid credit card in good standing at the time

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

75



--------------------------------------------------------------------------------



 



    of the order. Symantec further acknowledges that Digital River may initiate
a credit card authorization at the time of the order to verify that the End
User’s credit card is valid and in good standing at the time of the order.    
b.   Digital River shall have the right to limit the number of days in the
deferred period that is offered to End Users.     c.   Either party shall have
the right to discontinue the Deferred Payment Option at any time; provided that
the terminating party provides the other party with reasonable written notice,
which will not be less than ten (10) business days.     d.   Digital River alone
shall bear the risk of collection on any accounts on which Digital River elects
to sell Symantec Products with deferred payments. Any and all costs incurred by
Digital River due to any late or unpaid credit accounts shall be the sole
responsibility of Digital River and shall not affect Digital River’s upfront
payments to Symantec. In addition, the Deferred Payment Amount will be
reconciled, and Digital River will report with the same frequency and timing as
under the Agreement, and will become a part of the same accounting process.    
e.   The territory for the Deferred Payment Option will be worldwide.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

76



--------------------------------------------------------------------------------



 



EXHIBIT F
Digital River’s Service Level
1. Up Time.
     a. Minimum Up Time. Digital River shall eliminate any Downtime (as defined
in Section 1(b) of this Exhibit) or intermittent order processing issues within
its control, and shall provide a minimum of [*] up time (including scheduled
routine maintenance) each month for all server-based services.
     b. Calculation of Up Time. Up time (“Up Time”) is to be measured by the
total number of minutes during a calendar month in which all systems operated by
Digital River required for the completion of Customer transactions, order status
requests and information browsing are completely available, divided by the total
number of minutes during the calendar month. Routine maintenance, minor
maintenance and major maintenance time shall be included when calculating total
Up Time.
The following formula shall be used to calculate Up Time:

     
Up Time =
  (Total minutes per calendar month — Total minutes Downtime per calendar month)
 
         (Total minutes per calendar month)

Total minutes per calendar month includes minutes for scheduled maintenance.
“Downtime” shall mean (i) any lapse in network availability, calculated from the
time Digital River first detects an incidence of a service interruption and
ending when the service is restored, provided the outage occurred within the
Digital River facility and (ii) any lapse in order processing availability,
calculated as follows by Keynote Systems, Inc. (“Keynote”), or a similar web
performance management company mutually agreed upon by the Parties. The process
used to calculate lapses in order processing availability will be as follows.
Every 15 minutes, Keynote will test the entry point page to one Sub-site, one
category product page, and one order entry page on the Storefront. If any of the
three points fails to load within 60 seconds, an email will be sent to Symantec
and a designated Digital River representative. If Symantec receives more than
two Keynote alerts within a thirty-minute period, such thirty minutes will be
considered Downtime and included when calculating Up Time in accordance with the
above formula. Digital River will have the ability to dispute the Keynote alert
outage by providing evidence that the outage was not within Digital River’s
facility.
     c. Payments by Digital River for Failure to Maintain Minimum Up Time. In
any month in which Digital River fails to maintain Up Time of [*], then Digital
River shall pay to Symantec an amount as liquidated damages (and not as a
penalty) equal to the average amount remitted to Symantec for Net Sales during
the same time periods (i.e., day of the week, time of the day, duration of
outage) in the four weeks prior to the Downtime.
     d. Analysis of Failure to Maintain Minimum Up Time; Remedy Plan. If Digital
River fails to maintain the minimum Up Time required herein, then Digital River
shall within ten (10) days of notice from Symantec perform a root cause analysis
to identify the cause of such failure, provide Symantec with a remedy plan and
implement such plan in an agreed upon time frame.
     e. Broken Links. If any Links, updated by Digital River or Digital River
ADM staff updating on behalf of Symantec, do not default back to a Symantec
approved landing page on Symantecstore.com that offers only Symantec products
for sale (“Broken Links”), then the time such Broken Links do not comply with
this Section 1(e) will be treated as a breach and Digital River shall pay to
Symantec an amount as liquidated damages (and not as a penalty) equal to the
average amount remitted to Symantec for Net Sales of the affected products
during the
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

77



--------------------------------------------------------------------------------



 



same time periods (i.e., day of the week, time of the day, duration of outage)
in the four weeks prior to the Broken Link’s existence.
2. Maintenance.
     a. Routine Maintenance. All routine maintenance will be performed online
and require zero downtime. All routine maintenance will be scheduled to be as
least intrusive to sales as possible. Digital River shall notify Symantec of its
general maintenance schedule.
     b. Minor Maintenance. Any minor maintenance will be performed during the
lowest traffic time available, usually between the hours of 1:00 a.m. and 5:00
a.m. Central Time on a weekend and require less than two hours of downtime.
Digital River shall provide written notification to Symantec at least 24 hours
in advance of such maintenance.
     c. Major Maintenance. Any major maintenance or upgrades that will impact
sales opportunities will be discussed with Symantec and the Parties shall
mutually agree to a time that will have the least impact on sales.
     d. Unscheduled Downtime. In the event of a system failure, Digital River
will “fail-over” to a redundant system within 15 minutes, and shall bring up the
entire infrastructure and the Storefront from a cold boot in a maximum of one
hour. In the event of such a system failure, Digital River will notify Symantec
of the unscheduled downtime and the status of the event via a telephone
conversation. Digital River will escalate the issue within Symantec until live
human contact is made.
     e. Catastrophic Failure. In the event of multiple catastrophic system
failures, Digital River shall find a working solution or switch to a backup
server in a maximum of four hours. In the event of such a catastrophic system
failure, Digital River will notify Symantec of the unscheduled downtime and the
status of the event via a telephone conversation. Digital River will escalate
the issue within Symantec until live human contact is made.
3. Backup / Recovery Plan.
     a. Data.

  i.   Digital River shall maintain all data on two separate physical arrays and
two separate servers.     ii.   If any non-database data is lost then it shall
be copied back from the backup server and its disk arrays. The backup server
shall be updated automatically with the new non-database data from the primary
server every morning. The primary server and backup server shall have standby
databases that are updated immediately when a new archive log is produced.    
iii.   A nightly backup to tape shall be performed by a robotic tape drive with
four DLT 7000s. Digital River uses a standard rotation that involves nightly
incremental and weekly full backups of all non-database data. All Oracle
databases are hot backed up nightly. The tape drive can restore data with all
four drives in parallel.     iv.   Digital River shall maintain a fire proof
room in its facility that holds backup tapes. Backup tapes shall be rotated to
an offsite tape storage facility every week.     v.   Non-database data that is
no longer in use will be removed and stored for 6 months to a year.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

78



--------------------------------------------------------------------------------



 



  vi.   Digital River shall test database restores daily.

     b. Recovery Plan. If a full system restore is required, Digital River will
switch from the primary server to the backup server. The backup server will act
as the primary server until the original primary server is restored. The
transition back to the original state will be scheduled at a time least likely
to affect sales of Symantec Products, as mutually agreed by the Parties.
Restoration of the original primary server will be done from tape. The internal
boot and swap drives in the primary server and the backup server are mirrored
and may be replaced hot.
     c. Audit Trails. Digital River shall maintain weekly access logs on its
servers and shall maintain all access logs on backup for at least three years
after the termination of this Agreement.
4. Disaster Recovery Plan.
     a. Internet Service Providers. Digital River shall maintain at least two
Internet Service Providers (“ISPs”) with BGP routing with multiple paths into
the building. If any of the ISPs have difficulties, traffic shall automatically
be rerouted to another carrier.
     b. Fire. Digital River’s Data Center shall contain an automated fire
suppression system that will not affect any of the equipment or systems but will
immediately extinguish a fire. The Data Center shall also contain individual
fire extinguishers that are safe to the systems and equipment.
     c. Bandwidth. In addition to the two ISPs and the automatic fail over
between ISPs, Digital River shall maintain two identical routers and two
firewall servers. The back-up router and Firewall shall be pre-configured and
able to be brought online immediately.
     d. Power. Digital River’s Data Center shall have multiple sources of power
including heavy-duty utility feed, extensive battery backup and a diesel
generator. All systems shall be supported by an automatic transfer switch that
will switch all power requirements to battery and start the generator in the
event of a power failure. The generator shall have sufficient capacity to power
not only the Data Center, but also the entire Digital River facility, allowing
Digital River to continue to meet its obligations hereunder (including Customer
service and development) until power is restored. Digital River shall not have
any single point of failure with electrical power.
     e. Server Failure. Digital River’s commerce system shall be completely
redundant. Digital River shall keep two complete commerce systems (primary and a
backup) online at all times. If for any reason any of the primary servers fail,
then a completely redundant backup server will be brought online.
5. System Monitors.
     a. Traffic. Digital River shall utilize a monitoring program to track its
bandwidth and the status of individual data lines. In addition, Digital River
shall capture the latency to server pages 24X7 and on a per client basis,
connections to the database, and paths of Customers through the system, user
drop off and all the other data required for reporting.
     b. Performance. Digital River shall use two primary tools for monitoring
performance: (i) a crawler that tests URLs for response, database server pages
for latency, and success of downloads and (ii) the Oracle Enterprise Manager to
monitor its database performance.
6. Infrastructure Support.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

79



--------------------------------------------------------------------------------



 



     a. Organization. Digital River shall maintain a dedicated staff of at least
[*] support engineers, including an Oracle Certified DBA, a Sun Solaris Engineer
and a Sun Ultra Enterprise Engineer (authorized for Sun’s complete line of
systems, software and networking). Digital River shall also maintain
cross-trained people from the development teams who carry pagers and react to
system problems. Digital River’s Development team members shall also be on call
for 24X7 solutions that require programming or other developmental support.
     b. Escalation Plan.
          i. Problem Reporting.

  (1)   Digital River shall maintain monitoring tools that report all problems
and contact Digital River’s 24X7 support engineers simultaneously via email and
pagers. Digital River’s onsite staff shall be notified when an error is
discovered. Such staff shall respond on a priority basis. Digital River shall
maintain continuous “on-call” and “on-call backup” administrators, and Digital
River’s staff and senior management shall monitor their progress.     (2)  
After making the appropriate corrective action, the administrator shall complete
a detailed problem log that is permanently stored in the database.

          ii. Resolving Problem Reports.

  (1)   Digital River’s monitoring programs shall allow for proactive response
to avoid problems and alert Digital River’s system administration team, Digital
River’s entire “on call” system administration team and senior management.    
(2)   In the event of a Customer-detected problem, Digital River’s Customer
service department shall have instant access to Digital River’s System
Administration Team. A problem can often be fixed within minutes of a Customer
being exposed to it. Customer Service team members shall also trained to monitor
basic system functions throughout their shift, and report any issues to the
“on-call” system administrator.     (3)   Once the Digital River administrator
is contacted, such individual(s) shall immediately take steps to implement the
appropriate solution. Any problem that causes or can cause a greater than 20
minute down time shall immediately escalated to senior management.     (4)   If
maintenance is required, it shall be scheduled for during the lowest traffic
time available, usually between 1:00am to 5:00am on a weekend. Digital River
shall use its best efforts to perform maintenance without affecting Customers.  
  (5)   Digital River shall provide all downtime reports and/or incident reports
to Symantec. Digital River will permit Symantec to be involved in any part of
the alert process upon its request.

7. Security
     a. Personal and Financial Information.

  i.   Transmission. All critical information shall be encrypted using SSL in
the http interface and DES encryption, using the TCP / IP API interfaces.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

80



--------------------------------------------------------------------------------



 



  ii.   Storage. Data shall not be accessible directly from the web server or
directly from the database. All data must all go through proper page or API
requests, which are abstracted from the data, Firewall, Unix, Oracle database
and web server security block access to any data. In addition, fraud and hacker
level tampering at the URL level shall be protected with behavior analysis
programs, URL misdirection techniques, URL spoofing techniques and page to page
integrity verification.

     b. System Integrity.

  i.   Physical. The Data Center shall utilize state of the art card-key access
systems and motion detection equipment. All visitors shall be escorted by an
authorized Digital River employee at all times. Facility breach alarms shall
automatically generate local police notification.     ii.   Operational.

  (1)   Digital River shall use two proprietary heuristic security systems that
will identify and block attempts to abuse the system. The first is the credit
card fraud detection system, which uses hundreds of indicators (e.g., seeing the
same credit card under different user names, users who have repeated attempts
with different names and credit card numbers, etc.). The second program
eliminates physically accessing the locations of the software on the computer,
which program spoofs the location of the download so that even if someone
captured the download location they could not use it as it does not physically
exist. No downloads or any data shall be directly accessible via URLs.     (2)  
Administrative access shall be controlled by a security login system, which
assigns valid day, time of day and functional access. Such system shall also
tracks and documents every access to the system.     (3)   Digital River shall
utilize industry-leading software and industry standard Unix and Database
techniques.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

81



--------------------------------------------------------------------------------



 



EXHIBIT G
EXPORT CONTROL MEASURES
Digital River shall use commercially reasonable measures to ensure that it does
not deliver Symantec Products to End Users located in jurisdictions which the
export of Symantec Products would be prohibited under United States or other
applicable laws, including, without limitations, the measures specified below.
Digital River shall:

1.   Compare ESD End User’s billing address information (to account for
international markets) and packaged product End User’s shipping address
information (to account for international markets) with a list of countries that
Symantec is allowed to export to. If the billing address or shipping address is
located at a country Symantec is not allowed to export Symantec Products,
Digital River will not allow the transaction or Symantec Product purchase to
proceed.   2.   Use an integrated system to:

     a. Verify End User or purchaser information and geographic location using a
sophisticated combination of geolocation technology and artificial intelligence
to validate information provided by the End User or purchaser for compliance
with applicable export control laws.
     b. Compare relevant order information against databases of Denied Persons,
Specially Designated Nationals, Unverified List, Restricted Countries and
numerous other U.S. Government lists published by the US Department of Commerce,
US Department of State and the US Department of the Treasury as well as
restricted and denied party lists as well as the embargoed countries and uses
lists published by the European Union and the United Nations, and analyze
transactions against those on the lists.

3.   Conduct a secondary check on the transaction history of an End User’s IP
address to identify any inconsistencies in ship-to or bill-to requests.

Digital River hereby certifies that it will not sell any Symantec Product that
is controlled for export purposes, and, in particular those goods identified as
“dual use” items under either the US or the EU legislation, to any military
entity or to any other entity for any military purpose, nor will it sell any
Symantec Product for use in connection with chemical, biological or nuclear
weapons or missiles capable of delivering such weapons. Digital River
understands and agrees that Symantec Product containing encryption may require
action on its behalf prior to sale into certain countries and to persons or
entities within those countries. It is Digital River’s responsibility to comply
with all applicable international, national, state, regional and local laws,
regulations and any export licenses (when notified by Symantec from time to
time) in performing its duties hereunder and in any of its dealings with respect
to Symantec Products.
As the exporter of record, Digital River agrees to take any and all actions
necessary to comply with applicable United States and European Union (in
particular as implemented in Ireland) export laws and regulations in its
performance of any Agreement with Symantec, including making determinations of
final destination of Symantec Product(s) licensed to End Users in the Territory
that may be intended for re-export or transfer to a location outside of the
Territory. Digital River agrees that any export or re-export of Symantec Product
by Digital River shall be done in accordance with the United States Export
Administration Regulations, European Regulations (including Council
Regulation EC No 1334/2000 of 22 June 2000) and Irish Department of Enterprise
Trade and Employment regulations including reporting compliance. Diversion
contrary to U.S. and Irish law is prohibited. Symantec Product is currently
prohibited for export or re-export to Cuba, North Korea, Iran, Iraq, Libya,
Syria and Sudan or
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

82



--------------------------------------------------------------------------------



 



to any country subject to relevant EU trade sanctions. In addition, Symantec
Product is prohibited for export or re-export to any person or entity on the
U.S. Department of Commerce Denied Persons, Entities and Unverified Lists, the
U.S. Department of State’s Debarred List, or on the U.S. Department of
Treasury’s lists of Specially Designated Nationals, Specially Designated
Narcotics Traffickers or Specially Designated Terrorists.
EXHIBIT H
Security Requirements
Supplier Security Review Checklist
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

83



--------------------------------------------------------------------------------



 



Copyright June 2005
www.symantec.com
e-mail: Security@Symantec.com
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

84



--------------------------------------------------------------------------------



 



Supplier Security Policy Manual
The Supplier Security Review Checklist
The Supplier Security Review Checklist
     Introduction
Use this checklist as you gather the necessary information based on the Supplier
Security Standards for a security review and prepare to present the results of
the review. Review the sample checklist if you have any questions.
     Project Information

     
Project Description
 
 
Type of Data handled by project
 
 
Project Manager
 
 
Contact Information
 
 
Remarks
 
 
Approval Date
 
 

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

85



--------------------------------------------------------------------------------



 



Supplier Security Policy Manual
The Supplier Security Review Checklist
Checklist

                  Compliance         Standard   Status   Risk   Recommendation
Network-Level Requirements
           
Security program
           
The supplier must have a security program in place that comprehensively
addresses network-level requirements similar to those detailed in the European
Computer Manufacturers Association (ECMA) Standard 271, Extended Commercially
Oriented Functionality Class for Security Evaluation (E — COFC), addressing such
issues as access control, accountability and audit. (See http://www.ecma.ch/.)
           
Controls
           
The supplier must use an International Computer Security Association (ICSA) Labs
1 or Trust Technology Assessment Program (TTAP) 2 certified firewall to protect
servers hosting Symantec information.
           
The supplier must specify the name and version of the firewall(s) used.
           
The supplier must submit a sanitized network diagram for the portion of its
network used to supply services to Symantec.
           
Intrusion detection
           
The supplier must use a network-based intrusion detection system (IDS; a
freeware product such as Snort) to monitor the segment(s) on which servers
hosting Symantec information are logically located.
           
This requirement shall be implemented within six (6) months of contract signing
date.
           
The supplier must specify the name and version of the network-based intrusion
detection system(s) used.
           

 

1   http://www.icsalabs.com/html/communities/firewalls/newsite/cert.shtml   2  
http://niap.nist.gov/cc-scheme/ValidatedProducts.html — firewalls   *  
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as *. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

86



--------------------------------------------------------------------------------



 



Supplier Security Policy Manual
The Supplier Security Review Checklist

                  Compliance         Standard   Status   Risk   Recommendation
Vulnerability assessment
           
The supplier must use commercial products or freeware (e.g., Nessus) for
vulnerability assessment and/or penetration testing of the segment(s) on which
servers hosting Symantec information are logically located.
           
The supplier must specify the name and version of the network-based
vulnerability assessment tool(s) used.
           
The supplier must conduct vulnerability assessment and/or penetration testing at
least twice a year.
           
The supplier must submit the vulnerability assessment and/or penetration testing
report(s) to Symantec’s Information Security upon request.
           
The supplier must agree to Symantec-conducted vulnerability assessment scans of
the portion of its extranet to be used to service Symantec.
           
Operating System-Level Requirements
           
Security program
           
The supplier must have a security program that comprehensively addresses
operating system-level requirements, similar to those detailed in the European
Computer Manufacturers Association (ECMA) Standard 205, Commercially Oriented
Functionality Class for Security Evaluation (COFC). These requirements address
such issues as identification and authentication, access control, accountability
and audit, and password requirements. (See http://www.ecma.ch/.)
           
Controls
           
The operating system(s) for the supplier’s servers must be “hardened” prior to
use in accordance with recognized “best practices” configuration. These
operating system(s) for servers must not be operated with an “out of the box”
configuration. Several organizations and suppliers have documentation,
checklists, or tools designed to facilitate this security configuration process,
and are generally recognized as “best practices”.
           
For each platform used to host Symantec information, the supplier must indicate
whose guidelines it adheres to for operating systems “best practices” (e.g.,
operating system supplier, Center for Internet Security).
           

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

87



--------------------------------------------------------------------------------



 



Supplier Security Policy Manual
The Supplier Security Review Checklist

                  Compliance         Standard   Status   Risk   Recommendation
The supplier must submit documentation on patch management program.
           
Intrusion detection
           
A host-based intrusion detection system (IDS) shall monitor the server(s) on
which Symantec information is hosted (e.g., Symantec’s Host Intrusion Detection
System or a freeware product such as Logsurfer).
           
The host-based IDS must be implemented within six (6) months of the contract
signing date.
           
The supplier must specify the name and version of the host-based intrusion
detection system(s) used.
           
Vulnerability assessment
           
The supplier must use commercial products or freeware (e.g., Cerberus’ Internet
Scanner) for vulnerability assessment and/or penetration testing of the
servers(s) on which Symantec information is hosted.
           
The supplier must specify the name and version of the host-based vulnerability
assessment tool(s) used.
           
The supplier must conduct vulnerability assessment and/or penetration testing at
least twice a year.
           
The supplier must submit the vulnerability assessment and/or penetration testing
report(s) to Symantec’s Information Security upon request.
           
Application-Level Requirements
           
Controls
           
“For Technology Service Approval Only”: The following programming languages must
not be used for the application(s) hosting the service(s): Visual Basic (VB),
PHP, Perl, and Python.
           

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

88



--------------------------------------------------------------------------------



 



Supplier Security Policy Manual
The Supplier Security Review Checklist

                  Compliance         Standard   Status   Risk   Recommendation
“For Technology Service Approval Only”: Secure Programming Specifications are
provided for the following categories. The supplier must state their compliance
level against these specifications and provide further information upon request.
           
Logical Layers of the application architecture (See Appendix 1A)
           
Domino web application (See Appendix 1B)
           
Custom application (See Appendix 1C)
           
The supplier must provide documentation on overall architecture, development and
implementation of application(s) used by Symantec. If application-level security
is applicable, the supplier must meet the related security requirements.
           
The supplier must submit documentation on an application patch management
program with version control.
           
     Vulnerability assessment/audit
           
The supplier must use commercial products or freeware for vulnerability
assessment and/or penetration testing of the installed application(s) providing
Symantec information.
           
The supplier must specify the name and version of the application-based
vulnerability assessment tool(s) used.
           
The supplier must conduct vulnerability assessment and/or penetration testing at
least twice a year.
           
The supplier must submit the vulnerability assessment and/or penetration testing
report(s) to Symantec’s Information Security upon request.
           
For Technology Service Approval Only: The supplier must engage an independent
and reputable IT company to audit their code. The subsequent audit report must
be approved by Symantec’s IT security group before going live.
           
Data-Level Requirements
           
     Controls
           
The supplier must use strong encryption for transmission of personal information
collected from a customer.
           

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

89



--------------------------------------------------------------------------------



 



Supplier Security Policy Manual
The Supplier Security Review Checklist

                  Compliance         Standard   Status   Risk   Recommendation
If a customer completes a Web-based form with personal information, the supplier
must protect that session using Transport Layer Security (TLS) or Secure Sockets
Layer (SSL, version 3.0). The supplier must support both TLS and SSL v3.0.
           
If a customer completes a Web-based form with personal information, the supplier
must use SSL with “strong encryption” (i.e., 128-bit) using a “step-up”
technology (i.e., 40-bit browsers are stepped up to 128-bits), such as a Secure
Site Pro certificate (Global Server ID) from VeriSign, or a SuperCert from
Thawte.
           
The supplier must not use SSL version 2.0 due to known security weaknesses.
           
The supplier must use strong encryption (i.e., ³ 112-bit symmetric) to encrypt
and store personal information collected from a customer or a Symantec employee.
           
If the supplier receives personal data from employees and customers, it must be
explicitly acknowledged. All data elements must be fully identified, with a
clear explanation for the need and how the information will be used.
           
The supplier must provide session encryption to protect authentication
information (e.g., username + password) when Symantec personnel logon to a
server (e.g., to upload content, or to perform any administrative function).
This session encryption may be SSL or Secure Shell (SSH). The supplier may not
use insecure means for logon (i.e., username + password transmitted in the
clear).
           
To ensure authenticity and integrity, the supplier must have the capability of
digitally signing messages sent (e.g., e-mail, newsletters) on Symantec’s
behalf.
           
The supplier must provide dataflow documentation highlighting the type of data
involved at each point of the application system and how is it secured if not
already addressed in the earlier requirements.
           
Intrusion detection
           
The supplier must specify the name and version of the anti-virus software(s)
used.
           

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

90



--------------------------------------------------------------------------------



 



Supplier Security Policy Manual
The Supplier Security Review Checklist

                  Compliance         Standard   Status   Risk   Recommendation
The supplier must deploy comprehensive anti-virus software, preferably in a
three-tiered deployment (i.e., at the gateway, server, and client-level), and
preferably using Symantec products.
           
The supplier must demonstrate the ability to scan all documents for malicious
code that are to be posted for download on Symantec’s behalf This requirement
shall be implemented as a condition of service before going live.
           
The supplier must demonstrate the ability to scan all outgoing messages for
malicious code (e.g., e-mails) sent on Symantec’s behalf. This requirement shall
be implemented as a condition of service before going live.
           
General Requirements
           
The supplier must be in compliance with related regulatory requirements (eg.
Payment Card Industry Data Security Standard, Japan’s Personal Information
Protection Law) if applicable.
           
The supplier must provide documentation similar to a Statement Of Work (SOW),
detailing the technologies, infrastructure, business arrangement, workflow,
schedule, etc.
           
If the supplier’s contract with Symantec is more than or equal to USD $50,000.00
annually, the supplier shall complete an annual audit by a “nationally
recognized” information security firm to certify compliance with all
requirements. The supplier and Symantec must agree upon the selected audit firm
prior to the audit.
           
The supplier must complete the initial audit within one (1) year of contract
signing date.
           
The supplier must agree to the following audit methodology:
           
•    British Standard (BS) 7799, “Code of practice for information security
management” (now ISO Recommendation 17799)
           
•    SAS 3 70 Type II — if it’s control objectives match BS 7799 controls, or
these Symantec security requirements
           
•    AICPA SysTrust
           

 

3   American Institute of Certified Public Accounts (AICPA;
http://www.aicpa.org/) Statement on Accounting Standards (SAS).   *  
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as *. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

91



--------------------------------------------------------------------------------



 



Supplier Security Policy Manual
The Supplier Security Review Checklist

                  Compliance         Standard   Status   Risk   Recommendation
The selected nationally recognized information security firm must provide
Symantec with a full copy of the audit report within two weeks of completion.
           
If the supplier’s contract with Symantec is less than USD $50,000.00 annually,
the supplier may chose to be audited directly by Symantec Security Services to
fulfill their audit compliance and security requirement verification.
           
“For Technology Service Approval Only”: Upon completion of final development on
the web site/service, the supplier must provide the Information Security group
with the URL and IP addresses for penetration testing and approval before going
live.
           

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

92



--------------------------------------------------------------------------------



 



EXHIBIT I
Site Reporting Requirements
The following reports shall be made available through Digital River’s DRCC, or
if not available through the remote management tool, sent electronically to
Symantec no later than every Tuesday by 12:00 p.m. Pacific Standard Time for the
previous week’s information, and no later than the 10th calendar day of each
month for the prior month’s information. Digital River’s report generator shall
have the capability to provide all reports in formats that are grouped and/or
able to be sorted by region and/or country.
1. Customer Support Metrics. This report outlines the Customer support metric
goal, actual Customer support performance, and the variance between the actual
performance and the metric goal in regions where Digital River is providing
Customer Support services. This information must be provided for the entire
Storefront and divided between Sub-sites within the Storefront and countries.
The following information is required to be reported:

  a.   Total number of Issues.     b.   Total number of telephone calls.     c.
  Total number of e-mail messages.     d.   Total number of Issues by sub-site.
    e.   Total number of Issues by Wrap Up Codes.     f.   Volume of telephone
call transfers to Symantec and/or other retailers.     h.   Total number of
abandoned telephone calls, and average time to abandonment.     i.   Average
length of telephone calls.     j.   Average queue time of telephone calls.

2. Order Processing and Shipping Metrics. This report outlines the order
processing and shipping metrics, and actual performance. This information must
be provided for all Sub-sites within the Storefront. This report must also be
compiled into a summary report for the entire Storefront. The following
information is required to be reported:

  a.   Ratios of orders booked to orders shipped.     b.   Breakdown of orders
booked according to the reasons why they were not processed.

3. Download Reports. This report outlines the download of Symantec Products. The
following information is required to be reported (except as limited by the
Wrapper Technology):

  a.   Types of downloads broken down between Purchase First, Try/Buy and Try
Before you Buy.     b.   Total number of Symantec Products downloaded
successfully and unsuccessfully.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

93



--------------------------------------------------------------------------------



 



  c.   Total number of attempts to download Symantec Products (“Attempts”). An
“Attempt” is defined as any request that is registered server-side to initiate a
download.     d.   Total number of successful downloads (“Successful Download”).
A “Successful Download” is defined as a complete download of an item as
indicated on a server log.     e.   Total number of abandoned downloads.     f.
  “Success Percentage,” which is defined as a percentage of download Attempts
that result in Successful Downloads.

4. Sales Reports. This report outlines the sales of Symantec Products to End
Users. Orders electronically placed through the Internet from within Symantec
Products must be recorded and reported. The following information is required to
be reported:

  a.   Symantec Product SKUs.     b.   Symantec Product titles.     c.   Units
of Symantec Products sold and revenues that resulted from sales.     d.   Dates,
including the month and quarter, End Users purchased Symantec Products.     e.  
Sub-sites where End Users purchased Symantec Products.     f.   Media type.    
g.   Purchase option elected by the End User, e.g., Try/Buy, ESD purchase or
packaged product purchase.

5. Inventory Levels. This report indicates the number of units of inventory of
each Symantec Product that are held by Digital River, separated out by each SKU.
Such report shall include the Symantec Product name, SKU, number of units
actually held in inventory, and the number of units that would represent four
weeks and six weeks of inventory based on Symantec’s forecast for the Storefront
for the applicable quarter.
6. Report Formats. Digital River shall provide Symantec with a separate sales
report and a returns report for each Partner in electronic format no later than
the 30th calendar day of each month for the prior month’s sales and returns.
These two files shall contain the information described below, and should be
sent to ESDSALES@symantec.com in standard ASCII format (comma delimited, i.e.,
quotes around the text). Symantec shall also have access to all reports on a
weekly basis and reserves the right to request reports more than once a month.
Sales report required information and format for Affiliates

  •   status of order (paid and shipped),     •   dollar amount of total sale
per transaction,     •   the website the purchaser came from and campaign ID
used,     •   the order identification number,     •   transaction tracking
number, and

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

94



--------------------------------------------------------------------------------



 



  •   the date and time of order.

Sales report required information and format for Partners:

  •   Indicate the Storefront Name and Campaign URL, and the reporting period  
  •   For all units sold, include: Symantec SKU (“part number”), name of
Symantec Product, number of units sold, distribution cost, total distribution
revenue, which countries in the Territory the Symantec Products were sold into
and the transaction date. Reports should be summarized by Storefront and
Campaign URL; Symantec SKU; and number of units sold should be separated from
any returns.     •   Include a calculation of the total amounts due Symantec
from Digital River for products sold by Digital River during the reporting
period, with subtotals for each Storefront.     •   A monthly hardcopy sales
report with a check, or alternatively, as indicated below, an authorized wire
transfer for amounts due from Digital River is due to Partner no later than the
20th calendar day of each month.     •   The report and check (if applicable)
should be sent to Partners address listed on the SIF:

7. Partner Site Reporting Requirements. In addition to the current reporting and
records requirements of Section 9 and Exhibit I of the Agreement, as amended,
the following provisions shall be added to the Agreement under Exhibit I to
govern certain reporting requirements by Digital River to both Symantec and such
third party Partners concerning the various Site arrangements for Symantec
Partner relationships In addition:
Partner Site Reports. Except as specifically set forth in any particular SIF,
and in addition to all other non-conflicting reporting requirements, as set
forth in the Agreement and this Exhibit I, as amended to date, Digital River
reporting shall comply with the terms:
     (a) Download Sites. Digital River shall record all downloads of Symantec
Products. Digital River shall report all such downloads to Symantec on any
Download Site, per Download Site. The reports for Download Sites shall include:
(i) the number of units of Symantec Product downloaded, by product name,
(ii) the coupon number, if applicable, redeemed, (iii) the date of each
download, (iv) the type of product version, as in Macintosh or PC version, and
(v) any other Site statistics, such as traffic in a traffic analysis report per
the SIF requirements. Digital River shall provide Symantec with both a separate
penetration report by the tenth (10th ) day of each month for the prior month
sales and a separate Partner report in electronic format no later than the
fifteenth (15th) calendar day of each month for the prior month’s downloads,
except as otherwise agreed to in the separate SIFs. The Partner report may need
to contain only a subset of the foregoing or some additional information and
Digital River agrees to comply with such other special requirements, as may be
agreed to and set forth in the relevant SIF for such Partner. The Partner
report, which will be customized, if applicable, per the terms of the SIF,
should be sent to the Partner, only after approval by Symantec, but no later
than the twentieth (20th) calendar day after the end of each calendar quarter
except as otherwise agreed in separate SIFs, at the Partner’s reporting address
listed in the SIF for such Partner. Symantec shall also have access to all
reports on a weekly basis and reserves the right to request reports more often
than once a month.
     (b) Store Sites. Digital River shall provide Symantec with a penetration
report by the tenth (10th ) day of each month for the prior month sales, as well
as a Partner report quarterly by the fifteenth (15th) day of the month for the
prior quarter, both as a separate sales report and a separate report for each
Partner in electronic format no later than the fifteenth (15th) calendar day of
each month for the prior month’s sales and returns, except as otherwise agreed
in separate SIFs, and comply with such other special requirements, as may be
agreed to and set forth in the relevant SIFs. The Partner report will be a
subset of the information in the Symantec
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

95



--------------------------------------------------------------------------------



 



report, and typically should only contain the total number of units, by Symantec
Product, of the Symantec Product sold and the detailed revenue share
calculation, but which report shall be customized, as applicable per the SIF.
The Partner report (after approval by Symantec), and check if applicable, is due
to the Partner no later than the twentieth (20th) calendar day after the end of
each calendar quarter and should be sent to the Partner’s address listed in the
SIF for such Partner. Symantec shall also have access to all reports on a weekly
basis and reserves the right to request reports more often than once a month.
     (c) Requirements for Report to Symantec. Unless and until such future
on-line reporting method provided by Digital River is available in such format
which shall be detailed in writing and approved as being satisfactory in writing
and signed by an authorized signatory of Symantec, the sales report to Symantec
shall include the following information and be in the following format:
          (i) Indicate the Site by Partner name and URL, and the reporting
period;
          (ii) For all units of Symantec Product sold, include: Symantec SKU
(“part number”), name of the Symantec Product, number of units sold, unit sales
price charged to the End User, total distribution revenue, which countries in
the Territory the Symantec Products were sold into and the transaction date.
          (iii) Reports should be summarized by Site and URL; Symantec SKU; and
number of units sold should be separated from any returns;
          (iv) A revenue share calculation for each Partner, which includes that
particular Partner’s formula and revenue share percentage, as indicated in the
SIF;
          (v) Include a calculation of the total amounts due to Symantec from
Digital River for Symantec Products sold by Digital River during the reporting
period, with subtotals for each Site; and
          (vi) Reporting should be separately by territory, which consists of
the (i) the Americas, which consists of North America and South America,
(ii) AsiaPac which is the Asian and Pacific rim countries and (iii) EMEA, which
consists of Europe, Middle East and Africa.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

96



--------------------------------------------------------------------------------



 



EXHIBIT J
Termination Procedures
Digital River shall carry out the following termination procedures upon
termination or expiration of this Agreement:
For a period of two months after the termination or expiration of this Agreement
(the “Transition Period”), Digital River shall perform all its obligations and
services under this Agreement, including but not limited to continuing to take
orders for Symantec Products. During any Transition Period, Symantec shall
continue to honor all of its obligations under this Agreement, including, but
not limited to, providing Digital River with the same [*] for all orders it
takes for Symantec Products pursuant to this Agreement. Symantec reserves the
right, in its sole discretion, to reduce the duration of the Transition Period
or Digital River’s obligations during the Transition Period, and will notify
Digital River of any such changes. Any Transition Period extensions are to be
mutually agreed to by both Parties.
During the Transition Period, Digital River shall also use best efforts to
assist Symantec in transferring its Storefront responsibilities to Symantec or a
third party authorized by Symantec. Such assistance shall include, but not
limited to, the following requirements, which shall be performed by Digital
River at [*]:

1.   Customer Information and Databases. Digital River shall ensure that all
Customer data, including Customer names, Key server data, licensing information
on individual Customer records, and telephone numbers, are provided to Symantec
in the file format to be mutually agreed upon by the Parties. Digital River will
update Symantec, on a weekly basis, as to any Customer data changes it becomes
aware of as a result of Customer support calls, even if such changes are
received after the Storefront has been transitioned to Symantec. Digital River’s
notification obligations shall not extend for more than a period of one month
after the Transition Period expires.

2.   URLs. At termination, Digital River will ensure that any links to the
Symantec Storefront or related sites hosted by Digital River are appropriately
redirected to new mutually agreed upon URLs or IP addresses. Digital River will
assist Symantec in redirecting all links, including the forwarding of any
Storefront e-mail services, to Symantec or a new Storefront location to be
decided at termination.

3.   Transition Notifications. During the Transition Period, Digital River will
provide required notifications on the Symantec Storefront regarding the
transition plan from Digital River to Symantec or another party. Any transition
notifications must be approved by Symantec. Transition notifications include
messages regarding Storefront downtime.

4.   Marketing Programs. Upon notice of termination, Symantec shall have the
discretion to decide whether to immediately terminate any current or planned
marketing arrangements.

5.   Support/Fulfillment. Digital River shall not claim any exclusive rights
when contracting with third party vendors for Customer support or order
fulfillment during the term of this Agreement. After the Agreement’s
termination, Symantec will have all rights to retain the same vendors obtained
by Digital River during the term of this Agreement. If Symantec decides to
retain such vendors, it will establish separate service agreements with such
vendors. Further, Digital River shall not enter into any contracts with vendors
which would bind Symantec to Digital River obligations under such contracts when
the Agreement expires or terminates. Symantec has all rights not to obtain such
vendors upon the Agreement’s termination or expiration, and may select other
vendors that were not retained by Digital River.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

97



--------------------------------------------------------------------------------



 



6.   Telephone Call Support. Digital River will ensure that Symantec possesses
the latest telephone scripts and procedures during the Transition Period. During
the Transition Period, Digital River will alter Customer support protocols only
based on mutually agreed upon alterations. Such alterations may include
implementing automatic forwarding of calls, or performing manual transfers to a
location or telephone number(s) specified by Symantec. At the end of the
Transition Period, all telephone calls to Digital River personnel, relating to
Symantec Products and services, including Customer support calls, shall be
automatically transferred or forwarded to Symantec, at Symantec’s expense.

7.   Storefront Content. Digital River will provide all graphics and text
(HTML) files to Symantec used on the Storefront during the term of this
Agreement. Digital River shall transfer a source database to Symantec in a
format mutually agreed to by the Parties during the Transition Period. During
the Transition Period, Symantec shall have rights to request up to three
(3) transfers of all Storefront Content.

8.   Redirection of Telephone Numbers. The toll free and toll share numbers
referenced in Section B(2)(c)(i), Exhibit X, or elsewhere in the Agreement shall
be redirected to telephone numbers selected by Symantec. Any cost of such
redirect shall be paid by Symantec.

9.   Processing of Try/Buy Keys. During the Transition Period and for 30 days
thereafter, Digital River shall continue to provide purchase transaction
services for Try/Buy Symantec Products that were that were downloaded or ordered
by Customers prior to the Agreement termination date.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

98



--------------------------------------------------------------------------------



 



EXHIBIT K
Symantec Sell Through Reporting Procedures And Policies

1.   EDI Sell—Through Reporting Requirements

Americas (including LAM)

•   Daily   •   Via EDI   •   Fields:

Customer name
Customer address (bill to)
Customer Address (ship to)
Customer email address
Product
P/N
Qty
Price (matching price list)
Country code
EMEA

•   Daily   •   Via EDI   •   Fields:

Customer name
Customer address (bill to)
Customer Address (ship to)
Customer email address
Product
P/N
Qty
Price (matching price list)
Promo Code (Symc. ID which drives correct price for promotions)
Country code
Asia Pac

•   Daily   •   Via EDI   •   Fields:

Customer name
Customer address (bill to)
Customer Address (ship to)
Customer email address
Product
P/N
Qty
Price (matching price list)
Country code

2.   Product Returns Reporting Requirements

Americas (including LAM)

•   Daily via EDI   •   Fields:

Customer Name
Customer Address (bill to)
Customer email address
Product description
P/N
Qty
Price
Country code
Promo code/campaign ID
EMEA

•   Daily via EDI   •   Fields:

Customer Name
Customer Address (bill to)
Customer email address
Product description
P/N
Qty
Price
Country code
Promo code/campaign ID
Asia Pac

•   Daily via EDI   •   Fields:

Customer Name
Customer Address (bill to)
Customer email address
Product description
P/N
Qty
Price
Country code
Promo code/campaign ID

3.   Wire Transfer Information

Americas (including LAM)
[*]
EMEA
[*]
Asia Pac
[*]

4.   Accounts Receivable

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

99



--------------------------------------------------------------------------------



 



Americas (including LAM)
Symantec Corporation
International Way, Springfield, Oregon 97477
Attn: Credit and Collections Supervisor
EMEA
Symantec Limited
Schipholweg 103
2316 XC Leiden
Netherlands
Attn: Credit and Collections Supervisor
Asia Pac
Symantec Singapore
3 Phillip Street
#19-00
Commerce Point
Singapore 048693
Attn: Credit and Collections Supervisor

5.   Symantec Order Services:

     Symantec Corporation
International Way, Springfield, Oregon 97477
     Attention: Order Services
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

100



--------------------------------------------------------------------------------



 



EXHIBIT L
Digital River MarketForce Programs
Placement of Advertising with Providers, aka, Paid Search

1.   General. Digital River has entered into agreements with the Providers,
pursuant to which Digital River will purchase the Paid Search Services. Digital
River will use the Paid Search Services to promote the distribution of Consumer
Symantec Products, in return for which Symantec will pay Digital River the
Management Fee, as defined below in Section “3,” “Payments.” Symantec
acknowledges and agrees that the Providers are authorized to make use of any and
all materials provided by Symantec for such purposes, or by Digital River at
Symantec’s written request, in connection with the Paid Search Services.
Symantec will have reasonable operational control of the Paid Search Services,
and Digital River will provide such services to Symantec at Symantec’s
direction.

2.   Paid Search Campaigns. “Paid Search Campaign,” or “Campaign,” means a
discrete marketing effort focused on a specific market segment with the goal of
increasing sales of Consumer Symantec Products from that segment. The following
parameters will apply to each Campaign on a per Campaign basis (each
individually a “Campaign Parameter” and collectively the “Campaign Parameters”).
Symantec must provide its written approval, if applicable, of a Campaign
Parameter for each separate Campaign prior to the commencement of that Campaign.
For the avoidance of doubt, the approval of a Campaign Parameter for one
Campaign does not translate to approval for that Campaign Parameter for any
subsequent Campaigns. The Campaign Parameters are as follows:

  a.   Keyword Bid Pricing: Digital River may make changes to keyword bid
pricing without Symantec’s prior approval.     b.   Landing Pages: Digital River
will create, and Symantec will pre-approve in writing, several landing pages.
Digital River will be free to select from among the pre-approved landing pages
in their sole discretion.     c.   Keywords: Symantec will pre-approve, in
writing, a list of keywords per campaign, and Digital River will be free to
select from among that list, in their sole discretion.     d.   Search Engines:
Symantec will pre-approve, in writing, a list of search engines, and Digital
River will be free to select from among that list in their sole discretion.    
e.   Advertising Copy: Symantec will pre-approve, in writing, several different
sets of advertising copy, and Digital River will be free to select from among
those sets in their sole discretion.     f.   Landing Page URLs: Symantec has
registered all necessary URLs for the landing pages associated with the Paid
Search Services, and Digital River may select which specific URL to utilize.    
g.   Paid Search Campaign Commencement and Completion Dates: Symantec and
Digital River will mutually agree, in writing, on a Campaign calendar for the
next calendar month, which calendar will include the commencement and completion
dates for each Campaign scheduled for that month.

To clarify: other that as expressly set forth above, Symantec must approve, in
writing, any and all customer-facing efforts or materials of any kind prior to
their implementation.

3.   Payments. As payment for the Paid Search Services, Symantec shall pay
Digital River a service fee in an amount equal to [*] of the product sales of
Symantec Products — and not for any purchases of third party product sold
together with the Symantec Product as a bundle — through the Storefront, which
purchases are directly traceable to End Users who click through to the
Storefront as a direct result of the Paid Search Services, and not as a result
of any other web site or method (the “Paid Search Service Fee”). In order to
receive the Paid Search Service Fee, Digital River must track and report to
Symantec the product sales

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

101



--------------------------------------------------------------------------------



 



    resulting from the Paid Search Services, in a manner and format reasonably
acceptable to Symantec, as a part of the Paid Search Reports. Symantec’s payment
of the Management Fee to Digital River will not affect the [*] for Digital River
pursuant to the Agreement. Symantec’s paying of the Management Fee to Digital
River will be according to Symantec and Digital River’s current accounting
process. For the avoidance of doubt, other than the Management Fee, and [*]
discussed in the Agreement, Symantec will [*] as a result of its use of the Paid
Search Services.

4.   Territory. Digital River may provide the Paid Search Services in the
Territory.   5.   Reporting. Digital River will make reports regarding the Paid
Search Services available to Symantec on a weekly and monthly basis (the “Paid
Search Reports”). The Paid Search Reports will contain: (i) costs; (ii) sales
revenue; (iii) return on investment; and (iv) percentage of the global spend.
The Paid Search Reports will be broken down by the following regions: (i) North
America, which will be further broken down into the United States and Canada;
(ii) EMEA, which will be further broken down into the UK, France, Germany,
Italy, the Netherlands, and Switzerland; (iii) Other EMEA; APAC; (iv) Japan; and
(v) Latin America.   6.   Termination. Either party may, by providing the other
party with prior thirty (30) days written notice of termination, terminate the
Paid Search Services. Any such termination shall not affect the parties’ rights
and obligations with respect to the Paid Search Services used prior to such
termination.

Free Trial with Automatic Billing Marketing Program.

1.   DR shall provide to certain End Users of Symantec’s Storefront the ability
to try Symantec Products and automatically bill End Users who decide to keep the
Symantec Product. Symantec acknowledges that DR requires that End Users
requesting Free Trial with Automatic Billing present a valid credit card in good
standing at the time of the Free Trial request. Symantec further acknowledges
that DR may initiate a credit card authorization at the time of the free trial
request to verify that the End User’s credit card is valid and in good standing
at the time of the free trial request.   2.   DR shall provide End Users with
the ability to cancel their free trial. DR will only allow two thousand
downloads as a part of the initial test of the free trail with automatic billing
marketing program, and will suspend the download within twenty-four (24) hours
of reaching two thousand downloads. DR may only continue allowing downloads
beyond the initial two thousand if Symantec provides written authorization, from
a Symantec Vice President, to do so.   3.   At the end of each free trial
period, DR shall settle the total price on the credit card of each End User who
did not cancel their free trial.   4.   Symantec agrees that returns and refund
requests will be granted to End Users up to thirty days after settling the free
trial purchase.   5.   Symantec acknowledges that a live executable file (not
trial version) will be delivered to End User at the time of the free trial
request. End Users who cancel their free trial will be required to execute an
Electronic Letter of Destruction similar to the current practice for returns and
refunds (the “ELOD Process”). DR cannot process such cancellations unless and
until the affected End User has completed the ELOD Process.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

102



--------------------------------------------------------------------------------



 



6.   Either Party shall have the right to discontinue offering the Free Trial
with Automatic Billing program at any time.   7.   For each Symantec Product in
a transaction for which Free Trial with Automatic Billing has been settled on a
credit card, DR will be entitled to an additional payment equal to [*] of the
product sales of each such Symantec Product (the “Free Trial Amount”, payable
monthly. In addition, the Free Trial Amount will be reconciled along with, and
DR will report with the same frequency and timing as under Digital River and
Symantec’s current accounting process.

Blue Hornet Services
Digital River will, either directly or through its subsidiary Blue Hornet, Inc.,
(“Blue Hornet”) provide the services listed on Attachment 1 (the “Blue Hornet
Services”). The Blue Hornet Services will be considered Digital River
Information, as defined in the Agreement. Digital River hereby authorizes
Symantec to use the Blue Hornet Services in a manner consistent with the
purposes of the Agreement, which may include, if applicable, the use of the Blue
Hornet Services by Symantec subcontractors or independent contractors provided
such third parties use the Blue Hornet Services solely on Symantec’s behalf and
solely in accordance with the purposes of the Agreement.
Reporting regarding Symantec’s use of the Blue Hornet Services will be available
for Symantec to view via the DRCC (“BH Reporting”). BH Reporting will: (i) be
available on a 24x7x365 basis (subject to the Up Time requirements in
Exhibit F); (ii) contain all relevant information regarding the Blue Hornet
Services; (iii) provide authenticated access to authorized Symantec personnel on
a worldwide basis; (iv) contain a user interface similar that found in the DRCC;
and (v) be provided by Digital River to Symantec, [*], for the Term of the
Agreement.
As compensation for Digital River’s provision of the Blue Hornet Services,
Symantec will pay to Digital River [*] of the Tracked Sales per month (the “Blue
Hornet Service Fee”). “Tracked Sales” means product sales, less returns, that
result directly and solely from Blue Hornet Services; provided that, in order to
receive the Blue Hornet Service Fee, Digital River must track and report to
Symantec the product sales resulting from the Blue Hornet Services in a manner
and format reasonably acceptable to Symantec. The Blue Hornet Service Fee will
be reconciled with the same frequency and timing as under Symantec and Digital
River’s current accounting process. For the avoidance of doubt, Symantec will
not pay Digital River any other amounts for the Blue Hornet Services, however,
Digital River will also be entitled to its [*] under the Partner Efficiency
Model for each sale.
Fireclick Technology
The technologies and platforms used by Digital River to perform its obligations
under this Agreement, including but not limited to the Digital River Core
Technology, EE System, The Digital River Application, the Pacific (e-commerce)
platform, and the Atlantic (e-Commerce) Platform, may include, as necessary, in
all respects, those technologies, methodologies, development or other tools,
platforms or other intellectual property, written or otherwise, obtained by
Digital River through its acquisition of Fireclick, Inc., (the “Fireclick
Technology”) and the use of the Fireclick Technology by Symantec will be
governed by this Agreement. The Fireclick Technology will be considered Digital
River Information, as defined in the Agreement. Digital River hereby authorizes
Symantec to use the Fireclick Technology in a manner consistent
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

103



--------------------------------------------------------------------------------



 



with the purposes of the Agreement. The Fireclick Technology includes the
Fireclick warehouse module hosted application (the “Warehouse Module”). As part
of its use of the Warehouse Module, Symantec is allowed to have unlimited users,
unlimited phone and email support, and unlimited training via online webinars,
[*].
Reporting regarding Symantec’s use of the Fireclick Technology will be available
for Symantec to view via the DRCC. Symantec may use the Fireclick Technology not
only on the Storefront, but also, in Symantec’s sole discretion, on the Symantec
Renewal Center, and all Symantec corporate web sites, including both Metro
Symantec.com sites, as well as non-Metro Symantec.com sites.
In the event of a Transfer of the Digital River Fireclick subsidiary, which
means the business operations and Fireclick Technology acquired by Digital River
through its acquisition of Fireclick, Inc. (the “Fireclick Sub”), to a third
party, Digital River will use commercially reasonable efforts to give Symantec
sixty (60) days written notice of the entry of a letter of intent or equivalent
document referencing an intent to make such a Transfer. Notwithstanding the
foregoing, Digital River will not be obligated to provide Symantec with more
notice that it can provide given the restrictions inherent in such a Transfer,
including, but not limited to, confidentiality obligations and the adherence to
applicable laws. “Transfer” means a transfer of Control to a third party, with
“Control” meaning an ownership interest of fifty percent (50%) or more. Spinning
off the Fireclick Sub to create a standalone entity is not considered a
Transfer. If Digital River Transfers the Fireclick Sub, neither Digital River
nor the entity acquiring the Fireclick Sub will be obligated to continue
providing Symantec access to the Fireclick Technology.
If Symantec’s use of the Fireclick Technology is terminated for any reason,
Digital River will: (a) within thirty days, at Symantec’s direction, remove any
tagging or coding on any Symantec Site included by Digital River in connection
with the Fireclick Technology; and (b) within thirty days, at Symantec’s
direction, remove Symantec from any features or databases relating to the
Fireclick Technology.
DR oneNetwork Services.

1.   Definitions for purposes of the DR oneNetwork Services:

oneNetwork Affiliate: third party online merchant who has agreed, as evidenced
by its acceptance of the DR oneNetwork Affiliate Terms and its acceptance of the
Symantec Program Terms to participate in a Symantec Affiliate Program, which is
available via the DR oneNetwork. Affiliates are recruited for the purpose of
driving traffic the Storefront. Symantec must provide written approval for DR to
drive traffic to any site other than the Storefront.
oneNetwork Affiliate Payments: financial compensation for each Referral Sale
paid by DR on Symantec’s behalf to a oneNetwork Affiliate pursuant to the DR
oneNetwork Affiliate Terms and the Symantec Program Terms. Notwithstanding the
foregoing, DR shall be responsible for paying [*] in oneNetwork Affiliate
payments. As a result, DR shall be responsible for the first [*] in oneNetwork
Affiliate Payments each calendar quarter, and Symantec will not reimburse, or
otherwise pay, DR for any such payments. Once DR has satisfied its [*]
oneNetwork Affiliate Payments requirement, its responsibility for such payments
will cease, and Symantec will then be responsible reimbursing DR for oneNetwork
Affliate Payments.
Referral Customer: customer who used a Referral Link to purchase the Symantec
Product on the Storefront.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

104



--------------------------------------------------------------------------------



 



DR oneNetwork: DR’s network of relationships with online third party merchants,
through which DR facilitates online marketing programs.
DR oneNetwork Affiliate Terms: the terms and conditions that govern the
relationship between DR and its affiliate(s).
DR oneNetwork Services: all services provided by DR to Symantec under the DR
oneNetwork program, as discussed in these DR oneNetwork Terms, including, but
not limited to, access to the DR oneNetwork, and any related services, pursuant
to which DR, as a service provider to Symantec, facilitates online marketing
programs. For the avoidance of doubt, DR oneNetwork Services do not include any
services provided to Symantec as part of the Global Managed Affiliate Program DR
runs for Symantec under a separate amendment.
Referral Link: unique Internet URL, issued to a oneNetwork Affiliate by DR on
Symantec’s behalf, which is to be used to refer potential customers to the
Storefront.
Referral Sale: a sale of Symantec Product or third party products bundled with a
Symantec Product on the Storefront to a purchaser who entered the Storefront and
made the purchase via a Referral Link.
Symantec oneNetwork Affiliate Program: Through DR and the DR oneNetwork,
Symantec may conduct a oneNetwork Affiliate marketing program, which will likely
involve, among other things: (a) posting, distributing, or making available to
oneNetwork Affiliates proposals to enter into the Symantec Program Terms;
(b) entering into the Symantec Program Terms with certain third party online
merchants; and (c) pursuant to which Symantec Program Terms, oneNetwork
Affiliates: (1) agree to display a Referral Link; and (2) receive oneNetwork
Affiliate Payments.
Symantec Info-Pack: The business terms and conditions regarding the Symantec
oneNetwork Affiliate Program, viewed by potential affiliates via the DR
oneNetwork affiliate interface, and which must be accepted by a potential
affiliate in order to participate in the Symantec oneNetwork Affiliate Program.
Either Symantec or DR will create, but Symantec will have final approval of, the
Symantec Info-Pack. DR may suggest a template or other presentation format for
the Symantec Info-Pack in order to maintain a uniform method of presentation.
The Symantec Info-Pack will include, at least:

  a.   the criteria and methods for calculating oneNetwork Affiliate Payments;  
  b.   whether and to what extent Symantec will provide marketing materials or
any restrictions on how such materials may be used by oneNetwork Affiliate ;    
c.   should Symantec so choose, a description of any Symantec Products which are
the focus of the Symantec oneNetwork Affiliate Program     d.   restrictions, if
any, on placement of Referral Links on particular media or delivery methods; and
    e.   any special qualifications required of a potential affiliate to become
approved by Symantec for participation in the Symantec oneNetwork Affiliate
Program.

Symantec Program Terms: the terms and conditions approved by Symantec, and
accepted by a third party online merchant via the DR oneNetwork Web site, which
govern that merchant’s participation in a Symantec oneNetwork Affiliate Program.
For the avoidance of doubt, Symantec Program Terms may include brand protection,
keyword exclusion, and limits on oneNetwork Affiliate ‘ use of e-mail campaigns,
but may not impact DR oneNetwork operational mechanics (notice, payment, etc.)
of the DR oneNetwork without the advance written approval of DR, which will not
be unreasonably withheld.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

105



--------------------------------------------------------------------------------



 



2.   Terms

  a.   Control of Symantec oneNetwork Affiliate Program. Either Symantec or DR
will create, but Symantec will have final approval of, the Symantec Program
Terms. These DR oneNetwork Terms solely govern Symantec’s use of the DR
oneNetwork Services, and do not contain any authorization for DR to manage any
other affiliate marketing program. DR’s management of other Symantec Affiliate
Programs is covered elsewhere in this Agreement. Symantec may, subject to the
Symantec Program Terms and DR oneNetwork Affiliate Terms, direct DR to stop the
DR oneNetwork Services as a whole, or to a particular Symantec oneNetwork
Affiliate Program, at any time upon written notice to DR.     b.   Referral
Links and Referral Sales. DR will make available one or more Referral Links to
each oneNetwork Affiliate who has agreed to the Symantec Program Terms. Each
Referral Link is designed to identify an individual oneNetwork Affiliate as the
particular participant in the Symantec oneNetwork Affiliate Program that
referred a specific Referral Customer to the Storefront. Referral Customer’s use
of a oneNetwork Affiliate’s assigned Referral Link to purchase Symantec Product
on the Storefront will be deemed a “Referral Sale” for purposes of these DR
oneNetwork Terms.     c.   Use of Referral Links. Although DR makes available
Referral Links on Symantec’s behalf, Symantec ultimately controls the use of,
and access to, the Referral Links. Symantec reserves the right at any time to
request that DR impose additional limitations on the use or posting of the
Referral Link, or that DR suspend use of a particular oneNetwork Affiliate’s
Referral Link, or particular group of Referral Links. DR will use, subject to
the Symantec Program Terms and DR oneNetwork Affiliate Terms, commercially
reasonable efforts to timely honor all such requests.     d.   Calculation of
oneNetwork Affiliate Payments.

  i.   Payment Definitions.

  a.   Chargebacks. An amount of money which has been:

  i.   deemed to have been refunded by or returned by Symantec or DR to a
Referral Customer based on a Referral Sale which has been voided, retracted,
subject to returns, been reversed due to fraud, or otherwise rescinded for any
reason under the terms of these DR oneNetwork Terms or the terms of sale on the
Storefront; or     ii.   retrieved from, reserved against and/or or charged
against DR or DR’s credit card/debit card merchant accounts under the terms of
any applicable credit card merchant account agreements; or     iii.   retrieved
from, reserved against and/or or charged against DR, DR’s bank accounts or DR’s
credit card merchant accounts because of government actions including but not
limited to embargo, court order, levy, security interest or other form of lien,
reclamation, escheat or civil forfeiture.

  b.   Related Chargeback. A Chargeback is a Related Chargeback to the extent
DR’s records indicate that such Chargebacks arose out of Referral Sales whether
the original Referral Sale occurred during the same period or a prior period.

  c.   Gross Receipts. For any particular period of time, the gross sum of money
actually received from Referral Customers during the relevant period for all
Referral Sales under the Symantec oneNetwork Affiliate Program less the amount
collected by DR for any shipping, sales or use taxes, valued added or other
transaction-based taxes, import or export duties or import/export fees arising
out of such Referral Sales.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

106



--------------------------------------------------------------------------------



 



  d.   Net Receipts. For any particular period of time, the net result of the
following calculation:

  i.   The Gross Receipts accruing during such period;         less     ii.  
The gross sum of all Related Chargebacks, which accrued during such period.

  ii.   Calculation. oneNetwork Affiliate Payments will be calculated by
multiplying the applicable oneNetwork Affiliate commission by the appropriate
oneNetwork Affiliate Net Receipts accruing during the relevant payment period
for that oneNetwork Affiliate. Subject to the DR oneNetwork Affiliate Terms,
Symantec can alter this calculation via either the Symantec Program Terms or the
Symantec Info-Pack.     iii.   oneNetwork Affiliate Payments for Referral Sales
of Third Party Products. oneNetwork Affiliate Payments will be made by DR on
Symantec’s behalf for all products that are the subject of a Referral Sale,
regardless of whether such products are Symantec Products or third party
products (excluding EDS sold by DR) bundled with Symantec Products on the
Storefront.     iv.   Affiliate Payments & Chargebacks. DR will make reasonable
efforts to match any Related Chargebacks to any related Referral Sale and to
account for such Chargebacks as described above. Symantec acknowledges and
agrees that in some cases DR may not be able to match certain Chargebacks to
particular Referral Sales, and that this may cause certain Affiliate Net Receipt
amounts to be calculated by DR without accounting for the Chargebacks. Symantec
also agrees that DR’s only obligations are to make the reasonable efforts to
match the Chargebacks as may occur, and that DR also has no obligation to
attempt to collect any debit balances against Affiliates whose Related
Chargebacks have put their Affiliate Net Receipt amounts into negative balances.

  e.   Trademark License. DR is authorized by Symantec to use the trademark
“Symantec,” the Symantec logos for Symantec Products and the designations
“Symantec Order Desk” and “Storefront” in connection with:

  i.   the promotion of the DR oneNetwork Affiliate Program in general or
regarding any Symantec Info-Pak, in the manner specified by Symantec;

  ii.   the distribution of Symantec Info-Packs to oneNetwork Affiliate who may
wish to participate in the Symantec oneNetwork Affiliate Program; and

  iii.   the distribution of any Symantec-created advertisements to oneNetwork
Affiliate participating in the Symantec oneNetwork Affiliate Program in a manner
specified by Symantec.

  iv.   Further, the above licenses shall be sublicenseable from DR to any
oneNetwork Affiliate to the extent reasonably necessary for such oneNetwork
Affiliate to perform its duties under the Symantec oneNetwork Affiliate Program.

3.   DR Services.

  a.   Relationships. Symantec oneNetwork Affiliate Programs are offered by DR
on Symantec’s behalf. The DR oneNetwork Affiliate Terms and the Symantec Program
Terms, along with the Symantec Info-Pack, combine to form the terms that govern
a oneNetwork Affiliate’s participation in the Symantec oneNetwork Affiliate
Program. DR provides the value added service to Symantec of administering the
Symantec oneNetwork Affiliate Program, which includes remitting oneNetwork
Affiliate Payments.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

107



--------------------------------------------------------------------------------



 



      DR is not responsible for Symantec’s behavior and/or the content that
Symantec makes available through the DR oneNetwork, or the performance of or any
damages caused by the products or services sold by Symantec.

  b.   oneNetwork Affiliate Payment Services. Subject to these DR oneNetwork
Terms, DR shall determine, and deliver to oneNetwork Affiliate, the actual
oneNetwork Affiliate Payments that should be paid to a oneNetwork Affiliate by
Symantec under a given Symantec oneNetwork Affiliate Program. The amounts to be
paid by Symantec to a oneNetwork Affiliate will be set forth in the Symantec
Info-Pak. Symantec will communicate to DR the relevant information in the
Symantec Program Terms and/or Symantec Info-Pak regarding oneNetwork Affiliate
Payments to be remitted by DR to oneNetwork Affiliates. DR’s delivery of
oneNetwork Affiliate Payments to oneNetwork Affiliates will governed by the DR
oneNetwork Affiliate Terms, the Symantec Program Terms and the Symantec
Info-Pack. DR may withhold oneNetwork Affiliate Payments owed to a oneNetwork
Affiliate, if such oneNetwork Affiliate has failed to satisfy the then-current
minimum payment threshold, as agreed between oneNetwork Affiliate and DR.

  c.   Reporting. DR will make reports regarding the DR oneNetwork Services
available to Symantec on a weekly and monthly basis (the “Symantec oneNetwork
Affiliate Program Reports”). The Symantec oneNetwork Affiliate Program Reports
will contain the: (i) number of sales per oneNetwork Affiliate, broken down by
product; (ii) sales revenue to Symantec generated by each oneNetwork Affiliate;
(iii) associated pending oneNetwork Affiliate Payments due to oneNetwork
Affiliates; and (iv) total oneNetwork Affiliate Payments paid by DR on
Symantec’s behalf.

  d.   Remote Control Functionality/Access. DR will provide Symantec additional
functionality within the DR’s commerce engine to be used by Symantec to manage
its oneNetwork Affiliate relationships within the Symantec oneNetwork Affiliate
Program, including the ability to upload marketing materials, to control the
status of particular oneNetwork Affiliates, and to receive various reports
concerning Symantec’s use of the DR oneNetwork Services, including, but not
limited to, the Symantec oneNetwork Affiliate Program Reports.

  e.   Payment for DR oneNetwork Services. As compensation for DR’s provision of
the DR oneNetwork Services, Symantec will pay to DR [*] of Gross Receipts for
all Referral Sales, less: (i) returns; and (ii) the amount collected by DR for
any shipping, sales or use taxes, valued added or other transaction-based taxes,
import or export duties or fees arising out of such Referral Sales (the “DR
Network oneNetwork Affiliate Amount”). The DR Network oneNetwork Affiliate
Amount will be reconciled with the same frequency and timing as under Symantec
and Digital River’s current accounting process. Notwithstanding the foregoing,
in order to receive the DR Network oneNetwork Affiliate Amount, DR must track
and report the Referral Sales as stated above.

  f.   Credit Risk from Chargebacks. Until such time as Symantec takes over
Customer Service within a given region, DR assumes [*] for that region under the
Agreement, and will therefore absorb [*] resulting from any Chargebacks.

  i.   Accordingly, Symantec acknowledges and agrees that DR will still
calculate any Affiliate Payments as though the Chargeback had occurred (in other
words, the Affiliate’s receipts will be reduced in some manner due to the
Chargeback).

  ii.   Because DR assumes [*] under the Agreement, Symantec receives the
amounts paid for a Referral Sale regardless of the existence of a Chargeback.
Similarly, Symantec will owe oneNetwork

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

108



--------------------------------------------------------------------------------



 



      Affiliate Payments for all Referral Sales regardless of the existence of a
Chargeback. However, oneNetwork Affiliates will not receive oneNetwork Affiliate
Payments for Referral Sales with a Chargeback; in order to offset its assumption
of the [*], DR will retain oneNetwork Affiliate Payments for a Referral Sales
accompanied by Chargeback for its own benefit.

  f.   oneNetwork Affiliate Information. All oneNetwork Affiliates contact
information (names, email addresses, mailing addresses or other personally
identifiable contact information) (but not including contact information of end
consumers) shall be deemed to be DR’s Confidential Information. For the
avoidance of doubt, Symantec may use this Confidential Information to perform
its obligations under this Agreement. All Referral Customer information of any
kind is Symantec Confidential Information.

  g.   Exclusivity. While DR will not prohibit its affiliates from belonging to
more than one affiliate network, or Symantec from using those affiliates in
another network, Symantec is prohibited: (a) from soliciting oneNetwork
Affiliate to join another affiliate network, or (b) from forming a direct
affiliate relationship with Symantec. These prohibitions shall apply during the
term of this Section 3 and for six (6) months after the termination of this
Section 3. Notwithstanding the foregoing, if Symantec terminates the Section 3
for cause, this restriction shall not apply.

4.   Term and Termination.

  a.   Term. The initial term of the DR Network Services will be four (4) months
from the Effective Date (the “Initial Term”). After the Initial Term, the DR
Network Services will continue automatically for additional terms equal to the
Initial Term (each a “Renewal Term”) unless either party notifies the other in
writing at least thirty (30) days prior to the end of the Initial Term or
Renewal Term, as applicable, that it has elected not to renew the DR Network
Services. Upon such written notice of non-renewal, the DR Network Services will
terminate at the end of the Initial Term or Renewal Term, as applicable.

  i.   In the event of any third party claims involving violations of applicable
law or regulation are asserted against DR or Symantec, in connection with the
Symantec Affiliate Program or the Symantec Products, or in the event of a
violation of the DR oneNetwork Affiliate Terms or the Symantec Program Terms or
Info-Pack, DR shall have the right in its sole discretion to immediately
terminate the affected Symantec Affiliate Program, to halt the distribution of
any affected Symantec marketing materials, and/or to notify any oneNetwork
Affiliate of any such actions as DR deems reasonably necessary to mitigate
further damages to itself or any Affiliate.

  ii.   Upon thirty days written notice, DR may terminate its provision of the
DR oneNetwork Services to Symantec.

  b.   oneNetwork Affiliate Payment Suspension. DR may, upon written approval
from the Symantec Consumer Online Sales Manager, suspend oneNetwork Affiliate
Payments to a oneNetwork Affiliate due to an investigation of potential fraud,
misrepresentation, or violation of law.

  c.   Effect of Termination. Upon termination of these DR oneNetwork Terms, or
the DR Network Services, oneNetwork Affiliate will no longer be credited for
Referral Sales that occur on or after the termination date.

  d.   Indemnification. Subject to the notice and cooperation and related
process provisions of the indemnification provision in Section I of the
Agreement, which shall apply to both subsections below, each party will
indemnify the other for:

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

109



--------------------------------------------------------------------------------



 



  i.   By Symantec. Symantec will defend and indemnify DR, for any third party
claims for damages, which arise out of, through no fault of DR: (a) a oneNetwork
Affiliate’s use of content provided by Symantec for use in the Symantec
oneNetwork Affiliate Program; (b) the infringement of the Symantec Storefront or
Symantec Product of any applicable intellectual property right; (c) any
misrepresentation by Symantec in the performance of its obligations to DR
regarding the DR oneNetwork Services; or (d) any third party claims arising out
of the Symantec Program Terms or the Symantec Info-Pack.

  ii.   By Digital River. DR will defend and indemnify Symantec, for any third
party claims for damages, which arise out of, through no fault of Symantec:
(a) DR’s failure to comply with its payment obligations as stated herein;
(b) DR’s failure to comply with Symantec’s direction, subject to the terms and
conditions herein, regarding the Symantec Affiliate Program; or (c) any
misrepresentation by DR in the performance of the DR oneNetwork Services.

Global Managed Affiliates
Definitions.
“Affiliates” means, for purposes of this exhibit only, all NP Affiliates and all
oneNetwork Affiliates.
“Affiliate Network Partner,” or “ANPs,” means the entities that Symantec
contracts with directly that create, manage, and operate its own network of
Affiliates. ANPs may include Trade Doubler, Commission Junction, LinkShare
(depending on Symantec’s execution of separate agreements with each of the
foregoing), Digital River, and such other partners as Symantec shall engage from
time to time.
“NP Affiliate” means third party online merchant that has agreed, as evidenced
by its acceptance of the required terms, and who is accepted, in writing, by the
Affiliate Network Partner, Digital River, or Symantec, as applicable, to
participate in a Symantec NP Affiliate Program.
“Symantec Affiliate Program” means the Symantec NP Affiliate Program and the
Symantec oneNetwork Affiliate Program.
“Symantec NP Affiliate Program” means Symantec marketing program conducted
(either by Symantec or by DR) through an Affiliate Network Partner other than
Digital River, which will likely involve, among other things, NP Affiliates
posting links that drive traffic to the Storefront, and NP Affiliates receiving
commissions based on sales resulting from such links.
“Symantec Program Services” means the management of all Affiliate Network
Partners and Affiliates, pursuant to the applicable terms and conditions in
place for each such relationship, by Digital River for Symantec.

I.   Services Offered

  a.   Program Design.

  i.   Digital River will provide an optimized global affiliate marketing
program using its pool of domestic and international affiliate network providers
(the “Program Design”). Digital River will not share any details of the Program
Design with any Symantec competitors. Certain elements of the Program Design are
the intellectual property of Symantec, and therefore not to be shared with
Symantec competitors. Such elements include, but are not limited to, any
concepts suggested by

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

110



--------------------------------------------------------------------------------



 



    Symantec, or by the Symantec Marketing Manager (as defined below) for
incorporation into the Program Design. Notwithstanding the foregoing, nothing in
the preceding sentence is deemed to provide Symantec any rights to: (a) the
Digital River Core Technology; or (b) Program designs, concepts or strategies
that were in use by DR with other clients prior to the introduction of the
concept into the Symantec Program Services.

  ii.   Digital River will recommend positioning to Symantec for each Symantec
Product to be included in the Symantec Program, which cannot be implemented
without Symantec’s prior written approval.

  b.   Symantec Affiliate Program Description. Digital River will maintain at
each Affiliate Network Partner a program description, as approved in writing by
Symantec, which introduces potential affiliates to: Symantec, Symantec’s
products, and the benefits of joining the Symantec Affiliate Program (and
therefore marketing Symantec’s products). Symantec shall have final approval and
complete control over the Screening Criteria, the banner and text link
messaging, the location where the customer lands on the Storefront, as well as
the ability to reject, at any time, applications to the Symantec Affiliate
Program, or Affiliates from the Symantec Affiliate Program. Subject to any
limits in the applicable Symantec-ANP agreement, Symantec will also be able to
approve a previously rejected potential affiliate should it so desire. Digital
River will: (i) provide day-to-day operational management of the Symantec
Program, which includes the monitoring Affiliate Network Partners and Affiliate
Partners for compliance and enforcement with the terms of the Symantec Program;
(ii) deliver performance metrics; (iii) track the sales from the traffic sent to
the Storefront and report the same on a weekly basis to Symantec; and (iv) make
all authorized payments to the Affiliate Network Partners. The Symantec Program
will be run and managed by a single marketing manager, who has Symantec’s
Program, and related Symantec MarketForce Programs, as his/her sole
responsibility (the “Symantec Marketing Manager”). Digital River will also have
at least one web designer, in addition to the Symantec Marketing Manager, who
will be exclusively dedicated to the Symantec Program (the Symantec Marketing
Manager and the web designer are collectively the “Dedicated Personnel”). The
Dedicated Personnel will not be members of the Dedicated Team. The Dedicated
Team will not divert its attention from any other Symantec project(s) to handle
the Symantec Program Services. Notwithstanding the foregoing, if the volume of
work generated by the Symantec Program Services is insufficient to reasonably
occupy the web designer member of the Dedicated Personnel on a full time basis,
then DR may, upon written notice to the Consumer Online Sales Manager, use this
web designer on other Symantec MarketForce Programs until such time as the
volume of work generated by the Symantec Program Services is again sufficient to
reasonably occupy the web designer on a full time basis.     c.   Creative.
Digital River will upload all banners, text links and other such links used by
Affiliates for marketing Symantec’s Products, subject to review and prior
written approval by Symantec.     d.   Landing Pages/Strategies. Digital River
will test and optimize landing pages and strategies for each Symantec Product
included in the Symantec Affiliate Program using DR’s proprietary optimization
engine, the results of which will be reported to Symantec on a weekly basis, or
as otherwise agreed between the Consumer Online Sales Manager and DR.     e.  
Affiliate Participation Guidelines. All entities wishing to participate in a
Symantec Affiliate Program must first apply, and be accepted by the appropriate
Affiliate Network Partner or Symantec, as applicable, into the Symantec
Affiliate Program. Symantec will, at all times, maintain sole control over the
content of the applications and acceptance of potential affiliates and will
create and provide to Digital River the Screening Criteria (defined below) under
which it will allow affiliate participation. Digital River will review affiliate
applications, and accept or reject such applications on Symantec’s behalf based
upon the potential affiliate’s performance against the Screening Criteria.
Digital River

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

111



--------------------------------------------------------------------------------



 



will then provide Symantec with a written list of Affiliates, as updated
periodically by Digital River. Digital River will then maintain such list and
guidelines for Affiliate participation in the Symantec Affiliate Program, as
updated periodically by Symantec. Notwithstanding the foregoing, as part of
Symantec’s sole control over the Symantec Affiliate Program, Symantec may choose
to reject an Affiliate at any time, in its sole discretion.

  f.   Affiliate Commissions.

  i.   Digital River will optimize affiliate commission rates with the target
being greatest overall net dollars to Symantec. As the Symantec Affiliate
Program matures, commission rates may be optimized by product, based on
experience. All such changes are subject to Symantec’s prior written approval.  
  ii.   When the Symantec Affiliate Program begins, the commission shall be [*].
Digital River, with advance written approval from Symantec, will also recommend
and optimize Affiliate incentives in the form of higher or lower commission
rates for meeting sales thresholds; and Digital River will attempt to keep the
range of such commissions at or around [*] to [*]. At no time will an Affiliate
commission of greater than [*] be implemented without further amendment to the
Agreement.

  g.   Affiliate Recruitment. Digital River will:

  i.   Create and deploy recruitment emails.     ii.   Create and maintain
affiliate network keywords that potential affiliates may use to find merchant
programs within the network.     iii.   Manually approve each potential
affiliate across all ANP networks joining the Symantec Affiliate Program, based
on the Screening Criteria.     iv.   Create a potential affiliate onsite sign up
page with information and links to be deployed on Symantecstore.com. DR will
advise Symantec on the creation and placement of links from Symantec.com to the
potential affiliate sign up page.     v.   Register the Symantec Affiliate
Program with several affiliate directory sites, provided Symantec has given its
prior written consent.

  h.   Affiliate Management, Retention and Termination. DR will:

  i.   Respond to all potential affiliate requests and comments following the
Screening Criteria, as defined below.     ii.   Develop and refine automated
means to monitor Affiliates post acceptance into the Symantec Affiliate Program
for ongoing compliance with the applicable criteria/guidelines, with manual
review based on factual developments, provided, however, that regardless of the
status of Digital River’s automation of the aforementioned monitoring process,
Digital River remains responsible for ongoing monitoring of the active
Affiliates and Affiliate Network Partners sites on no less than a quarterly
basis, to ensure compliance with the program criteria/guidelines. For the
avoidance of doubt, any automated process developed in this regard shall be
deemed Digital River Core Technology, and shall not be Symantec’s intellectual
property.     iii.   Use commercially reasonable efforts to identify and
immediately terminate fraudulent Affiliates and Affiliate Network Partners who
cease complying with the applicable guidelines/criteria, reporting the same to
Symantec writing within forty eight (48) hours of termination. Digital River
shall comply with the fraud prevention policy and termination requirements
mandated by the Agreement     iv.   Create and deploy periodic affiliate
newsletters highlighting new products, new releases, promotions, etc.     v.  
Manage Affiliate transactions and/or charges     vi.   Review order transactions
and decline orders, if necessary.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

112



--------------------------------------------------------------------------------



 



  vii.   Identify and manage fraudulent transactions consistent with its
obligations under the Agreement. In addition, Digital River will use
commercially reasonable efforts to report fraudulent or misleading content, of
which it becomes aware, to Symantec. For the avoidance of doubt, DR shall not
have an affirmative obligation to manually screen Affiliates in order to
discover and report potentially fraudulent or misleading content to Symantec.  
  viii.   Digital River will identify returned orders and will, to the maximum
extent possible under the applicable ANP agreement, delete these transactions
from Affiliate commission payments. (Depending mostly on the timing of the
return, certain Affiliate commissions related to returned items cannot be
cancelled, but must be adjusted immediately thereafter.)

  i.   Funding. Digital River will make all payments to Affiliate Network
Providers and Affiliates, and (where applicable) maintain appropriate levels of
funding for Affiliate commission payments at the Affiliate Network Providers.  
  j.   Account Set Up/Maintenance.

  i.   To the extent permitted by Symantec’s contract with each Affiliate
Network Provider, Digital River will set up and maintain all necessary accounts
with Affiliate Network Providers in Symantec’s name.     ii.   Digital River
will place the necessary tracking tags on Symantec confirmation pages hosted by
Digital River.

  k.   Reporting. Digital River will provide weekly reports summarizing gross
sales, commissions paid, network provider transaction fees paid, additional fees
paid, Net Sales, number of Affiliates which is then broken down by the number of
active Affiliates and terminated Affiliates. Reporting and tracking shall
include, but not be limited to, impressions, click—throughs, number of sales,
and compensation earned (roll up views with historical data log). Digital River
must provide the Affiliates with view reporting through their respective
Affiliate Network Partner. Provided DR obtains reporting from other Affiliate
Network Partners, if required, all reporting must run no later than a two (2) to
three (3) hour time lag. Digital River must also provide Symantec online access
to all information consolidated by Affiliate Network Partners.     l.  
Interference with Symantec Business Prospects. Except as otherwise stated in
this Exhibit, Digital River acknowledges that the purpose of the Symantec
Affiliate Program is to establish affiliate marketing relationships with
Affiliates and Affiliate Network Partners, as well as resulting Referral
Customers, that Symantec would not otherwise reach through its other sales
channels, which includes, but are not limited to, the various Symantec partner
programs and the Storefront. Digital River shall comply with this purpose, and
will not operate the Symantec Affiliate Program in any manner that would
interfere with Symantec’s ability to engage in direct contractual relationships
with certain entities or Referral Customers. Symantec shall establish a process
by which it will evaluate potential affiliates and Affiliate Network Partners on
the basis of size, as well as appropriateness of the potential Affiliate
Partners and Affiliate Network Partners’ site content or products. Digital River
acknowledges that the target group of Affiliate Network Partners and Affiliates
will not include those that Symantec may wish to pursue a direct relationship
and will be evaluated and classified by Symantec in relation to vertical market
synergies and strategic value in Symantec’s sole discretion.     m.   Cookie
Tracking Methodology. Digital River shall not allow any Affiliate Network
Partner or Affiliate Partner to insert any type of a tracking method or tracking
data on any of the links for the Symantec Program or on any pages of Symantec’s
Storefront, which would allow a session to be permanent or otherwise allow an
entity to : (i) take control of a browser in use by a potential Referral
Customer; (ii)

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

113



--------------------------------------------------------------------------------



 



take control of any particular site session and cause it to continue beyond the
duration desired by the end user; or (iii) capture any information captured
within a session that may be associated with an individual customer.
Notwithstanding the foregoing, Digital River may allow an Affiliate Network
Partner or Affiliate Partner to capture clickstream data or any other data
permitted to be captured/used by the Affiliate or Affiliate Network Partner
under its agreement with Symantec.

  n.   Spam/Adware/Scumware. Symantec must approve the language, and frequency,
of email distributions to Affiliate Partners or Affiliate Partner prospects;
provided that Symantec may provide Digital River with a database of pre-approved
content, which Digital River may use without approval for such content. Except
as otherwise provided for under the Agreement, under no circumstances will
Digital River email end users, as compared to Affiliate Partners, directly.
Digital River shall not violate the Symantec e-mail distribution policies
currently required by the Agreement or any applicable anti-spam laws or
regulations and will indemnify and hold Symantec harmless for any violations
thereof to the same extent set forth in the underlying Agreement. Digital River
shall also monitor, and to the extent they become aware of it, report any use of
adware/scumware by Affiliates or ANPs, and refrain from using the same on the
Storefront or as part of the Symantec Program.     o.   Screening Process.

  i.   Symantec shall directly contract with its own Affiliate Network Partners.
Digital River shall not be involved or participate in those discussions or
matters and shall not interfere with the same.     ii.   Digital River will use
the Screening Criteria to perform an initial screen of each potential affiliate,
subject to update by Symantec from time to time at its sole discretion. All
potential affiliate recruitment processes must be preapproved in writing by
Symantec. Symantec will be involved in the screening and acceptance process for
all potential affiliates. Symantec will provide Digital River with the screening
criteria and guidelines (the “Screening Criteria”) to incorporate in an
affiliate agreement that Digital River may share with the Affiliate Network
Partners. Digital River will use the Screening Criteria to select Affiliates;
provided that, notwithstanding anything to the contrary: (a) Symantec will have
final control over the ongoing participation of each Affiliate in the Symantec
Affiliate Program; and (b) Except as otherwise limited herein or as limited
elsewhere in this Agreement, Symantec may, at any time, choose to engage a
certain Affiliate in a direct contractual relationship, which would remove such
an Affiliate from the Symantec Affiliate Program. Subject to any contractual
limitations with the given Affiliate or ANP, Symantec shall have the right to
refuse or to terminate any Affiliate relationship, or to take any action to
restrict access to, or of availability of objectionable material, inaccurate
listings, unlawful items or any items prohibited in the guidelines of the
Affiliate agreement. Symantec may update and change the Screening Criteria and
guidelines, as well as the terms for Affiliate agreements, without prior notice
at any time.

  p.   Affiliate Partner agreement terms/guidelines. Either Symantec or DR will
create, but Symantec will have final approval of, all the contractual
requirements a potential affiliate must accept in order to participate in the
Symantec Affiliate Program.     q.   Contracting Process. Except as otherwise
provided for in this Agreement, Symantec will determine the process by which
potential affiliates will apply to the Symantec Affiliate Program and who are to
be contracted with, subject to modifications as provided by Symantec from time
to time.     r.   Sufficient Information to Perform. Symantec shall provide DR
with sufficient information — related to DR’s obligations to perform the
Symantec Program Services — regarding Symantec’s contractual obligations with
each Affiliate Network Provider to permit DR to discharge its obligations, and

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

114



--------------------------------------------------------------------------------



 



Symantec specifically acknowledges that DR may rely to its detriment on the
accuracy of any such information provided by Symantec.
II. Term.
The Symantec Program will terminate when the Agreement terminates, unless
terminated earlier by Symantec, per the terms of the Agreement; provided
however, either party may terminate this Symantec Program without cause upon
thirty (30) days written notice to the other party.
III. Pricing/Fees

  a.   Pass Through Fees. Only those network fees that Symantec has separately
agreed to in a signed contract with the Affiliate Network Partner may be passed
through to Symantec. The payment shall be made on a monthly basis. To the extent
DR is making payments to Affiliates or Affiliate Network Partners on Symantec’s
behalf, Symantec shall provide sufficient information for DR to make the correct
payment to each Affiliate or Affiliate Network Partner, as applicable.     b.  
Affiliate Management Amount. As payment for the Symantec Program Services
provided by Digital River, Symantec will pay Digital River a value added service
amount equal to [*] of the product sales of Symantec Products — and not for any
purchases of third party product sold together with the Symantec Product as a
bundle — through the Storefront, which purchases are directly traceable to End
Users who click through to the Storefront as a direct result of the Symantec
Program Services, and not as a result of any other web site or method (the
“Affiliate Management Amount”). Digital River must track and report to Symantec
the product sales resulting from the Symantec Program Services, in a manner and
format reasonably acceptable to Symantec. For the avoidance of doubt, Symantec
will not pay Digital River any other amounts for the Symantec Program Services;
however, Digital River will also be entitled to its [*] for each sale.

IV. Authorization
Symantec may authorize Digital River to access and make operational management
changes, with Symantec’s prior written approval, through Symantec’s accounts at
all Affiliate Network Providers.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

115



--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit L
BlueHornet eMarketing Suite v3.0
Service Description

1.   Term. Unless otherwise terminated earlier by Symantec pursuant to the
Agreement, the term for the Blue Hornet Services will follow that defined in the
Agreement between Digital River and Symantec.

2.   The Blue Hornet Services. Symantec will have access to the features and
functions as defined above thorough Digital River’s BlueHornet email Technology
(or similar technology):

  a.   Permission-Based Data Collection & Management     b.   Email Creation
Tools     c.   Dynamic Content     d.   Viral Marketing Technology     e.  
Smart List Builder & Management Tools     f.   Sub-Account Controls     g.  
Event Triggered Messaging     h.   Campaign & Cross-Campaign Reporting     i.  
QuickStart Program Services — Enterprise Service Level     j.   Campaign
Management Services — Basic Level     k.   Delivery Management Services —
Enterprise Level     l.   Delivery Optimization Analysis and Reporting Services
    m.   Online Brand Tracking Report     n.   Viral Marketing and Online
Loyalty Programs and Tools     o.   . Name Capture Optimization/List Management
    p.   Campaign optimization

3.   Creative Services. “Creative Services,” means complete development
services, the creation of content, functionality, template design, and/or
copywriting. Creative Services will also include any similar service that is
provided by Digital River or Blue Hornet as a part of the Blue Hornet services
to their other customers. Notwithstanding the foregoing, Symantec is responsible
for providing Digital River or Blue Hornet all background marketing assets, such
as box shots or marketing content, for campaigns created by Digital River or
Blue Hornet.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

116



--------------------------------------------------------------------------------



 



  a.   Included in the Blue Hornet Service Fee: Creative Services for any online
collateral or materials, which includes all collateral or materials to be used
in electronic marketing efforts, or marketing efforts that are accessed by, or
offered through, a computer, a computer network or the Internet.     b.   Not
Included in the Blue Hornet Service Fee: Creative Services for any offline
collateral or materials, that is, collateral or materials that cannot be offered
electronically, or through a computer, a computer network, or the Internet. If a
Creative Service is not included in the Blue Hornet Service Fee, then each such
engagement and scope will be customized to meet specific client deliverables,
goals and requirements. Pricing will be based on a time and materials basis at
Symantec’s contracted per hour rate. Fixed price quotes are available.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

117



--------------------------------------------------------------------------------



 



EXHIBIT M
Sample Symantec Store Site and/or Partnership Initiation or Modification Form
Instructions: The Symantec Business Development Representative submitting this
Symantec Store Site and/or Partnership Form (the “Form” or also defined as the
“SIF”), must complete Part I (other than the approval section), all of Part II,
and Exhibit M-1 information, as well as attach required New Vendor Form and
Specifications as Exhibit M-1. Then submit the completed Form to Symantec’s
E-commerce Site Coordinator. The Symantec E-commerce Site Coordinator then signs
off in Part I, indicating all necessary information has been provided and
presents it to Digital River. Digital River completes the blanks in Part III and
signs this Form. This SIF becomes part of the Agreement. The Symantec E-commerce
Site Coordinator is responsible for tracking and delivering one (1) original,
fully executed copy of this Form to Symantec Legal Department, to be stamped as
accepted by the Legal Department, and filed as part of the Agreement. Any
capitalized terms used herein and not otherwise defined in this SIF shall have
the respective meanings set forth in the Second Amended and Restated Electronic
Reseller Agreement by and between Symantec and Digital River, dated April 1,
2006, as amended to-date (the “Agreement”).
PART I: Partner Information, Symantec Business Development Representative’s
Information and Symantec’s E-commerce Site Coordinator Approval.

1.   Partner Information:

Partner’s Corporate Name:                                         
Partner’s Contact Persons Names:                                         
Headquarters’ Address:                                         
Phone:                                                   Fax:              
                                    Email:                                         

2.   Name of Symantec Business Development Representative owning the Partner
relationship from outside of GOS:                                         

Title:                                         
Date Submitted:                                         
Contact Information:                                         

3.   Name of Symantec Store Manager managing the Partner
Relationship:                                         

4.   Symantec E-commerce Site Coordinator Approval ([*], or the Senior Group
Manager Online Partnerships, or higher, Global Online Sales) to sign form —
coordinating with [*], [*] (APAC) & [*] (LAM) for partnerships outside North
America):                                                              
                                                                      
                      

I hereby verify that all the necessary information has been provided on this
Form and all deviations from the standard approach have been discussed with and
approved by Digital River.
                                                                    
                                                                            
Signature of approval from Symantec E-commerce Site Coordinator
Name/ Title:                                         
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

118



--------------------------------------------------------------------------------



 



Date:                                         
Phone:                                                       Fax:        
                                           Email:                                         
PART II: Description of Promotion and Category of Partner Relationship. Please
explain the promotion below.

1.   Type of Promotion (check one):

             
 
  a.   o   Download Site Only (i.e., for hosting OEM or Limited Subscriptions
Builds)
 
           
 
  b.   o   New Generic Store (only Symantec Marks) with a separate Site
Identification (“SID”)
 
           
 
  c.   o   New Co-branded Store (Both Symantec and Partner Marks) with a
separate SID
 
           
 
  d.   o   API tracking to existing country store SID or Partner Store SID page
 
           
 
  e.   o   API tracking with a unique entry page to existing SID
 
           
 
  f.   o   OEM build revenue share tracking via SKU from Renewal Center (skip to
Question 13)
 
           
 
  g.   o   Intersite partnership with DR network (DR allows a link on the
Partner’s site, purchase takes place on Symantec site and DR handles payments to
third party)
 
           
 
  h.   o   New Reporting Site ID for use in tracking transactions on current
country stores.
 
           
 
  i.   o   CID tracking with a unique entry page to an existing store SID or to
a Partner Store SID page. Please note, this will require a unique SID for
reporting purposes if the partner does not already have a SID or if the revenue
share percentage differs from what is paid for other existing upsell business
with this account (this can be ecommerce SID or a reporting SID). For details on
how to submit your part CIDs for tracking, please contact your applicable GOS
representative.

2.   Type of Sales Transaction Involved (check one):

  a.   o Direct Sale by Symantec If checked, Digital River shall create, launch
and host the Site in return for the “per transaction or per download fee” to be
paid to Digital River, as indicated in Part III, item 2. Under a Direct Sale,
check here if boxed Symantec Product is required to be delivered under this
Direct Sale wherein Digital River shall be paid ERP o and explain under what
circumstances Digital River will provide boxed Symantec Product to the
Customer:                                              b.   o Standard resale
transaction under the terms of the Agreement with Digital River. In this
situation, Digital River pays Symantec ERP and sets the pricing on the Site.

3.   Site Specifications and Requirements. The Site is to be built in accordance
with the Specifications attached hereto as Exhibit M-1, which are hereby
incorporated by reference, with the look and feel indicated in the
Specifications and the Site shall meet all the requirements and functionality
indicated in the Specifications, as well as the following additional special
requirements and functionality not otherwise indicated in the attached
Specification:                                         

The attached Specifications, which were approved by the Partner
on:                                          (Date final approval from Partner
received).

4.   Go Live Date and Anticipated Time Period Site to be Active. The Site is
anticipated to be active by the Partner per the terms of the Front End Agreement
between Symantec and the Partner until:                                         
(date), which is subject to change by written notice to Digital River by
Symantec. The Go Live or Launch Date for Symantec, i.e. delivery of fully
functional, activated Site:                                         

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

119



--------------------------------------------------------------------------------



 



5.   Sales Promotion. Describe the sales promotion of the Partner and indicate
all additional requirements and special services required as part of the promo
and the Site, such as any instant rebates or electronic coupons:

  •   Does Symantec provide/pay for a [*] to Partner’s Customer purchase?:
o Yes o No (check one)     •   If Yes: Percentage [*] off MSRP:       %     •  
The Symantec Products on which the customer will receive a [*]:     •   Describe
any additional info specific to this promo:

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

120



--------------------------------------------------------------------------------



 



6. API Assignments (if using API tracking)

  a.   API2: (REQUIRED: Partner Name, no spaces, example: Barclays_Bank)
                         b.   API3: (OPTIONAL: Program or other identifier)
                         c.   API4: (OPTIONAL: Program or other identifier)
                         d.   API5: (OPTIONAL: Program or other identifier)
                    

7. SID(s) to direct API to (example: 24876, 27645, 37771):                     
8. Date URLs Needed to Go Live (this is provided by Symantec):
                    
Final URLs:                     
9. Allowed URLs (as designated by Partner as the URLs Where End User may be
directed from, such as the Partner’s homepage, coupons, email promos, etc):
                    
Does Partner require access to the Site be restricted to only End Users coming
from Allowed URLs:
o Yes o No
If yes, the Authentication Page requirements and verbiage are as follows:
                    
10. Telesales Promo (describe):                     
11. Email Campaign Promo:                     
12. Referring URL (short URL for print media, For example:
software.Symantec.com/partnername/cid#):
o Yes o No
13. Revenue Share: o Yes o No (check one)
If Yes, Digital River, shall, within twenty (20) days of the end of the calendar
quarter, pay an amount equal to the Revenue Share Percentage, indicated below,
of the Net Revenue received by Symantec resulting from the End Users of this
Symantec Partner, who click through hypertext links on the Site and complete the
purchase of the Symantec Products from the Site only and not from any other site
or method (the “Click-Through Sales”). “Net Revenue” shall mean the ERP ( i.e.
the purchase price paid by Digital River) for the Symantec Products sold through
the Site as a result of Click-Through Sales due to Symantec, less returns,
taxes, shipping and handling charges, and a flat [*] of ERP take into account
the End User rebate redemption.

  a.   Revenue Share Percentage:                     %     b.   Only pay Revenue
Share if the Net Revenue is over $2,000 for the particular quarter in question
(no carry over of prior quarter numbers in this calculation): o Yes o No (check
one)     c.   The Symantec Products that Partner will receive a Revenue Share
on:                          d.   How will DR deliver the payment?

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

121



--------------------------------------------------------------------------------



 



o ACH (direct deposit) (complete New Vendor Form)
o Wire Transfer (complete New Vendor Form)
o Live Check (goes to address on page 1)

  e.   New Vendor Form completed and attached?

o Yes o No

  f.   EMEA Partner Site?

o Yes o No (check one)
If “Yes” the following Net Revenue definition shall instead apply:
“Net Revenue” shall mean and be calculated on a quarterly basis as the purchase
price paid by the Reseller for subscription renewals of Software and for those
defined Symantec Products sold through the Renewal Center as a result of
Click-Through Sales, which is due to Symantec, less returns, Taxes, shipping and
handling charges. “Reseller” means a Symantec authorized agent or reseller, as
appointed solely by Symantec.
14. Reporting Requirements:

  a.   Report Due Date to Symantec: Per the Agreement, a penetration report is
due by the tenth (10th) day of each month for the prior month sales, as well as
a Partner report quarterly by the fifteenth (15th) day after the end of the
previous month, for Symantec’s review.     b.   Report Due Date to Partner: Per
the Agreement, twenty (20) days after end of calendar quarter along with a check
if applicable.     c.   All reports must be sent to Symantec first for review
and only after Symantec has signed off, will Digital River deliver the report to
the Partner at the designated reporting address on page one: If different
address is to be used, indicate here:                          d.   Additional
Reporting Requirements other than what is indicated in the Agreement. Explain
the exact components that differ from the terms of the Agreement, if any, and
also provide example:                     

15. Effective Date for Partner Agreement:                      (date)
16. Retention Business under the Symantec Renewal Center. Symantec hereby agrees
to send traffic from the Symantec Renewal Center for the following jurisdiction
to Digital River:                     .
—————————————————————————————————————
To be effective, this must be signed by the Vice President, Global Consumer and
SMB Sales
Date:                     
Phone:                          Fax:                          Email:         
            
17. Emerging Market — Requires VP Global Online Sales Signature: o Yes o No
     a. If yes, applicable [*]at which Digital River can purchase the Symantec
Product:                      for           sales utilizing the following
Emerging Market payment method(s):                     .
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

122



--------------------------------------------------------------------------------



 



     b. If yes, applicable [*] at which Digital River can purchase the Symantec
Product:                      for           sales utilizing the following
Emerging Market shipping method(s):                  .
     c. If yes, applicable [*] at which Digital River can purchase the Symantec
Product for           sales from the Emerging Market Store:
                    .
PART III: This Part is to be completed by Digital River and signed and returned
to the Symantec E-commerce Site Coordinator.

1.   Basic Site Information. The Site has been set up with the following Site
address, with the following URLs:

  a.   Site Address:                          b.   URLs:     c.   URL 1:
                         d.   URL 2:                          e.   URL 3:
                         f.   URL 4:                          g.   URL 5:
                         h.   Referring (short) URL:                          i.
  Date URL(s) were sent or will be sent to Symantec:                          j.
  If so required, verification that only the Allowed URLs have access:
o Yes o No (check one)

2.   Direct Sale Per Transaction Fee: If Part II, Item 2.a is checked, Digital
River hereby agrees to a total fee per transaction as indicated for the Site if
this Site is a “direct sale” from Symantec to the Partner or Partner’s End Users
and not a traditional resale transaction:                     

3.   Signing and Returning the Form: Instructions to Digital River: Please
return an original signed copy of completed Site Initiation Form to the Symantec
Site Coordinator via facsimile and mail one copy with original signature within
one week of receiving this request.

I hereby confirm and acknowledge the terms set forth in this Form or SIF for
this particular Site and will proceed subject to, and in accordance with, the
terms and conditions of this SIF and the terms of the Agreement, to which this
Form is incorporated by reference.
————————————————————————
Signature of Authorized person at Digital River.
Name/ Title:                     
Date:                     
Phone:                          Fax:                          Email:       
             

4.   For Future Use, Upon Completion of Site/Promo. When the promo is completed
and the Site is taken down with only a redirect message being launched, Digital
River will complete the following on its copy of the fully signed Form and
provide the completed Form to The Symantec E-commerce Site Coordinator no less
than three (3) days prior to expiration of the Promo:

  a.   Partner Name:                          b.   Effective Date of Form under
which this Site is initiated:                      (date)     c.   The actual
Promo has completed and no further sales activity is possible as of:
                     (date)     d.   The Site will be completely disabled and a
redirect message will be launched as of:                      (date); and shall
continue

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

123



--------------------------------------------------------------------------------



 



until:                      (date)
————————————————————————
Signature of Authorized person at Digital River.
Name/ Title:                     
Date:                     
Phone:                          Fax:                          Email:         
           
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

124



--------------------------------------------------------------------------------



 



Exhibit M-1
     The attached Specifications apply to the Partner Site (name of Partner and
date of Form) ______ and shall become part of the Agreement, and are
incorporated herein by reference.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

125



--------------------------------------------------------------------------------



 



EXHIBIT N
Site Testing Standards And Criteria
The Site shall be tested to ensure it is in complete compliance with all the
requirements set forth in the Agreement, the SIF, and the Specifications, in
accordance with the following standards and requirements (hereafter referred to
as “QA”), which standards and requirements may be amended, from time to time,
upon mutual agreement by the parties.
1. The Site design and functionality shall be fully tested in QA by Digital
River before its own final testing and provided then to Symantec to review and
provide feedback on prior to completion of the QA process. All feedback provided
by Symantec and the Partner, through Symantec, shall be implemented.
2. The Site and all aspects of any promotion shall then be tested by Digital
River to ensure it is in full compliance in terms of design, look and feel and
functionality with the relevant final Specifications and the terms and
descriptions set forth in the SIF.
3. After QA has been signed off by Digital River and Symantec in steps one and
two, then secured access to the Site shall be provided to Symantec, and only as
indicated by Symantec, to the Partner, for testing by Symantec and the Partner.
This access shall be pursuant to a URL to the server of Digital River, known as
the QA server. No one other than Symantec and the Partner shall be able to
access the Site at this point in time.
4. Digital River shall also provide testing access to the Site to both Symantec,
and the Partner pursuant to Symantec’s instructions, via any promotional process
as a test run, such as an e-mail address, coupon or other testing harness that
provides authorization access to the secure Site.
5. Digital River agrees that no less than ten (10) business days shall be
allowed for the participation of Symantec and the Partner in the above outlined
QA process for the purposes of allowing Symantec and the Partner to test the
Site, as indicated above, and to allow at least three (3) business days for
Digital River to make any final changes, Corrections and again QA to the Site
prior to the Launch Date.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

126



--------------------------------------------------------------------------------



 



EXHIBIT O
Shipping and Handling Table
Notwithstanding anything to the contrary in this Exhibit, or in the Agreement,
[*] control of how the Symantec Products are shipped, including the carrier used
and the freight account charged. In addition, within thirty days after the
signing of this Agreement, Symantec will provide Digital River with a master
shipping list for use in determining carriers, recommended delivery priorities
(ie.; next day, two, air, ground, etc.), and Symantec freight account numbers
(the “Master Shipping List”). To minimize shipping costs as much as possible for
all Symantec products, Digital River will use best efforts to ship in accordance
with the Master Shipping List. Symantec will maintain the Master Shipping List
and has the option to revise, or update, the list no more than on a quarterly
basis. Notification to Digital River of revisions, or updates, to the Master
Shipping List will be controlled by date.
Weight: 1-5 pounds.

          UPS Ground   Lower 48 Weight LB   New 2005 Rate
1
  $ 7.65  
2
  $ 8.25  
3
  $ 8.85  
4
  $ 9.10  
5
  $ 9.35  

          USPS PRIORITY MAIL   Lower 48 Weight LB   New 2005 Rate
1
  $ 6.95  
2
  $ 7.95  
3
  $ 9.95  
4
  $ 11.75  
5
  $ 11.95  

          USPS PRIORITY MAIL   Alaska & Hawaii Weight LB   New 2005 Rate
1
  $ 6.95  
2
  $ 8.45  
3
  $ 11.25  
4
  $ 13.10  
5
  $ 14.95  

          Purolator (Canada Only) Weight LB   New 2005 Rate
1
  $ 16.10  
2
  $ 16.50  
3
  $ 18.50  
4
  $ 20.50  
5
  $ 22.50  

          UPS 2nd Day   Lower 48 Weight LB   New 2005 Rate
1
  $ 12.45  
2
  $ 13.50  
3
  $ 14.70  
4
  $ 15.95  
5
  $ 17.30  

          UPS 2nd Day   Alaska & Hawaii Weight LB   New 2005 Rate
1
  $ 17.65  
2
  $ 19.20  
3
  $ 20.65  
4
  $ 22.10  
5
  $ 23.85  

          UPS 2nd Day   Puerto Rico Weight LB   New 2005 Rate
1
  $ 17.95  
2
  $ 19.55  
3
  $ 21.00  
4
  $ 22.55  
5
  $ 24.35  

          UPS OVERNIGHT   Lower 48 Weight LB   New 2005 Rate
1
  $ 15.10  
2
  $ 16.10  
3
  $ 18.05  
4
  $ 18.95  
5
  $ 19.95  

          UPS OVERNIGHT   Alaska & Hawaii Weight LB   New 2005 Rate
1
  $ 23.20  
2
  $ 25.45  
3
  $ 27.60  
4
  $ 29.70  
5
  $ 31.65  

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

127



--------------------------------------------------------------------------------



 



          UPS INTERNATIONAL   CANADA Weight LB   New 2005 Rate
1
  $ 21.95  
2
  $ 22.95  
3
  $ 23.65  
4
  $ 23.65  
5
  $ 23.65  

          UPS INTERNATIONAL   S. AMERICA Weight LB   New 2005 Rate
1
    32.95  
2
    33.95  
3
    37.45  
4
    38.95  
5
    39.95  

          UPS INTERNATIONAL   EUROPE Weight LB   New 2005 Rate
1
  $ 33.95  
2
  $ 36.35  
3
  $ 38.95  
4
  $ 39.95  
5
  $ 40.95  

          UPS INTERNATIONAL   MIDDLE EAST Weight LB   New 2005 Rate
1
  $ 37.45  
2
  $ 39.45  
3
  $ 42.95  
4
  $ 44.95  
5
  $ 46.95  

          UPS INTERNATIONAL   JAPAN & ASIA Weight LB   New 2005 Rate
1
  $ 30.50  
2
  $ 30.95  
3
  $ 31.45  
4
  $ 32.50  
5
  $ 36.95  

          UPS INTERNATIONAL   AFRICA Weight LB   New 2005 Rate
1
  $ 47.95  
2
  $ 57.95  
3
  $ 64.95  
4
  $ 72.45  
5
  $ 81.95  

          UPS INTERNATIONAL   MEXICO Weight LB   New 2005 Rate
1
  $ 24.95  
2
  $ 26.95  
3
  $ 29.95  
4
  $ 30.95  
5
  $ 31.95  

          UPS INTERNATIONAL   CARIBBEAN Weight LB   New 2005 Rate
1
  $ 32.95  
2
  $ 33.45  
3
  $ 33.95  
4
  $ 34.95  
5
  $ 37.45  

          UPS INTERNATIONAL   PUERTO RICO Weight LB   New 2005 Rate
1
  $ 26.95  
2
  $ 28.95  
3
  $ 31.95  
4
  $ 32.95  
5
  $ 33.95  

          UPS INTERNATIONAL   AUST — NZ Weight LB   New 2005 Rate
1
  $ 32.95  
2
  $ 33.25  
3
  $ 33.45  
4
  $ 33.95  
5
  $ 34.95  

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

128



--------------------------------------------------------------------------------



 



Weight: 6 pounds and higher.
UPS GROUND

          Weight LB   DOMESTIC
6
  $ 8.95  
7
  $ 9.95  
8
  $ 10.45  
9
  $ 10.75  
10
  $ 10.95  
15
  $ 12.25  
20
  $ 13.95  
25
  $ 15.75  
30
  $ 20.45  
50
  $ 24.95  
70
  $ 28.95  
90
  $ 53.95  
110
  $ 63.95  
130
  $ 72.95  
150
  $ 81.95  

Purolator (Canada Only)

          Weight LB   PRICE
6
  $ 21.95  
7
  $ 22.95  
8
  $ 23.95  
9
  $ 24.95  
10
  $ 25.95  
15
  $ 36.95  
20
  $ 40.95  
25
  $ 41.95  
30
  $ 42.95  
50
  $ 92.95  
70
  $ 132.95  
90
  $ 165.95  
110
  $ 199.95  
130
  $ 232.95  
150
  $ 267.95  

USPS PRIORITY MAIL

                  Weight LB   Lower 48 States   A & H
6
  $ 15.45     $ 17.95  
7
  $ 16.45     $ 19.95  
8
  $ 16.95     $ 21.95  
9
  $ 17.45     $ 22.45  
10
  $ 19.95     $ 22.95  
15
  $ 26.95     $ 36.95  
20
  $ 33.95     $ 46.95  
25
  $ 40.95     $ 49.95  
30
  $ 42.95     $ 52.95  
50
  $ 76.95     $ 109.95  
70
  $ 103.95     $ 150.95  
90
  $ 134.95     $ 195.95  
110
  $ 162.95     $ 237.95  
130
  $ 189.95     $ 279.95  
150
  $ 219.95     $ 322.95  

FEDEX

                                                                               
                  Weight LB   Domestic   A & H   Canada   S. America   Europe  
Middle East   Japan & Asia   Africa   Mexico   Caribbean   Puerto Rico   AUST —
NZ
1
  $ 13.95     $ 19.85     $ 19.95     $ 26.95     $ 30.95     $ 35.95     $
25.95     $ 45.95     $ 19.45     $ 19.45     $ 19.45     $ 25.95  
2
  $ 14.95     $ 21.45     $ 20.95     $ 31.95     $ 34.95     $ 43.95     $
26.95     $ 52.95     $ 22.95     $ 22.95     $ 22.95     $ 26.95  
3
  $ 16.95     $ 22.85     $ 22.95     $ 36.95     $ 38.95     $ 49.95     $
30.95     $ 58.95     $ 26.45     $ 26.45     $ 26.45     $ 29.95  
4
  $ 17.95     $ 25.45     $ 24.95     $ 42.95     $ 43.95     $ 54.95     $
32.50     $ 69.95     $ 29.95     $ 29.95     $ 29.95     $ 33.95  
5
  $ 18.95     $ 25.95     $ 25.95     $ 46.95     $ 45.95     $ 60.95     $
36.95     $ 70.95     $ 33.45     $ 33.45     $ 33.45     $ 34.95  

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

129



--------------------------------------------------------------------------------



 



                                                                               
                  Weight LB   Domestic   A & H   Canada   S. America   Europe  
Middle East   Japan & Asia   Africa   Mexico   Caribbean   Puerto Rico   AUST —
NZ
6
  $ 20.45     $ 29.95     $ 27.95     $ 58.95     $ 46.95     $ 62.95     $
43.95     $ 82.95     $ 36.95     $ 36.95     $ 36.95     $ 41.95  
7
  $ 21.95     $ 30.45     $ 28.45     $ 59.95     $ 47.95     $ 66.95     $
45.95     $ 88.95     $ 40.45     $ 40.45     $ 40.45     $ 42.95  
8
  $ 22.95     $ 30.95     $ 28.95     $ 60.95     $ 50.45     $ 70.95     $
47.95     $ 89.95     $ 43.95     $ 43.95     $ 43.95     $ 44.95  
9
  $ 24.45     $ 31.45     $ 29.45     $ 61.45     $ 54.95     $ 74.95     $
50.45     $ 90.95     $ 47.45     $ 47.45     $ 47.45     $ 45.45  
10
  $ 25.95     $ 31.95     $ 29.95     $ 61.95     $ 56.95     $ 78.95     $
50.95     $ 91.95     $ 47.95     $ 49.45     $ 43.95     $ 45.95  
15
  $ 30.95     $ 46.95     $ 43.95     $ 120.95     $ 65.95     $ 82.95     $
62.95     $ 140.95     $ 60.45     $ 61.45     $ 54.45     $ 80.95  
20
  $ 34.95     $ 48.95     $ 46.95     $ 123.95     $ 89.95     $ 136.95     $
93.95     $ 170.95     $ 83.45     $ 83.45     $ 61.95     $ 87.95  
25
  $ 38.95     $ 50.95     $ 47.95     $ 124.95     $ 90.95     $ 154.95     $
98.45     $ 172.95     $ 86.95     $ 86.95     $ 68.45     $ 88.45  
30
  $ 43.55     $ 51.95     $ 48.95     $ 125.95     $ 92.95     $ 174.95     $
98.95     $ 174.95     $ 88.95     $ 88.95     $ 74.95     $ 88.95  
50
  $ 61.95     $ 103.95     $ 117.95     $ 365.95     $ 192.95     $ 240.95     $
184.95     $ 378.45     $ 129.45     $ 199.45     $ 107.95     $ 241.95  
70
  $ 81.95     $ 143.95     $ 141.95     $ 468.95     $ 252.45     $ 319.95     $
241.95     $ 488.95     $ 155.95     $ 258.95     $ 149.95     $ 319.95  
90
  $ 106.25     $ 186.95     $ 164.95     $ 556.95     $ 311.95     $ 398.45    
$ 298.95     $ 603.95     $ 176.95     $ 313.45     $ 192.95     $ 398.95  
110
  $ 127.45     $ 228.95     $ 193.95     $ 632.95     $ 375.45     $ 476.95    
$ 359.95     $ 725.45     $ 204.95     $ 372.95     $ 235.95     $ 476.95  
130
  $ 149.95     $ 268.95     $ 228.95     $ 714.95     $ 441.95     $ 555.95    
$ 423.95     $ 854.95     $ 240.95     $ 437.95     $ 277.45     $ 555.95  
150
  $ 172.95     $ 308.95     $ 263.45     $ 799.95     $ 506.45     $ 635.45    
$ 484.95     $ 983.95     $ 276.95     $ 502.95     $ 319.95     $ 635.95  

Latin America
See table below
Shipping Locations for Packaged Symantec Products Purchased through the Puerto
Rico and the Caribbean Sub-site
Anegada (British virgin Islands)
Anguilla
Antigua and Barbuda
Aruba
Bahamas
Barbados
Belize
Bermuda
Bonaire
Bonaire (Netherlands Antilles)
Cayman Islands
Curacao
Curacao (Netherlands Antilles)
Dominica
Dominican Republic
French Guiana
Shipping Locations for Packaged Symantec Products Purchased through the Puerto
Rico and the Caribbean Sub-site (Continued)
Grenada
Guadeloupe
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

130



--------------------------------------------------------------------------------



 



Guyana
Haiti
Jamaica
Martinique
Montserrat
Puerto Rico
Saba (Netherlands Antilles)
Saint Eustatius (Netherlands Antilles)
St. Croix (US Virgin Islands)
St. John (US Virgin Islands)
St. Kitts and Nevis
St. Lucia
St. Maarten (Netherlands Antilles)
St. Martin
St. Thomas (US Virgin Islands)
St. Vincent and the Grenadines
Suriname
Tortola (British Virgin Islands)
Trinidad and Tobago
Turks & Caicos Islands
Virgin Gorda (British Virgin Islands)
St. Christopher
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

131



--------------------------------------------------------------------------------



 



EXHIBIT P
Product
Text of message to be provided to Customers prior to downloading Try/Buy
Symantec Products:
“Please fill out all fields below, and press submit. Our server will then send
you a confirmation email to verify your email address. Download instructions
will be contained in this email.
First Name:
Last Name:
Country:
Email:
Please note: By confirming your email address and downloading this file, you are
signing up to receive periodic follow up emails from us. Any emails we send you
will contain unsubscribe information, and you may opt-out of future emails at
any time.”
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

132



--------------------------------------------------------------------------------



 



EXHIBIT Q
URL Structure Requirements

1.   In order for Symantec to effectively use the Fireclick Technology, as well
as certain search engine optimization services, it is necessary for Symantec
URLs to follow the below requirements. As a result, Digital River will ensure
that all Symantec URLS meet the below requirements.   2.   Examples of Symantec
STORE URLs that are unacceptable:       [*]       [*]   3.   Examples of STORE
URLs, outside of Symantec, that are acceptable:
http://www.macromedia.com/cfusion/store/index.cfm?store=OLS-US      
http://www.macromedia.com/cfusion/store/index.cfm?store=OLS-
US#view=ols_prod&loc=en_us&store=OLS-
US&category=/Software/Development/StandAlones/Captivate&distributionMethod=FULL
  4.   Examples of Symantec CORP URLs that are acceptable:
http://www.symantec.com/small_business/products/detail/requirements.jsp?cat_id=1030&prod_id=6001
  5.   As a general matter, after “.com” Symantec requires consistent and clean
variables. The below are provided solely as examples — and do not cover all
possible variables that Symantec does not want included in its URL structures.
If in doubt regarding whether or not a particular variable is acceptable,
Digital River will confirm with either of the Primary Contacts listed in
Exhibit X prior to the inclusion of such a variable.       Sat 1
Sat 2
V2
Ec_Main_Entry
SP=10007
V5=31033611
&S1=
&S2=
&S3=
&S4=
&S5=
&V2=
&V3=
&V4=
&DSP=
0&CUR=840
&PGRP=0
&CACHE_ID=0

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

133



--------------------------------------------------------------------------------



 



EXHIBIT R
Symantec Products and List Prices
The Symantec Products consist of Consumer Symantec Products, attached hereto as
Exhibit R-1, Enterprise Symantec Products and attached hereto as Exhibit R-2.
The scope of this Agreement covers operations of the worldwide stores, with
exception of Japan and other yet to be determined emerging markets, for the sale
of new products, upgrades of existing products and renewals of 2006 and later
products.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

134



--------------------------------------------------------------------------------



 



Exhibit S
Customer Support Services
For so long as Digital River is responsible for Customer Service within a
particular region, this Exhibit S shall govern Digital River’s Customer Support
Services within that region.
1. Customer Support Services. English language Customer support services to
Customers through a toll-free telephone number in North America on a 24 X 7 X
365 basis, and by email in the following languages: French, German, Italian,
Swedish, Spanish, English, Portuguese, Dutch, and French Canadian. With respect
to the Customer support services to be provided by Digital River hereunder,
Digital River shall meet the metrics and staffing requirements set forth on
Exhibit B hereto. In the event Symantec desires to change the support services
that Digital River is to provide hereunder, the Parties shall mutually agree to
any such changes. Specific Customer support services to be provided by Digital
River are set forth below:

  a.   Answer inquiries regarding order transactions and status by e-mail and/or
telephone.     b.   Answer End Users’ e-mail inquiries.     c.   Respond to
failed credit card transactions inquiries.     d.   Process Internet and
telephone orders with all payment options listed in Exhibit E     e.   Respond
to failed download inquiries.     f.   Respond to order disputes and billing
questions.     g.   Answer pricing questions.     h.   Resolve authentication
problem inquiries.     i.   Respond to subscribe and unsubscribe requests from
Customers regarding broadcast e-mail messages on product upgrades and updates,
online technical notes, and newsletters and promotions that are sent by Digital
River.     j.   Respond to return and refund credit requests in accordance with
the policy set forth in the applicable Symantec Product EULA.     k.   Include
Symantec in Digital River’s Chat Support beta program (or the equivalent thereof
in the event of a name change) at no additional cost to Symantec.

2. Online Support. Digital River will also provide the following online support:
     a. To End Users. Digital River shall (x) permit End Users to subscribe and
unsubscribe from physical and electronic communications in a real-time,
web-based interface and (y) provide End Users the ability to review their order
status online on a real-time basis for electronic orders, and within 90 minutes
during normal business hours for other orders.
     b. To Symantec. Digital River shall provide Symantec with secure online
access to Digital River’s order information on a worldwide, 24 X 7 X 365 basis.
Such order information shall include but not be limited to
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

135



--------------------------------------------------------------------------------



 



identification of the product(s) ordered and shipping information.
3. Maximum Customer Service Expense. As provided in this subsection, Symantec
shall reimburse Digital River to the extent its total Customer Service Expense
in a given month exceeds [*] percent ([*] %) of Net Sales for such month, as
calculated on a monthly basis and average for the quarter. “Net Sales,” for
purposes of this subsection, shall mean Digital River’s actual gross receipts
from distribution of the Symantec Products in the Territory, less returns and
related tax and shipping costs. Digital River’s “Customer Service Expense” for a
given month shall be calculated as: (i) Digital River’s Internal Customer
Service Costs, plus (ii) the actual charges from third party providers used by
Digital River to meet its Customer service obligations under this Agreement,
provided that Symantec has previously approved in writing the arrangements
(including rates charged) made between Digital River and any such third party
provider, plus (iii) the actual cost to Digital River for use by Symantec
Product Customers of the toll free and toll share telephone numbers for Customer
support, if applicable, less (iv) the portion of the total Customer Service
Expense relating to downtime of the Storefront, latency or intermittent order
processing issues on the Storefront less returns, or corruption of Try/Buy or
ESD products (calculated by adding the Internal Customer Service Costs and
actual third party provider charges for all calls and emails received relating
to those types of issues). “Internal Customer Service Costs” shall be the sum of
the following amounts: (i) [*] per minute for each Customer service phone call
received in Digital River’s North America Customer service center (currently in
Eden Prairie, Minnesota), (ii) [*] per e-mail support request received and
answered in Digital River’s North America Customer service center and (iii) [*]
per email support request received and answered in Customer support sites
outside of the United States, or [*] total for all such email supports requests
answered, whichever amount is greater. No later than the tenth day of each
month, Digital River will invoice Symantec for any amounts that may be due
hereunder as set forth in Section G(4) hereof, and will concurrently provide
Symantec with detailed reporting indicating the calculation of the Customer
Support Expense. In the event of any disputes relating to the amounts owed by
Symantec to Digital River hereunder, the Parties will mutually resolve such
disputes.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

136



--------------------------------------------------------------------------------



 



EXHIBIT T
Purchase Order Format
(APPLICATION FORM) [c12660c1266002.gif]
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

137



--------------------------------------------------------------------------------



 



Exhibit U
List of SubSites
Sites to be shut down:
Inactive Sites—Partnerships team to work with DR to close down

     
Dealer
  Affiliates / Partner
27940
  Symantec Brightmail
34175
  Symantec Bell South
41168
  Symantec Telewest
41187
  Symantec BTOW for Business
41188
  Symantec BTOW for Consumers
42665
  Symantec NEC
43365
  Symantec Tiscali UK
46205
  Symantec Tiscali Germany
46206
  Symantec Tiscali France
46207
  Symantec Tiscali Italy
46208
  Symantec Chello
49887
  Symantec Cojeco
49951
  Symantec Cojeco French
49995
  Symantec Netbank
49996
  Symantec MSN Germany
49992
  Symantec Tiscali Belgium Nederland (NL)
49993
  Symantec Tiscali Belgium French (FR)
53297
  Symantec CMIT
49929
  Symantec Westpak???
49930
  Symantec HSBC
tbd
  Symantec Westpak (Pacific)
tbd
  Symantec HSBC (Pacific)
49936
  Symantec EPPP 10%
49937
  Symantec EPPP 20%
49938
  Symantec EPPP 30%
49939
  Symantec EPPP 40%
49941
  Symantec PartnerNet
 
   
 
  OEMs
49946
  Symantec Snap
49947
  Symantec Evesham
49948
  Symantec Watford
49947
  Symantec Evesham
49948
  Symantec Watford

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

138



--------------------------------------------------------------------------------



 



Active Sites
Download Sites:

  •   Yahoo! NIS 30-day in U.S.     •   Yahoo NIS 60-day in FR     •   Yahoo NIS
60-day in GE     •   Yahoo NIS 60-day in IT     •   Yahoo NIS 60-day in SL     •
  Adobe NIS 60-day in U.S.     •   Adobe NIS 60-day in FR     •   Adobe NIS
60-day in GE     •   Adobe NIS 60-day in JPN (hosted by SBT)     •   Accoona NIS
60-day in U.S.     •   Fidelity NIS 90-day in U.S.     •   TD Bank NIS, NAV, NPF
In EN and FR     •   E*trade NIS 60-day in U.S.     •   Telstra NIS 60-day only
APAC     •   Google NAV 05 special edition in 12 languages     •   Wayport

Additional Partner Pages

  •   La Caixa     •   Nokia     •   Generic SMB Renewal Site

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.        

139



--------------------------------------------------------------------------------



 



      Affiliate/Partner Sites

26492
  Symantec Yahoo
49949
  Symantec TD Bank
49265
  Symantec Earthlink
49953
  Symantec Fidelity
49931
  Symantec OCSP 10%
49932
  Symantec OCSP 20%
49933
  Symantec OCSP 30%
49934
  Symantec OCSP 40%
49935
  Symantec SBC (used to be Partner Net)
 
   
OEM Sites
   
37771
  Symantec Generic
38512
  Symantec HP Mobile
38612
  Symantec Compaq
38613
  Symantec Gateway
38614
  Symantec Sony
38674
  Symantec Micron
38872
  Symantec Dell
40586
  Symantec HP CPC
43485
  Symantec eMachines
43486
  Symantec Intel
47925
  Symantec Scientific Atlantic
48146
  Symantec Lynksys
48405
  Symantec Sony Europe UK
48406
  Symantec Sony Europe Germany
48407
  Symantec Sony Europe France
48408
  Symantec Sony Europe Italy
49950
  Symantec Toshiba America Info Systems
49952
  Symantec HP BPC
49950
  Symantec Toshiba America Info Systems
49952
  Symantec HP BPC

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

140



--------------------------------------------------------------------------------



 



Host Metro

     
50905
  Symantec Metropolis — Consumer Products (including multi-user packs)
50906
  Symantec Metropolis — VLP-Media Media Packs, License products, and Maintenance
for License products
50907
  Symantec Metropolis — Maintenance for Multi User Packs (for small biz)
 
    Host Legacy
6715
  Symantec Corp
35335
  Symantec VLP and Media Packs Retail
27687
  Symantec Maintenance Products
 
    Dealer Metro
49997
  Symantec Metropolis — Home/Home Office
49998
  Symantec Metropolis — Small Biz
49999
  Symantec Metropolis — Enterprise
51185
  Symantec Metropolis — Government — Enterprise
51186
  Symantec Metropolis — Government — Small Business

      Dealer   North America
27674
  Symantec US
27677
  Symantec Canada — English
27678
  Symantec Canada — Francais
42305
  Symantec Call Center
69059
  Symantec Free Trial Program

      Dealer   EMEA
27679
  Symantec Deutschland
27680
  Symantec Nordic
27681
  Symantec France
27682
  Symantec Italia
27683
  Symantec Nederland
27684
  Symantec Euro
27685
  Symantec UK
27686
  Symantec Middle East
41185
  Symantec Espana
49465
  Symantec Norway
49466
  Symantec Sweden
49467
  Symantec Denmark
49468
  Symantec Finland

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

141



--------------------------------------------------------------------------------



 



      Dealer   APAC
27688
  Symantec Asia Pacific (English)
symantkr
  Symantec Korea (Pacific)
symanhk
  Symantec Hong Kong (Pacific)
symantw
  Symantec Tawain (Pacific)
72709
  Symantec South Asia
symantch
  Symantec China

      Dealer   LAM
27675
  Symantec America Latina
27676
  Symantec Brasil
41186
  Symantec Puerto Rico
49970
  Symantec Puerto Rico HHO
49971
  Symantec Puerto Rico SMB
49972
  Symantec Puerto Rico ENT

      Dealer   Affiliates / Partner
26492
  Symantec Yahoo
27940
  Symantec Brightmail
34175
  Symantec Bell South
41168
  Symantec Telewest
41187
  Symantec BTOW for Business
41188
  Symantec BTOW for Consumers
42665
  Symantec NEC
43365
  Symantec Tiscali UK
46205
  Symantec Tiscali Germany
46206
  Symantec Tiscali France
46207
  Symantec Tiscali Italy
46208
  Symantec Chello
49887
  Symantec Cojeco
49951
  Symantec Cojeco French
49949
  Symantec TD Bank
49995
  Symantec Netbank
49996
  Symantec MSN Germany
49992
  Symantec Tiscali Belgium Nederland (NL)
49993
  Symantec Tiscali Belgium French (FR)
53297
  Symantec CMIT
49265
  Symantec Earthlink
49953
  Symantec Fidelity
49929
  Symantec Westpak
49930
  Symantec HSBC
tbd
  Symantec Westpak (Pacific)
tbd
  Symantec HSBC (Pacific)
49931
  Symantec OCSP 10%

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

142



--------------------------------------------------------------------------------



 



      Dealer   Affiliates / Partner
49932
  Symantec OCSP 20%
49933
  Symantec OCSP 30%
49934
  Symantec OCSP 40%
49935
  Symantec SBC (used to be Partner Net)
49936
  Symantec EPPP 10%
49937
  Symantec EPPP 20%
49938
  Symantec EPPP 30%
49939
  Symantec EPPP 40%
49941
  Symantec PartnerNet

      Dealer   Subscriptions
40405
  Symantec English Subscriptions
40406
  Symantec German Subscriptions
40407
  Symantec French Subscriptions
40408
  Symantec Italian Subscriptions
40409
  Symantec Nederlands Subscriptions
49886
  Symantec Chile Subs

      Dealer   OEMs
37771
  Symantec Generic
38512
  Symantec HP Mobile
38612
  Symantec Compaq
38613
  Symantec Gateway
38614
  Symantec Sony
38674
  Symantec Micro
38872
  Symantec Dell
40586
  Symantec HP CPC
43485
  Symantec eMachines
43486
  Symantec Intel
47925
  Symantec Scientific Atlantic
48146
  Symantec Lynksys
48405
  Symantec Sony Europe UK
48406
  Symantec Sony Europe Germany
48407
  Symantec Sony Europe France
48408
  Symantec Sony Europe Italy
49946
  Symantec Snap
49947
  Symantec Evesham
49948
  Symantec Watford
49950
  Symantec Toshiba America Info Systems
49952
  Symantec HP BPC

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

143



--------------------------------------------------------------------------------



 



      Dealer   I-Store
48125
  Symantec I-Store
49925
  Symantec Germany i-Store
49926
  Symantec Italy i-Store
49927
  Symantec France i-Store
49928
  Symantec Nederland I-Store
57578
  Symantec iStore Enterprise Admin Products
49992
  Symantec iStore SMB
49993
  Symantec iStore ENT
49942
  ? — Amy istore copy 9/27/05
49943
  ? — Amy istore copy 9/27/05

Atlantic Pacific SID Nitro Mapping SIDs

     
49990
  49990 Symantec Hong Kong English <Nitro Mapping SID>

Additional Sites not mentioned above:

  •   50727 Metro Shared Shopping Cart (this site is used for reporting purposes
only, sales from 49997-49999 funnel into this site after nightly processing)    
•   69559 Metropolis — Small Biz iStore     •   symanlam Puerto Rico (these are
the new Pacific LAM sites that are scheduled to launch shortly)     •   symanbr
Brasil

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

144



--------------------------------------------------------------------------------



 



Exhibit V
Destruction of Obsolete or Defective Product
Digital River Destruction Process:

1.   Schedule. Digital River will destroy obsolete and/or defective product a
minimum of twice a year.   2.   Notification. The Symantec GOS Operations
Specialist will notify Digital River’s warehouse which products need to be
removed from the warehouse.

  a.   The Symantec GOS Operations Specialist will review the most current stock
status report and highlight which products are discontinued and need to be
destroyed.     b.   Once the destruction list has been completed — the Symantec
GOS Operations Specialist will send the list to the Symantec Regional Storefront
Managers for their approval.     c.   Once the Symantec Regional Storefront
Managers have approved, the Symantec GOS Operations Specialist will send Digital
River the finalized list of Symantec products to be destroyed.

3.   Preparation. Digital River will prepare the discontinued products for
destruction.

  a.   Digital River’s warehouse will comply with the destruction list sent by
the Symantec GOS Operations Specialist and pallet all obsolete, damaged and
discontinued products.     b.   Digital River will add any damaged products to
the destruction list and send the list back to the Symantec GOS Operations
Specialist for review and approval.

4.   Final Approval. Symantec Regional Storefront Managers and the Symantec GOS
Operation Specialist must approve Digital River’s updated destruction list
before the subject products can be removed from the warehouse and destroyed.  
5.   Deadline. Digital River has thirty days from the final approval date to
remove and destroy the products.   6.   Subcontracting. Digital River may
subcontract the actual destruction of the product so long as: (i) Digital River
subcontracts to a pre-approved Symantec Destruction Provider; (ii) Digital River
represents and warrants that the subcontractor’s performance hereunder will
comply with all terms and conditions of this Exhibit and the Agreement, as
applicable; (iii) Digital River will be fully responsible for the performance of
the subcontractor under the terms of this Exhibit and the Agreement and shall
remedy any noncompliance thereunder; and (iv) any failure regarding an
obligation under this Exhibit or the Agreement belonging to Subcontractor will
be considered Digital River’s failure under the Exhibit or the Agreement.

  a.   The subcontractor will provide Digital River with a certificate of
destruction.     b.   This certificate will then be sent to the OSG RMA team.

7.   Certifications. See the Attachment 1 to this Exhibit V for the certificates
that Digital River will need to provide to the Symantec OSG RMA team after it
has gathered all products that need to be destroyed.

Digital River — One off destruction process
Occasionally Digital River will need to destroy one product at a time. When this
occurs Digital River will complete the form found on Attachment 2. This form
will be sent to the GOS Operation Specialist. During this process Digital River
will destroy the product on site.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

145



--------------------------------------------------------------------------------



 



Attachment 1
Field Destruction Certificate
By signing below, Digital River agrees that they have taken the necessary steps
to delete and destroy the obsolete Symantec Products described in the table
below in full compliance with the required process outlined in the Agreement and
Exhibit.
Digital River warrants and represents that the final quantities of product that
were destroyed by title are as follows:

                          Product Name   Version Number     Total Quantity
Destroyed     Date Destroyed  
 
                       
 
                       
 
                       
 
                       
 
                       

Digital River certifies that the person signing below is a duly authorized
signatory with full authority.
Digital River Contact Information

         
 
       
Name:
       
 
       
Title:
                 
Date:
                 
Signature:
       

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

146



--------------------------------------------------------------------------------



 



Attachment 2
Certification of Software Destruction
By signing below, the Digital River agrees that they have taken the necessary
steps to delete and destroy the obsolete software described in the table below
in full compliance with the required process outlined in the Agreement and
Exhibit V.
Digital River warrants and represents that the final quantities of product that
were destroyed by title are as follows:
Digital River certifies that the person signing below is a duly authorized
signatory with full authority.

                          Date Received   Product Name/Version #     Qty    
Reason  
 
                       
 
                       
 
                       
 
                       
 
                       

Digital River certifies that the person signing below is a duly authorized
signatory with full authority.
Digital River Contact Information

         
 
       
Name:
 
 
   
 
       
Title:
 
 
   
 
       
Date:
 
 
   
 
       
Signature:
 
 
   

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

147



--------------------------------------------------------------------------------



 



EXHIBIT W
Symantec Policy:
Refunds Requested More than Sixty Days from Purchase
For so long as Digital River is responsible for Customer Service aspects of
Refunds within a particular region, this Exhibit W shall govern Digital River’s
conduct with regard to Refunds within that region.

1.   Refunds Requested More than Sixty Days from Purchase.

  a.   Policy. Symantec’s policy is to refuse refunds when a refund is requested
more than sixty (60) days from purchase. Nonetheless, Symantec understands that
exceptions should be considered in some circumstances. Digital River must always
initially deny refund requests that are made after sixty (60) days of purchase;
however, in the event of customer escalation, exceptions can be made for the
following reasons:

  i.   Processing error by Digital River;     ii.   Faxed LOD “not received” by
Digital River;     iii.   Duplicate order with Digital River (Purchases made
with other resellers do not qualify);     iv.   Other Symantec Support Partner
Recovery Case involving a Digital River order.

  b.   Other Exceptions. Other exceptions will be considered upon request, as
necessary. Requests must be communicated to the Digital River Symantec Account
Liaison, who will request further approvals from Symantec’s Global Online Sales
Customer Support Manager.     c.   Refunds Requested More than Ninety Days from
Purchase. Refunds requested more than ninety (90) days from purchase are not to
be processed without prior approvals from Symantec’s Global Online Sales
Customer Support Manager.

2.   SMB/License/Maintenance/Appliance Refund Requests.

  a.   Policy. Symantec’s policy is to refuse refunds when a refund is requested
returned more than sixty (60) days from purchase. Nonetheless, Symantec
understands that exceptions should be considered in some circumstances. Digital
River must always initially deny SMB/License/Maintenance/Appliance refund
requests that are made after sixty (60) days of purchase; however, in the event
of customer escalation, exceptions can be made for the following reasons:

  i.   Processing error by Digital River, including customer not being told
during phone order that the order is non-refundable;     ii.   Customer ordered
wrong product, and wishes to get refund and reorder the correct product;    
iii.   Duplicate order with Digital River (Purchases made with other resellers
do not qualify);     iv.   Other Symantec Support Partner Recovery Case
involving a Digital River order.

3.   Installation Hard/Soft Count Reset Requests. Digital River is to approve
and process all Hard/Soft Count Reset requests made by customers until further
instruction from Symantec. Digital River Agents are to notify the Digital River
Symantec Account Liaison with customer information if an account is suspect to
abuse — more than three (3) reset requests will be considered by DR as suspected
abuse. The Digital River Symantec Account Liaison will provide suspected abuse
cases and reset statistics to Symantec’s Global Online Sales Customer Support
Manager.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

148



--------------------------------------------------------------------------------



 



Exhibit X
Customer Support Transition Schedule
In each region set forth below, the Parties will continue to operate under the
terms of the Direct Marketing Outsourcing Agreement with an Effective Date of
August 19, 2002 until the responsibility for Customer Service has transferred
from Digital River to Symantec pursuant to the Customer Support Transition
Schedule and the terms of this Agreement.
Transition Dates
The following are the initial dates on which transition of responsibility for
Customer Service will move from Digital River to Symantec. The transition of
responsibility will occur over a period of time not to exceed two weeks, at
which point Symantec shall be 100% responsible for Customer Service within the
listed region.
     July 1

  •   APAC English     •   LAM     •   Swedish     •   APAC DBCS Countries

     July 15

  •   Japan OEM

     August 1

  •   EMEA English     •   EMEA Languages — Dutch, German, Spanish, French,
Italian     •   French Canada     •   (Japan other)

     August 15

  •   NAM English

     September

  •   Hebrew and Polish (Point to EMEA English on August 1)

     October

  •   Danish Norwegian Finnish (Point to EMEA English on August 1)

Phone Changes (numbers/IVR)
As each language/country support is moved from Digital River to Symantec,
Symantec will modify the Customer contact information to point to Symantec. When
this change is done the only Customers Symantec should have contacting the phone
numbers at Digital River will be legacy Customers, meaning those who have stored
the Digital River Customer Service phone number. After the Customer Service
transition of responsibility period ends for a given region, Digital River will
refer all Customers from that region, including legacy Customers, to Symantec.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

149



--------------------------------------------------------------------------------



 



Where technically possible, Digital River will provide messaging at their
telecom provider giving the appropriate Symantec phone number. Digital River
will provide monthly reports of traffic for NAM to these numbers so Symantec can
determine the appropriate time for the numbers to be discontinued. If Digital
River is not able to do this, then Digital River will message appropriately on
their IVR systems to give the new contact information. There will be no
additional fees for the first thirty (30) days for Digital River to maintain
telecom or IVR standard Customer facing automatic announcement messaging.
Digital River will update IVR systems only after communicating with Symantec
Support for approval. Unless Symantec provides localized IVR scripts, such
communications will be in English. After the initial thirty (30) days, these
lines will be, at Digital River’s sole discretion, either disconnected or
repurposed within Digital River.
Email Changes (Online Contacts)
Symantec wishes to change the current Digital River auto-response email system.
The current experience for Customers who contact Digital River online is that
they fill out an online form; and are then sent an auto-response from the system
with a list of possible generic solutions. If the Customer question is not
answered by the auto-response, there is a link in the email that the Customer
can click on and then their issue is put into the queue for agent response.
Digital River agents are currently responding to these Customers while they are
assisting Customers on the phone. Digital River will continue to use the
auto-response functionality for replying to emails from Customers to Digital
River that arrive in response to those emails generated by the ecommerce system.
Digital River will redirect such Customers to Symantec Customer Service links.
Symantec will either use the auto-response system at their partners, or will
allow direct Customer contact. The maintenance of the Digital River
auto-response system would require either another point of integration or a
process for Symantec to request that Digital River update these, either of which
would lead to a larger maintenance issue. In the event Symantec determines that
this is still a course of action Symantec would like to pursue, Digital River
will be prepared to address this for Symantec dependent upon system
functionality due to internal tool enhancements or replacement that may limit
external access outside of Digital River’s systems. Digital River will have no
obligation to make any further refinements to the Symantec auto-response system
without further consideration from Symantec, and an appropriate SOW or Amendment
reflecting the same.
Symantec will still have legacy Customers that will have stored the email
contact information. There are also some back office items that will remain at
Digital River that require them to email Customers with potential contact
information. If the response to these customers is an automatically generated
response there is no work to be performed by Digital River, [*]. If Digital
River performs work in connection with such customers, then such work will be
performed at the Customer Service Rate or the Consulting Rate, depending on
which Digital River personnel perform such work..
Online Support Experience (Web/Content)
Symantec is currently developing a new customer service online experience. This
new site will be designed to support current customers (no matter who sold the
Symantec products to that customer) as well as the Digital River Customers.
Symantec intends to have a single experience for all customers. Symantec does
not yet have dates for this to be complete or localized, so as a short term
solution Symantec will use the Digital River sites that currently exist and
redirect those who chose the contact option to the Symantec landing page that
provides Symantec customer service contact options. As the new Symantec support
pages are brought online, Symantec will send them for review by the regions to
ensure that the pages maintain regional specific content.
Digital River will maintain the self-support options that they currently provide
such as eLOD (electronic letter of destruction used by Customers to request
refunds) and order look-up. Symantec will work with Digital River to address
look and feel from the Symantec site to the Digital River site. These will still
be hosted on the Digital
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

150



--------------------------------------------------------------------------------



 



River side. If Symantec so requests, the Dedicated Team may be assigned to
revise the Digital River hosted pages to mimic the look and feel of the new
Symantec customer service online experience.
Digital River will continue hosting the support pages, as well as provide a
mechanism for making any changes to the pages as determined to be necessary by
Symantec. Changes shall be completed by the Dedicated Team.
Symantec will localize, at its sole expense, any Customer facing support
documentation.
Back Office Activities
Digital River will provide Symantec access to any customer service tools,
systems or technologies to which Digital River has access, and to any
modifications and/or enhancements to such tools, systems or technologies that
Digital River makes available. If there are separate tools, systems or
technologies for the Altantic Pacific platforms, then Digital River will make
all such items available to Symantec; provided that if Symantec desires that
Digital River combine such tools into a single offering, then the Parties will
mutually agree upon the appropriate compensation, if any, for such efforts.
Symantec agents use an escalation form to have Digital River access financial
information and address Customer issues such as check status and refund of a
manual payment option (ELV, Check, Wire Transfer). Symantec also has direct
access to some data, though it may have gaps in areas such as check status
(i.e., actual receipt or processing status) and credit card status (i.e., billed
vs. incomplete). Symantec will use commercially reasonable efforts to eliminate
the bulk of Symantec’s dependence on Digital River for back office activities by
moving to Symantec through rights in the current tool as well as access to the
payment processor (Global Collect). Until this is completed, Digital River will
provide ongoing support to Symantec to manage the third party relationships they
own, training, updates of material as well as account management at the Customer
Service Rate. Digital River will also maintain staffing to handle escalations
through the Digital River process at the Customer Service Rate when Symantec is
unable to use functions within the third party tools. As requested, Digital
River will act as a liaison between Symantec, Netfulfilment, DSS and Global
Collect. Where tool transitions are not available, Digital River will assist
with ongoing escalations at the Customer Service Rate.
Digital River will respond to requests for back office support within one
business day, including fraud escalations that are not able to be handled by
Symantec, either due to technical issues, or access issues. Based on the issue,
if resolution is determined to take more than 24 hours, Symantec will be
promptly told of the anticipated resolution time. This will also include
limitations as a result of tools access, or access limitations. Symantec will
use its business escalation path for any items that have been open for an
unreasonable period time. Symantec will use its business escalation path for any
items that have been open for an unreasonable period time.
Digital River will continue to support Symantec Support and Partners through the
escalation forms and will respond within one business day to all requests. If
Digital River cannot meet this commitment on any given item it will communicate
this to Symantec within that period.
Tools
      DRCC
Digital River will continue to support DRCC and functionality for Symantec
Support agents. This will include bug fixes, performance issues and any new
functionality required to support Digital River/Symantec Customers.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

151



--------------------------------------------------------------------------------



 



Symantec Support order tool
This is the order tool that was developed for Symantec support agents and
partners to allow for order taking. Digital River will make changes requested by
Symantec via the Dedicated Team and through a SOW, in order to accommodate the
ability for agents to place orders. Digital River will respond to Symantec
inquiries on critical issues within one business day.
Netfulfilment
Digital River will make available a tool to Symantec which Symantec may view a
Customer’s shipping status. Digital River will use best efforts to maintain this
access for Symantec support and partners. Digital River will provide Symantec
access to any tools, systems or technologies to which Digital River has access,
and to any modifications and/or enhancements to such tools, systems or
technologies, , as long as there is appropriate security in place so that only
Symantec business can be seen (this is currently read only and Symantec only).
DSS
Digital River will make available a tool to Symantec via which Symantec, as well
as Symantec’s support partners, may view a Customer’s shipping status. Digital
River will use best efforts to maintain this access for Symantec support and
partners. Digital River will provide Symantec access to any tools, systems or
technologies to which Digital River has access, and to any modifications and/or
enhancements to such tools, systems or technologies, as long as there is
appropriate security in place so that only Symantec business can be seen (this
is currently read only and Symantec Only)
Global Collect
Digital River will make available a tool to Symantec via which Symantec may view
a Customer’s manual payment method status. Digital River will use best efforts
to maintain this access for Symantec support and partners.
Tools Training
As tools are updated or changed, Digital River will provide, at the Customer
Service Rate, training documentation to Symantec Support a minimum of three
weeks prior to launch. When it is a Digital River developed tool Symantec will
also require a UAT (User Acceptance Testing) to be included during that same
time period.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

152



--------------------------------------------------------------------------------



 



EXHIBIT Y
DRM Requirements and ESD Platform
DRM REQUIREMENTS

1.   Posting Services. Vendor shall provide the following posting services:

  a.   Posting Process. Upon receiving an updated Symantec Product list
containing a new Symantec Product, Vendor will retrieve the non-Commerce enabled
Purchase First and Try/Buy Symantec Products and related collateral, including
the product executable, product description, thumb nail and box shots, from [*]
site. Vendor will Commerce Enable the Symantec Products for Purchase First sale,
and for Try/Buy download and subsequent sale, from the [*]. Vendor will perform
all necessary quality assurance to ensure that the Purchase First and Try/Buy
Symantec Products can be successfully purchased at the correct price, and that
the product can be successfully downloaded and installed. Following receipt of
an updated Symantec Product list containing a new Symantec Product, Vendor shall
Commerce Enable, test, and post the Purchase First and Try/Buy version live for
sale on the [*] within [*] business days. Vendor will also perform the
following.

  i.   Commerce enablement. Vendor shall commerce enable Symantec Purchase First
and Try/Buy products in appropriate localized languages.     ii.  
Merchandising. Symantec will have final approval regarding not only the
merchandise space and content, but also all confirmation procedures, to be
presented to End Users during downloads. Symantec’s approval will not be
unreasonably withheld or delayed.     iii.   Other Services. At Symantec’s
request and pursuant to the terms of a separate SOW mutually agreed upon by the
Parties, Vendor shall provide commerce enabling services for Try/Buy products to
be distributed directly by Symantec or its partners.     iv.   Licensing and
Entitlement Integration. Pursuant to the terms of the Agreement, Vendor will
perform the Licensing and entitlement Integration, which will include any and
all later versions and updates to the Symantec Licensing and Download Manager
Technology. Vendor agrees to design, develop, launch, operate and maintain the
Symantec Licensing and Download Manager Technology as provided herein and in the
Agreement.

  b.   Technology Integration.

  i.   Set-up. Symantec and Vendor will mutually create and agree upon timelines
and specifications for integration of the Symantec Licensing and Download
Manager Technology into the Vendor systems.     ii.   Integration and
implementation of Symantec Licensing and Download Manager Technology. Vendor
shall integrate, implement and maintain the Symantec Licensing and Download
Manager Technology at Vendor’s operations sites according to Symantec’s
specifications as agreed upon by both Parties and pursuant to the quality
assurance testing requirements of Symantec, as provided to Vendor by Symantec,
from time to time, which are subject to change in Symantec’s sole discretion.
Such Integration of Symantec Licensing and Download Manager Technology must:

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

153



--------------------------------------------------------------------------------



 



  a.   Comply with Symantec’s guidelines, specifications (as agreed to by the
Parties), security and development requirements for the Taiwan Stores, as
previously provided to Vendor, and as updated by Symantec;     b.   Contain all
features, including operational, graphical components, and as otherwise
indicated in the specific specifications that comprise the “look and feel” of
the Licensing Technology; and support all languages, currencies, and payment
options available on the Direct Store globally. Any future customization
requests after the final acceptance signoff and any changes to the completed
work product that are required due to Symantec’s changed quality assurance,
security or development requirements which were provided by Symantec after the
completion of the work product may require additional development, as mutually
agreed upon by the Parties, and as evidenced by an executed amendment to this
Agreement or separately executed SOW and shall be billed at the lesser of:
(a) an amount agreed upon by the parties; or (b) [*] dollars an hour (the
“Billing Rate”).

  iii.   Collaboration and Customization. During the integration and
implementation process, Vendor and Symantec will collaborate on the integration,
implementation, and look and feel of such in the use of the Symantec Licensing
and Download Manager Technology. Such customization shall include, but not be
limited to, the Customer experience (front end purchase process), security and
commerce integration (back end purchase process) for the Symantec products that
are commerce enabled. Any future customization requests after the final
acceptance signoff may require additional development, as mutually agreed upon
by the Parties, and as evidenced by an executed amendment to this Agreement or
separately executed SOW.     iv.   Symantec Review and Testing. During Vendor’s
integration with Symantec’s Licensing and Download Manager Technology and
related QA testing, Vendor will permit Symantec to review and conduct live
testing of the code as often as it deems reasonably necessary in its sole
discretion. Upon Vendor’s completion of the integration of the purchase process
components using the Symantec Licensing and Download Manager Technology,
Symantec will have final review and testing of the purchase process using before
the commerce enabled Symantec product goes live for Customer use on the Direct
Store. If Symantec requests changes to be made, Vendor will make such changes
and re-submit such changes to Symantec by no later than the next business day.
Any changes that deviate from the original Work Request Specification will be
subject to additional development, as mutually agreed upon by the Parties, and
as evidenced by an executed amendment to this Agreement or separately executed
SOW, billed at the Billing Rate. Symantec will have up to [*] business days to
re-review and test the final commerce enabled product, and will notify Vendor of
any additional changes required or of its acceptance of the final work product
by the end of such period. The procedure set forth in this Section will be
repeated until Symantec accepts the final commerce enabled product, consisting
of the Symantec Licensing and Download Manager Technology as fully integrated
and implemented by the Integration process, in writing. Upon receipt of written
approval, Vendor shall launch the final commerce enabled product within [*] (the
“Launch Date”).     v.   Sub-site Launch. Vendor shall launch the final commerce
enabled product to the public no later than [*] following receipt of Symantec’s
written acceptance. Vendor shall launch and maintain the final commerce enabled
product that integrated with the Symantec Licensing and Download Manager
Technology as soon as is reasonably possible.

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

154



--------------------------------------------------------------------------------



 



SOLS Overview

•   This document gives an overview of the SOLS (Symantec Online Licensing
System) platform, including system components, functions, general flows, and
integration with Symantec backend systems.   •   There are two main types of
E-Commerce models — ESD (buy before you try) and Trialware (try before you buy).
The first part of this document discusses the simpler, ESD case. The second part
discusses the Trialware case.   •   The SOLS platform allows E-Commerce and
other partners to offer Symantec consumer security products to their customers.
Partners handle the business relationship with their customers, and the SOLS
platform handles the secure download of products.

SOLS System

•   There are [*] main aspects of the SOLS system:

•   [*]

•   [*]

•   [*]

•   [*]

Terms

      Term   Definition
SOLS
  Symantec Online Licensing System
EBE
  Entitlement Backend
ESD
  Electronic Software Distribution. Buy before you try (ecommerce). User pays,
downloads, and installs software.
Trialware
  Try before you buy. User downloads software, installs, runs for a trial
period, and then purchases a license for the software. Software is turned into a
fully functioning product.
Activation
  Process of unlocking the software after purchase. This can either be automatic
(in the case of ESD and Trialware) or manual where the user will have to enter
an Activation Key in order to unlock the product (in the case of reinstall on a
new machine).
Grace Period
  Amount of time that a user can run the purchased software before they are
forced to activate.
[*]
  [*]
[*]
  [*]
Activation Key
  Unique key that is required to unlock the application.
VID
  Vendor ID. Used to uniquely identify a business entity in the backend. Ex.
Symantec.
PID
  Product ID. Used to identify a product family for a vendor. Ex. NAV
SID
  SKU ID. Used to identify a SKU within a vendor product family. Ex. NAV US
English.
[*]
  [*]
[*]
  [*]

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

155



--------------------------------------------------------------------------------



 



      Term   Definition
 
  Trialware: delivered in the initial purchase request from the Symantec
application.
ESD: delivered in the ecommerce request response.
[*]
  [*]

System Components [*]
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

156



--------------------------------------------------------------------------------



 



ESD — Buy Before You Try
ESD Process

•   [*]

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

157



--------------------------------------------------------------------------------



 



Trialware — Try Before You Buy
Trialware Process

•   Providing a complete trialware solution is inherently more complicated than
the ESD solution, as the [*]

The process of downloading and (later) purchasing a trialware application takes
place in many steps, including:

•   [*]

 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

158



--------------------------------------------------------------------------------



 



Exhibit Z
Channel Partners and Electronic Distribution
     a. Price List. The prices for the Symantec products sold on the Channel
Partner Sites, as defined below, is as found on the Channel Partner price list,
which is provided by Symantec to Digital River from time to time.
     b. Channel Partner Download Sites. Symantec hereby authorizes Digital River
to distribute Symantec Products to, and operate the download sites for, certain
Symantec Partners (the “Channel Partner Sites”). These certain Symantec Partners
are: Best buy; Egghead; Comp USA or CompUSAnet; Office Max; Staples; Amazon;
Circuit City; AT&T; Dell; Gateway; Microwarehouse; Binary Research; Iomega;
Multimicro; Hewlett Packard, AAFES; Apple Wharehouse; ClubMac; Computers4Sure
(and .com); dartek.com; E-cost; Fujitsu Systems Business of America, Inc. and
Fujitsu Shop Ltd.; Futureshop Ltd; Global Direct Mail and the Ltd site;
Government Acquisitions, Inc.; GTSI; Micro Center; Office Depot; Outpost.com
(Fry’s); PC Mall; Programmer’s Paradise; Quill corporation; RadioShack.ca;
Walmart.com (all variations); Zones Inc.; Toshiba; and DSG Retail Limited,
Maylands Avenue, Hemel Hempstead, Hertfordshire HP2 7TG, registered in England
No. 504877, VAT No. 22659933, who commonly uses the trading name “Dixon’s”
(collectively the “Channel Partners”). Note that Symantec and Digital River will
use the EMEA Channel Distribution Price list for this particular Channel
Partner, Dixon’s. The Channel Partner Sites are treated as Link and Revenue
Share arrangements under the Agreement. Symantec will provide Digital River with
a completed SIF for each Channel Partner Site it has decided to remove from the
Channel Partner program, and convert to a Symantec-direct partner relationship.
Upon receipt by Digital River of a Channel Partner SIF: (a) the Channel Partner
Site will be deemed removed from the Channel Partner program; (b) the Channel
Partner Site Price List will no longer apply to such Channel Partner Site; and
(c) sales from the affected Channel Partner Site(s) will then be combined with
all other Digital River sales for the purposes determining the [*] that Digital
River will pay Symantec for the Symantec Product. Digital River is only
authorized to operate such Channel Partner Sites as such Sites exist. For the
avoidance of doubt, without the express written consent of Symantec, Digital
River is not authorized to: (a) operate download sites for any other entity; or
(b) alter, enhance or expand the download sites for the Channel Partners in so
far as they relate to the offering of Symantec Products. Upon Symantec’s
determination, in its sole discretion, regarding how and where it will
transition the Channel Partners, Digital River will offer all reasonable
assistance to Symantec in connection with such a transition. The foregoing
authorization includes the right to use, solely in connection with this
Exhibit Z and to the minimum extent necessary, the DRM Technology and any other
technology or Symantec Tools reasonably required in order for Digital River to
discharge the specific obligations contained in this Exhibit.
 

*   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

159